[murphyusacreditagreement001.jpg]
Exhibit 10.1 EXECUTION VERSION CREDIT AGREEMENT dated as of August 30, 2013, as
amended and restated as of August 27, 2019, among MURPHY USA INC., MURPHY OIL
USA, INC., The BORROWING SUBSIDIARIES Party Hereto, The LENDERS Party Hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent ___________________________
JPMORGAN CHASE BANK, N.A. and REGIONS BUSINESS CAPITAL, as Joint Lead Arrangers
and Joint Bookrunners REGIONS BANK, as Syndication Agent BANK OF AMERICA, N.A.,
FIFTH THIRD BANK, ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agents [CS&M C/M 6702-092]
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement002.jpg]
TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined Terms
.....................................................................................1
SECTION 1.02. Classification of Loans and Borrowings
............................................55 SECTION 1.03. Terms Generally
.................................................................................55
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations
.........................56 SECTION 1.05. Borrower Agent
.................................................................................57
SECTION 1.06. Status of Obligations
..........................................................................58
SECTION 1.07. Obligations Joint and Several
............................................................58 SECTION 1.08.
Excluded Swap Obligations
...............................................................58 SECTION 1.09.
Interest Rates; LIBOR Notification
...................................................59 SECTION 1.10. Divisions
............................................................................................59
ARTICLE II The Credits SECTION 2.01. Commitments
.....................................................................................60
SECTION 2.02. Loans and Borrowings
.......................................................................60
SECTION 2.03. Requests for Borrowings
....................................................................61 SECTION
2.04. Protective Advances
...........................................................................62
SECTION 2.05. Letters of Credit
.................................................................................63
SECTION 2.06. Funding of Borrowings
......................................................................70 SECTION
2.07. Interest Elections
................................................................................71
SECTION 2.08. Termination and Reduction of Commitments
....................................72 SECTION 2.09. Repayment of Loans;
Evidence of Debt ............................................73 SECTION 2.10.
Amortization of Term
Loans..............................................................74 SECTION
2.11. Prepayment of Loans
.........................................................................75
SECTION 2.12. Fees
....................................................................................................78
SECTION 2.13. Interest
................................................................................................79
SECTION 2.14. Alternate Rate of Interest
...................................................................80 SECTION
2.15. Increased Costs
..................................................................................81
SECTION 2.16. Break Funding Payments
...................................................................82 SECTION
2.17. Taxes
..................................................................................................83
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
...........87 SECTION 2.19. Mitigation Obligations; Replacement of Lenders
..............................90 SECTION 2.20. Defaulting Lenders
.............................................................................91
SECTION 2.21. Incremental Revolving Commitments
...............................................93 SECTION 2.22. Extension Offers
................................................................................96
SECTION 2.23. Refinancing Provisions for the Term Facility
....................................97 [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement003.jpg]
SECTION 2.24. Additional Borrowing Subsidiaries
....................................................98 SECTION 2.25. Hedging
Agreements
.........................................................................99
ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers
.........................................................................99
SECTION 3.02. Authorization; Enforceability
..........................................................100 SECTION 3.03.
Governmental Approvals; Absence of Conflicts .............................100
SECTION 3.04. Financial Condition; No Material Adverse Change
.........................100 SECTION 3.05. Properties
.........................................................................................101
SECTION 3.06. Litigation and Environmental Matters
.............................................101 SECTION 3.07. Compliance with
Laws and Agreements; Anti-Corruption Laws and Sanctions
...................................................................................102
SECTION 3.08. Investment Company Status
............................................................102 SECTION 3.09.
Taxes
................................................................................................102
SECTION 3.10. ERISA
..............................................................................................102
SECTION 3.11. Subsidiaries and Joint Ventures; Disqualified Equity Interests
.......103 SECTION 3.12. Insurance
..........................................................................................103
SECTION 3.13. Solvency
...........................................................................................103
SECTION 3.14. Disclosure
........................................................................................103
SECTION 3.15. Collateral Matters
.............................................................................104
SECTION 3.16. Federal Reserve Regulations
............................................................104 ARTICLE IV
Conditions SECTION 4.01. Effective Date
..................................................................................105
SECTION 4.02. Each Credit Event
............................................................................107
SECTION 4.03. Initial Credit Event in Respect of Each Borrowing Subsidiary
.......107 ARTICLE V Affirmative Covenants SECTION 5.01. Financial Statements
and Other Information ...................................108 SECTION 5.02.
Notices of Material Events
...............................................................111 SECTION 5.03.
Additional Subsidiaries
....................................................................112 SECTION
5.04. Information Regarding Collateral; Deposit and Securities Accounts
..........................................................................................112
SECTION 5.05. Existence; Conduct of Business
.......................................................112 SECTION 5.06. Payment
of Obligations and Taxes ..................................................113
SECTION 5.07. Maintenance of Properties
...............................................................113 SECTION 5.08.
Insurance
..........................................................................................113
SECTION 5.09. Books and Records; Inspection and Audit Rights
...........................113 [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement004.jpg]
SECTION 5.10. Compliance with Laws
....................................................................113 SECTION
5.11. Use of Proceeds and Letters of Credit
.............................................114 SECTION 5.12. Further
Assurances
...........................................................................114
SECTION 5.13. Trademark License Agreement
........................................................114 SECTION 5.14.
Control Agreements
.........................................................................114
SECTION 5.15. Field Examinations and Appraisals
.................................................114 SECTION 5.16. Post-Closing
Obligations .................................................................115
ARTICLE VI Negative Covenants SECTION 6.01. Indebtedness; Certain Equity
Securities ..........................................115 SECTION 6.02. Liens
.................................................................................................118
SECTION 6.03. Fundamental Changes; Business Activities
.....................................120 SECTION 6.04. Investments, Loans,
Advances, Guarantees and Acquisitions .........121 SECTION 6.05. Asset Sales
.......................................................................................123
SECTION 6.06. Sale/Leaseback Transactions
...........................................................124 SECTION 6.07.
Hedging Agreements
.......................................................................125
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
................125 SECTION 6.09. Transactions with Affiliates
.............................................................126 SECTION 6.10.
Restrictive Agreements
....................................................................127 SECTION
6.11. Consolidated Fixed Charge Coverage Ratio
....................................128 SECTION 6.12. Secured Leverage Ratio
...................................................................128 SECTION
6.13. Fiscal Year
.......................................................................................128
SECTION 6.14. Anti-Corruption Laws
......................................................................128
ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent ARTICLE IX
Miscellaneous SECTION 9.01. Notices
.............................................................................................139
SECTION 9.02. Waivers; Amendments
.....................................................................141 SECTION
9.03. Expenses; Indemnity; Damage Waiver
............................................145 SECTION 9.04. Successors and
Assigns ....................................................................147
SECTION 9.05. Survival
............................................................................................151
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
......151 SECTION 9.07. Severability
......................................................................................152
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement005.jpg]
SECTION 9.08. Right of Setoff
..................................................................................152
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
..........153 SECTION 9.10. WAIVER OF JURY TRIAL
............................................................153 SECTION 9.11.
Headings
..........................................................................................154
SECTION 9.12. Confidentiality
.................................................................................154
SECTION 9.13. Interest Rate Limitation
...................................................................155 SECTION
9.14. Release of Liens and Guarantees
.....................................................155 SECTION 9.15. Certain
Notices
.................................................................................156
SECTION 9.16. No Fiduciary Relationship
...............................................................156 SECTION 9.17.
Non-Public Information
...................................................................156 SECTION
9.18. Judgment Currency
..........................................................................157
SECTION 9.19. Permitted Intercreditor Agreement
..................................................157 SECTION 9.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
........................................................................................159
SECTION 9.21. Amendment and Restatement of Existing Credit Agreement
..........160 SECTION 9.22. Acknowledgment Regarding Any Supported QFCs
........................160 SECTION 9.23. Certain Guarantee Release
...............................................................161
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement006.jpg]
SCHEDULES: Schedule 1.01 — Existing Letters of Credit Schedule 2.01 —
Commitments Schedule 2.05 –– Initial LC Commitments Schedule 3.11 — Subsidiaries
and Joint Ventures Schedule 3.12 — Insurance Schedule 6.01 — Existing
Indebtedness Schedule 6.01(j) — Letters of Credit Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments Schedule 6.10 — Existing Restrictions
EXHIBITS: Exhibit A — Form of Assignment and Assumption Exhibit B — Form of
Borrowing Base Certificate Exhibit C — Form of Borrowing Request Exhibit D-1 —
Form of Borrowing Subsidiary Joinder Agreement Exhibit D-2 — Form of Borrowing
Subsidiary Termination Exhibit E — Form of Compliance Certificate Exhibit F —
Form of Interest Election Request Exhibit G — Form of Perfection Certificate
Exhibit H — Form of Supplemental Perfection Certificate Exhibit I-1 — Form of
U.S. Tax Certificate for Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes Exhibit I-2 — Form of U.S. Tax Certificate for
Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes Exhibit I-3 — Form of U.S. Tax Certificate for Foreign Participants
that are Partnerships for U.S. Federal Income Tax Purposes Exhibit I-4 — Form of
U.S. Tax Certificate for Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement007.jpg]
CREDIT AGREEMENT dated as of August 30, 2013, as amended and restated as of
August 27, 2019, among MURPHY USA INC., MURPHY OIL USA, INC., the BORROWING
SUBSIDIARIES party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent. The parties hereto agree as follows: ARTICLE I
Definitions SECTION 1.01. Defined Terms. As used in this Agreement, the
following terms have the meanings specified below: “2023 Senior Notes” means
6.00% Senior Notes due 2023 issued by the Company under the Indenture dated as
of August 14, 2013, between the Company, certain guarantors party thereto and
U.S. Bank National Association. “ABL Collection Account” has the meaning
assigned to such term in the Collateral Agreement. “ABL Priority Collateral”
means any and all of the following that constitute Collateral, whether now owned
or hereafter acquired and wherever located: (a) all Accounts (other than Account
arising under agreements for sale of Non-ABL Priority Collateral described in
clauses (a) through (d) of the definition of such term to the extent
constituting identifiable Proceeds of such Non-ABL Priority Collateral), (b) all
Payment Intangibles, including all corporate and other tax refunds and all
Credit Card Receivables and all other rights to payment arising therefrom in a
credit-card, debit-card, prepaid-card or other payment-card transaction (other
than any Payment Intangibles constituting identifiable Proceeds of Non-ABL
Priority Collateral described in clauses (a) through (e) of the definition of
such term); (c) all Inventory; (d) all Deposit Accounts, Securities Accounts and
Commodity Accounts (including the Concentration Account, the ABL Collection
Account and the Cash Collateral Account) and all cash, cash equivalents and
other assets contained in, or credit to, and all Securities Entitlements arising
from, any such Deposit Accounts, Securities Accounts or Commodity Accounts (in
each case, other than any identifiable Proceeds of Non-ABL Priority Collateral
described in clauses (a) through (e) of the definition of such term, but in any
event including all Eligible Cash); (e) all rights to business interruption
insurance and all rights to credit insurance with respect to any Accounts (in
each case, regardless of whether the Administrative Agent is a loss payee
thereof); (f) solely to the extent evidencing, governing, securing or otherwise
relating to any of the items constituting ABL Priority Collateral under clauses
(a) through (e) above, (i) all General Intangibles (excluding Intellectual
Property, Indebtedness (or any evidence thereof) between or among Murphy USA or
any of the Subsidiaries and any Equity Interests, but including all contract
rights as against operators of pipelines, terminals or other storage facilities
and as against other transporters of Inventory and all rights as consignor or
consignee, whether arising by contract, statute or otherwise), (ii) Instruments
(including Promissory Notes), (iii) Documents (including each warehouse receipt
or bill of lading covering any Inventory), (iv) insurance
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement008.jpg]
2 policies (regardless of whether the Administrative Agent is a loss payee
thereof), (v) licenses from any Governmental Authority to sell or to manufacture
any Inventory and (vi) Chattel Paper; (g) all collateral and guarantees given by
any other Person with respect to any of the foregoing, and all other Supporting
Obligations (including Letter-of-Credit Rights) with respect to any of the
foregoing; (h) all books and Records to the extent relating to any of the
foregoing; and (i) all products and Proceeds of the foregoing. Notwithstanding
the foregoing, the term “ABL Priority Collateral” shall not include any assets
referred to in clauses (a) through (e) of the definition of the term “Non-ABL
Priority Collateral”. Capitalized terms used in this definition but not defined
herein have the meanings assigned to them in the Collateral Agreement. “ABL
Priority Collateral Proceeds” means, with respect to any Prepayment Event
described in clause (a) or (b) of the definition of such term, the Net Proceeds
received by or on behalf of Murphy USA, the Company or any other Subsidiary in
respect of such Prepayment Event, but only to the extent such Net Proceeds are
attributable (whether directly or indirectly, including as a result of a sale,
transfer or other disposition of Equity Interests in any Subsidiary owning such
ABL Priority Collateral) to the book value of ABL Priority Collateral subject
thereto (as determined reasonably and in good faith by the chief financial
officer of Murphy USA). “ABR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, bear
interest at a rate determined by reference to the Alternate Base Rate. “Account”
has the meaning assigned to such term in the Collateral Agreement. “Account
Debtor” means any Person obligated on an Account. “Adjusted LIBO Rate” means,
with respect to any Eurocurrency Borrowing for any Interest Period, an interest
rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate. “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent hereunder and under the other Loan Documents,
and its successors in such capacity as provided in Article VIII. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to a specified Person,
another Person that directly or indirectly Controls or is Controlled by or is
under common Control with the Person specified; provided that for purposes of
Section 6.09, the term “Affiliate” also means any Person that is a director or
an executive officer of the Person specified, any Person that directly or
indirectly beneficially owns Equity Interests in the Person specified
representing 10% or more of the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in the
Person specified and any Person that would be an Affiliate of any such
beneficial owner pursuant to this definition (but without giving effect to this
proviso). [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement009.jpg]
3 “Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time. “Agreement” means this
Credit Agreement, as it may from time to time be amended, restated, supplemented
or otherwise modified. “Aggregate Revolving Exposure” means, at any time, the
sum of the Revolving Exposures of all the Revolving Lenders at such time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month plus 1.00% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate for any day shall be based
on the LIBO Screen Rate (or, in the event the LIBO Screen Rate is not available
for such maturity of one month, the Interpolated Screen Rate) at approximately
11:00 a.m., London time, on such day for deposits in dollars with a maturity of
one month; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero. If the Alternate Base Rate is being used as an alternate
rate of interest pursuant to Section 2.14, then for purposes of clause (c) above
the Adjusted LIBO Rate shall be deemed to be zero. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules and regulations of any jurisdiction applicable to
Murphy USA, the Company or any of the other Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Commitment Fee
Rate” means, on any day, with respect to the commitment fees payable hereunder
at any time, the applicable rate per annum set forth below based upon the
Average Facility Utilization for the calendar quarter most recently ended prior
to such day; provided that prior to the first day after the last day of the
first full calendar quarter ended after the Effective Date, the Applicable
Commitment Fee Rate shall be the rate per annum set forth in Category 2:
Applicable Commitment Category Average Facility Utilization Fee Rate 1 ≥ 50%
0.25% 2 < 50% 0.375% The Applicable Commitment Fee Rate shall be determined at
the commencement of each calendar quarter, with any changes to the Applicable
Commitment Fee Rate resulting from a change in Average Facility Utilization
becoming effective on the first day of each calendar quarter.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement010.jpg]
4 “Applicable Creditor” has the meaning set forth in Section 9.18(b).
“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If all the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments. “Applicable Revolving Rate” means, for any day, with respect to any
ABR Loan or Eurocurrency Loan that is a Revolving Loan or any Protective
Advance, the applicable rate per annum set forth below under the caption “ABR
Spread” or “Eurocurrency Spread”, as the case may be, based upon the Total
Leverage Ratio as of the end of the fiscal quarter of Murphy USA then most
recently ended for which consolidated financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b); provided that until any change in the
Applicable Revolving Rate as set forth below following the delivery of the
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) as of
and for the first fiscal quarter ended after the Effective Date, the Applicable
Revolving Rate shall be the rates per annum set forth in Category 2:
Eurocurrency ABR Category Total Leverage Ratio Spread Spread 1 Less than 2.00 to
1.00 1.50% 0.50% Greater than or equal to 2.00 to 1.00, 2 1.75% 0.75% but less
than 3.00 to 1.00 3 Greater than or equal to 3.00 to 1.00 2.00% 1.00% For
purposes of the foregoing, each change in the Applicable Revolving Rate
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the Business Day following the date of
delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of
the consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Revolving Rate shall be based on
the rates per annum set forth in Category 3 (i) at any time that an Event of
Default has occurred and is continuing if the Majority in Interest of the
Revolving Lenders shall so elect or (ii) if Murphy USA and the Company fail to
deliver the consolidated financial statements required to be delivered pursuant
to Section 5.01(a) or 5.01(b) or any Compliance Certificate required to be
delivered pursuant hereto, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof. “Applicable Term Rate” means, for any day, (a) with respect to any ABR
Loan or Eurocurrency Loan of a Class of Term Loans established pursuant to
Section 2.22 or 2.23, the rate per annum specified therefor in the applicable
Extension Agreement or Refinancing Facility Agreement and (b) with respect to
any ABR Loan or Eurocurrency Loan that is a Tranche A Term Loan, the applicable
rate per annum set forth below under the caption “ABR Spread” or
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement011.jpg]
5 “Eurocurrency Spread”, as the case may be, based upon the Total Leverage Ratio
as of the end of the fiscal quarter of Murphy USA then most recently ended for
which consolidated financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b); provided that, for purposes of clause (b), until any change
in the Applicable Term Rate as set forth below following the delivery of the
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) as of
and for the first fiscal quarter ended after the Effective Date, the Applicable
Term Rate shall be the rates per annum set forth in Category 1: Eurocurrency ABR
Category Total Leverage Ratio Spread Spread 1 Less than or equal to 3.00 to 1.00
2.50% 1.50% 2 Greater than 3.00 to 1.00 2.75% 1.75% For purposes of the
foregoing, each change in the Applicable Term Rate resulting from a change in
the Total Leverage Ratio shall be effective during the period commencing on and
including the Business Day following the date of delivery to the Administrative
Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change. Notwithstanding the foregoing, the
Applicable Term Rate shall be based on the rates per annum set forth in Category
2 (i) at any time that an Event of Default has occurred and is continuing if the
Majority in Interest of the Tranche A Term Lenders shall so elect or (ii) if
Murphy USA and the Company fail to deliver the consolidated financial statements
required to be delivered pursuant to Section 5.01(a) or 5.01(b) or any
Compliance Certificate required to be delivered pursuant hereto, in each case
within the time periods specified herein for such delivery, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the delivery thereof. “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person
that administers or manages a Lender. “Arranger” means each of JPMorgan Chase
Bank, N.A. and Regions Business Capital in its capacity as a joint lead arranger
and joint bookrunner for the credit facilities provided for herein. “Assignment
and Assumption” means an assignment and assumption entered into by a Lender and
an Eligible Assignee, with the consent of any Person whose consent is required
by Section 9.04, and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent. “Attributable
Indebtedness” when used with respect to any Sale/Leaseback Transaction means (a)
in the case of a Sale/Leaseback Transaction accounted for as a Capital Lease
Obligation, the amount thereof determined in accordance with GAAP and (b) in the
case [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement012.jpg]
6 of any other Sale/Leaseback Transaction, the present value (discounted at a
rate equivalent to the interest rate implicit in the lease, compounded on a
semiannual basis) of the total obligations of the lessee for rental payments,
after excluding all amounts required to be paid on account of maintenance and
repairs, insurance, taxes, utilities and other similar expenses payable by the
lessee pursuant to the terms of the lease, during the remaining term of the
lease or until the earliest date on which the lessee may terminate such lease
without penalty or upon payment of a penalty (in which case the rental payments
shall include such penalty). “Availability” means, at any time, an amount equal
to (a) the lesser at such time of the Borrowing Base and the Aggregate Revolving
Commitment minus (b) the Aggregate Revolving Exposure at such time. “Average
Facility Utilization” means, for any calendar quarter, the average for such
calendar quarter of the daily amounts determined as of 5:00 p.m., New York City
time, for each day during such calendar quarter expressed as a percentage
equivalent to a fraction (a) the numerator of which is the Aggregate Revolving
Exposure (excluding any portion thereof attributable to Protective Advances) at
such time and (b) the denominator of which is the Aggregate Revolving Commitment
in effect at such time. “Banking Services” means cash management, treasury
management and related services provided to Murphy USA, the Company or any other
Subsidiary, including treasury, depository, foreign exchange, return items,
overdraft, controlled disbursement, cash sweeps, zero balance arrangements,
merchant processing services, e-payables, electronic funds transfer, interstate
depository network and automated clearinghouse transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system) services and credit cards, credit card
processing services, debit cards, stored value cards and commercial cards
(including so-called “purchase cards”, “procurement cards” or “p-cards”)
arrangements. “Banking Services Bank” means any Person that is the
Administrative Agent or a Lender, or an Affiliate of the Administrative Agent or
any Lender, at the time it enters into or becomes party to an agreement in
respect of any Banking Services (or, in the case of any such agreements in
effect on the Effective Date, is the Administrative Agent or a Lender, or an
Affiliate of the Administrative Agent or any Lender, on the Effective Date).
“Banking Services Obligations” means any and all obligations of Murphy USA, the
Company or any other Subsidiary, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) owed to a
Banking Services Bank in connection with Banking Services provided by such
Banking Services Bank. “Banking Services Reserves” means all Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
for Banking Services Obligations. “Bankruptcy Event” means, with respect to any
Person, that such Person has become the subject of a voluntary or involuntary
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement013.jpg]
7 or similar Person charged with the reorganization or liquidation of its
business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority; provided, however, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Person. “Beneficial Ownership Certification” means a certification
regarding beneficial ownership or control as required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”. “BHC Act Affiliate” means, with respect to any Person, an “affiliate”
(as such term is defined under, and interpreted in accordance with, 12 U.S.C. §
1841(k)) of such Person. “Board of Governors” means the Board of Governors of
the Federal Reserve System of the United States of America. “Borrower Agent”
means the Company, in its capacity as the agent and representative of any
Borrowing Subsidiary pursuant to Section 1.05. “Borrowers” means the Company and
the Borrowing Subsidiaries. “Borrowing” means (a) Loans of the same Class and
Type and to the same Borrower made, converted or continued on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (b) a Protective Advance. “Borrowing Base” means, at any time, the sum
of: (a) 100% of Eligible Cash at such time, plus (b) 90% of the Eligible Credit
Card Receivables at such time, plus (c) 90% of the Eligible Investment Grade
Accounts minus the Dilution Reserve applicable to such Accounts, minus any other
Reserves applicable to such Accounts, plus [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement014.jpg]
8 (d) 85% of the Eligible Other Accounts minus the Dilution Reserve applicable
to such Accounts, minus any other Reserves applicable to such Accounts, plus (e)
80% of the Eligible Midstream Refined Products Inventory at such time, plus (f)
75% of the Eligible Retail Refined Products Inventory at such time, plus (g) the
lesser of (i) 70% of the Eligible Retail Merchandise Inventory at such time,
valued at cost, determined on an average cost basis, minus the Reserves
applicable to Eligible Retail Merchandise Inventory, and (ii) 85% of the Net
Orderly Liquidation Value percentage identified in the most recent inventory
appraisal ordered by the Administrative Agent of the Eligible Retail Merchandise
Inventory at such time, valued at cost, determined on an average cost basis,
minus the Reserves applicable to Eligible Retail Merchandise Inventory, minus
(h) any other Reserves established by the Administrative Agent in its Permitted
Discretion; provided that, notwithstanding anything contained herein to the
contrary, as of any date of determination, the portion of the Borrowing Base
attributable to Eligible Retail Refined Products Inventory and Eligible Retail
Merchandise Inventory, taken together, shall not exceed 50% of the Borrowing
Base. The amount of Refined Products Inventory for purposes of determining the
Borrowing Base shall be (a) determined at any time for Eligible Midstream
Refined Products Inventory based upon the then applicable benchmark market
pricing, which shall be such benchmark pricing as the Administrative Agent may
from time to time determine in consultation with the Company, and (b) for any
Eligible Retail Refined Products Inventory, the book value thereof as set forth
in the applicable Loan Party’s accounts, which book value shall be determined
for each category of refined product on a weighted average cost basis,
consistent with the basis used for determining such book value therefor on the
date hereof. The Administrative Agent may, in its Permitted Discretion,
establish or adjust Reserves, with any such changes to be effective three days
after delivery of notice thereof to the Company and the Lenders; provided that
no such prior notice shall be required for (a) changes to any Reserves resulting
solely by virtue of mathematical calculations of the amount of the Reserves in
accordance with the methodology of calculation previously utilized, or (b)
changes to Reserves or the establishment of additional Reserves if a Material
Adverse Effect has occurred or it would be reasonably likely that a Material
Adverse Effect would occur were such Reserves not changed or established prior
to the expiration of such three day period. Subject to the immediately preceding
sentence and the other provisions hereof expressly permitting the Administrative
Agent to adjust the Borrowing Base or any component thereof, the Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 4.01(i) or
5.01(c); provided that upon deposit by the Company of any additional funds to
the Cash Collateral Account (or, subject to the consent of the Administrative
Agent, withdrawal of any funds from the Cash Collateral
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement015.jpg]
9 Account), the Borrowing Base shall be adjusted to reflect any changes in
Eligible Cash resulting therefrom. The parties understand that eligibility
criteria, the Dilution Reserve and any other Reserves that may be imposed as
provided herein, any deductions or other adjustments to determine “book value”
and the face amount of Accounts and factors considered in the calculation of Net
Orderly Liquidation Value of Eligible Retail Merchandise Inventory have the
effect of reducing the Borrowing Base, and, accordingly, whether or not any
provisions hereof so state, all of the foregoing shall be determined without
duplication so as not to result in multiple reductions in the Borrowing Base for
the same facts or circumstances. At the time of any disposition of a Loan Party,
or any disposition outside the ordinary course of business of, or any casualty
or condemnation event affecting, assets reflected in the then-current Borrowing
Base having a fair market value of $25,000,000 or more, the Company shall give
the Administrative Agent written notice of such disposition, casualty or
condemnation event, together with such information as shall be required for the
Administrative Agent to adjust the Borrowing Base to reflect such disposition.
“Borrowing Base Certificate” means a Borrowing Base Certificate, substantially
in the form of Exhibit B (with such changes thereto as may be reasonably
required by the Administrative Agent from time to time to reflect the components
of, or Reserves against, the Borrowing Base as provided for hereunder), together
with all attachments and supporting documentation contemplated thereby, signed
and certified as accurate and complete by a Financial Officer of each of Murphy
USA and the Company. “Borrowing Request” means a request by a Borrower, or by
the Borrower Agent on its behalf, for a Borrowing in accordance with Section
2.03, which shall be in the form of Exhibit C or any other form approved by the
Administrative Agent. “Borrowing Subsidiary” means each Subsidiary that has
become a Borrowing Subsidiary as provided in Section 2.24, in each case other
than any Subsidiary that has ceased to be a Borrowing Subsidiary as provided in
such Section. “Borrowing Subsidiary Joinder Agreement” means an agreement in the
form of Exhibit D-1 or any other form approved by the Administrative Agent,
executed by the Company and the applicable Borrowing Subsidiary. “Borrowing
Subsidiary Termination” means an agreement in the form of Exhibit D-2 or any
other form approved by the Administrative Agent, executed by the Company.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement016.jpg]
10 “Capital Expenditures” means, for any period, the additions to property,
plant and equipment and other capital expenditures of Murphy USA and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Murphy USA and its consolidated Subsidiaries for such
period prepared in accordance with GAAP, excluding (a) any such expenditures
made to restore, replace or rebuild assets to the condition of such assets
immediately prior to any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, such
assets to the extent of insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding and (b) any such expenditures constituting Permitted
Acquisitions or any other acquisition of all the Equity Interests in, or all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of), any Person. “Capital Lease
Obligations” of any Person means the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP; the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP, and the final
maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty. For purposes of Section 6.02, a Capital Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee. “Cash Collateral
Account” means a deposit account of the Company maintained at the Administrative
Agent and subject to a Control Agreement into which funds will be deposited for
inclusion in the Borrowing Base as Eligible Cash and from which withdrawals may
be made only with the consent of the Administrative Agent. “Cash Dominion
Period” means (a) each period when a Specified Event of Default shall have
occurred and be continuing and (b) each period (i) commencing on any day when
Availability has for three consecutive Business Days been less than the greater
of (A) 17.5% of the lesser of (i) the Aggregate Revolving Commitment then in
effect and (ii) the Borrowing Base then in effect and (B) $70,000,000, and (ii)
ending after Availability has been greater than the amount set forth in clause
(i) above for 30 consecutive calendar days during which period no Event of
Default shall have occurred and be continuing; provided that if in any 12-month
period a Cash Dominion Period shall have commenced three times, then the third
Cash Dominion Period shall continue until the later of (1) the first day after
Availability has been greater than the amount set forth in clause (i) above for
30 consecutive calendar days during which period no Event of Default shall have
occurred and be continuing and (2) the first day after the last day of the
12-month period beginning with the month during which the third Cash Dominion
Period shall have commenced. “CFC” means (a) each Person that is a “controlled
foreign corporation” for purposes of the Code and (b) each subsidiary of any
such controlled foreign corporation. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement017.jpg]
11 “Change in Control” means (a) the acquisition of ownership by any Person
other than Murphy USA or any of its wholly-owned Subsidiaries of any Equity
Interest in any Borrower; (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) (i) of Equity
Interests in Murphy USA if such acquisition would not be permitted under Section
9 of the Tax Matters Agreement or (ii) other than any Person that is included in
the definition of Murphy Family, of Equity Interests in Murphy USA representing
more than 50% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Murphy USA; (c) persons who were (i) directors of Murphy USA on the Effective
Date, (ii) nominated or appointed by the board of directors of Murphy USA or
(iii) approved as director candidates prior to their election by the board of
directors of Murphy USA, ceasing to occupy a majority of the seats (excluding
vacant seats) on the board of directors of Murphy USA; or (d) the occurrence of
a “Change of Control” as defined in the Senior Notes Documents or any “change of
control” (or a similar event) as defined in any Permitted Non-ABL Indebtedness
Documents or any Permitted Additional Unsecured Indebtedness Documents. “Change
in Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued. “Charges” has the meaning set forth in Section
9.13. “Class”, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Tranche A Term Loans or Protective Advances, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Tranche A Term Commitment
and (c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class. Additional Classes of Loans, Borrowings, Commitments and
Lenders may be established pursuant to Sections 2.22 and 2.23. “Code” means the
Internal Revenue Code of 1986, as amended. “Collateral” means any and all
assets, whether real or personal, tangible or intangible, on which Liens are
purported to be granted pursuant to the Security Documents as security for the
Secured Obligations. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement018.jpg]
12 “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the Administrative Agent,
between the Administrative Agent and any warehouseman, bailee or other similar
Person in possession of any Collateral, any landlord of any real property where
any Collateral is located or any administrative agent, collateral agent and/or
similar representative acting on behalf of the holders of any Permitted Non-ABL
Indebtedness secured by a Lien on any real property where any Inventory is
located. “Collateral Agreement” means the Guarantee and Collateral Agreement
among Murphy USA, the Borrowers, the other Loan Parties and the Administrative
Agent, as amended and restated as of March 10, 2016, together with all
supplements thereto. “Collateral and Guarantee Requirement” means, at any time,
the requirement that: (a) the Administrative Agent shall have received from
Murphy USA, the Company, each Borrowing Subsidiary and each other Designated
Subsidiary either (i) a counterpart of the Collateral Agreement duly executed
and delivered on behalf of such Person or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Effective Date (including by ceasing
to be an Excluded Subsidiary), a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Person,
together with documents and opinions of the type referred to in paragraphs (b)
and (c) of Section 4.01 with respect to such Designated Subsidiary; (b) all
Equity Interests in the Company or any other Subsidiary owned by or on behalf of
any Loan Party shall have been pledged pursuant to the Collateral Agreement and,
in the case of Equity Interests in any Foreign Subsidiary, where the
Administrative Agent so requests in connection with the pledge of such Equity
Interests, a Foreign Pledge Agreement (provided that the Loan Parties shall not
be required to pledge more than 66% of the outstanding voting Equity Interests
in any CFC or FSHCO) and the Administrative Agent shall, to the extent required
by the Collateral Agreement, have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank; (c) all
documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; (d) the Administrative Agent shall
have received a counterpart, duly executed and delivered by the applicable Loan
Party and the applicable depositary bank or securities intermediary, as the case
may be, of a Control Agreement with respect to (i) each deposit account
maintained by any Loan Party with any depositary bank (other than any Excluded
Deposit Account) and (ii) each securities account maintained by any Loan Party
with any securities intermediary (other than any Excluded Securities Account),
and [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement019.jpg]
13 the requirements of the Collateral Agreement relating to the concentration
and application of collections on accounts shall have been satisfied; (e) each
Loan Party shall have obtained all Collateral Access Agreements required to be
obtained by it pursuant to this Agreement or the Collateral Agreement, if any,
and all other consents and approvals, if any, required to be obtained by it in
connection with the execution and delivery of all Security Documents to which it
is a party, the performance of its obligations thereunder and the granting by it
of the Liens thereunder. The foregoing definition shall not require the creation
or perfection of pledges of or security interests in, or the obtaining of legal
opinions or other deliverables with respect to, any particular assets of the
Loan Parties, or the provision of Guarantees by any Subsidiary, if and for so
long as the Administrative Agent, in consultation with Murphy USA and the
Company, determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such legal opinions or other
deliverables in respect of such assets, or providing such Guarantees (taking
into account any adverse tax consequences to Murphy USA and the Subsidiaries),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, it being understood that no Loan Party shall be required to grant any
security interest in any liquor license. The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents. “Commitment” means a Revolving Commitment,
a Tranche A Term Commitment or any combination thereof (as the context
requires). Additional Classes of Commitments may be established pursuant to
Sections 2.22 and 2.23. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein that is distributed to the Administrative Agent, any Lender
or any Issuing Bank by means of electronic communications pursuant to Section
9.01, including through an Electronic Platform. “Company” means Murphy Oil USA,
Inc., a Delaware corporation. “Compliance Certificate” means a Compliance
Certificate in the form of Exhibit E or any other form approved by the
Administrative Agent. “Concentration Account” has the meaning assigned to such
term in the Collateral Agreement. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement020.jpg]
14 “Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Consolidated Cash Interest Expense” means, for any
period, the excess of (a) the sum, without duplication, of (i) the interest
expense (including imputed interest expense in respect of Capital Lease
Obligations) of Murphy USA and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest or
other financing costs becoming payable during such period in respect of
Indebtedness of Murphy USA or its consolidated Subsidiaries to the extent such
interest or other financing costs shall have been capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, (iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period and (iv) any cash dividends paid during such period in respect of
Disqualified Equity Interests in Murphy USA, minus (b) to the extent included in
the sum of the amounts described in clause (a) for such period, the sum of (i)
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period, (ii) noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period and (iii) noncash amounts attributable to
pay-in-kind interest or other noncash interest expense (including as a result of
purchase accounting). For purposes of calculating Consolidated Cash Interest
Expense for any period, if during such period Murphy USA, the Company or any
other Subsidiary shall have consummated a Material Acquisition or a Material
Disposition or shall have incurred any Permitted Additional Unsecured
Indebtedness or any Permitted Non-ABL Indebtedness, Consolidated Cash Interest
Expense for such period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.04(b). “Consolidated EBITDA” means, for any
period, Consolidated Net Income for such period, plus (a) without duplication
and to the extent deducted in determining such Consolidated Net Income, the sum
of (i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations), (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation for such
period and amortization of intangible assets for such period, (iv) any
extraordinary loss for such period, (v) any noncash expenses for such period
resulting from the grant of stock options or other equity-based incentives to
any director, officer or employee of Murphy USA, the Company or any other
Subsidiary pursuant to a written plan or agreement approved by the board of
directors of Murphy USA, [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement021.jpg]
15 (vi) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement, (vii) any unrealized
losses for such period attributable to the application of “mark to market”
accounting in respect of Hedging Agreements, (viii) the cumulative effect for
such period of a change in accounting principles and (ix) any other noncash
charge (including any impairment charge or asset write- off related to
intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities pursuant to GAAP, but excluding any additions to bad
debt reserves or bad debt expense, any noncash charge that results from the
write-down or write-off of inventory, any noncash charge that results from the
write-down or write-off of accounts receivable or that is in respect of any
other item that was included in Consolidated Net Income in a prior period and
any noncash charge to the extent it represents an accrual of or a reserve for
cash expenditures in any future period); minus (b) without duplication and to
the extent included in determining such Consolidated Net Income, (i) any
extraordinary gains for such period, all determined on a consolidated basis in
accordance with GAAP, (ii) any gains for such period attributable to the early
extinguishment of Indebtedness or obligations under any Hedging Agreement, (iii)
any unrealized gains for such period attributable to the application of “mark to
market” accounting in respect of Hedging Agreements, (iv) noncash items of
income for such period (excluding any noncash items of income (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) that represents the reversal of any accrual made in a prior period for
anticipated cash charges, but only to the extent such accrual reduced
Consolidated EBITDA for such prior period) and (v) the cumulative effect for
such period of a change in accounting principles; provided further that
Consolidated EBITDA shall be calculated so as to exclude the effect of any gain
or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by Murphy USA or any of its consolidated
Subsidiaries, other than dispositions of inventory and other dispositions in the
ordinary course of business. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of Murphy
USA, attributable to any Subsidiary that is not wholly owned by Murphy USA,
shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For purposes
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement022.jpg]
16 of calculating Consolidated EBITDA for any period, if during such period
Murphy USA, the Company or any other Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.04(b). “Consolidated Fixed Charge Coverage Ratio” means, for any
Test Period, the ratio for Murphy USA and its consolidated Subsidiaries of (a)
Consolidated EBITDA for such Test Period to (b) Consolidated Fixed Charges for
such Test Period. “Consolidated Fixed Charges” means, for any period, the sum,
without duplication, of (a) Consolidated Cash Interest Expense for such period,
(b) the aggregate amount of scheduled principal payments made during such period
in respect of Long-Term Indebtedness of Murphy USA and its consolidated
Subsidiaries (other than payments made by Murphy USA or any Subsidiary to Murphy
USA or a Subsidiary), (c) the aggregate amount of principal payments (other than
scheduled principal payments) made during such period in respect of Long-Term
Indebtedness of Murphy USA and its consolidated Subsidiaries (other than
payments made by Murphy USA or any Subsidiary to Murphy USA or a Subsidiary),
but only to the extent that such payments reduced any scheduled principal
payments that would have become due within one year after the date of the
applicable payment, (d) the aggregate amount of (i) principal payments on
Capital Lease Obligations, determined in accordance with GAAP, and (ii)
principal payments on other Indebtedness of the type described in Section
6.01(f), in each case made by Murphy USA and the Subsidiaries during such
period, (e) Capital Expenditures for such period (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring purchase money Long-Term Indebtedness), (f) the aggregate
amount of income taxes paid in cash by Murphy USA and the Subsidiaries during
such period, (g) cash contributions to Plans in respect of minimum ERISA funding
requirements for such period and (h) the aggregate amount of Restricted Payments
made by Murphy USA and the Subsidiaries during such period (other than (i)
Restricted Payments made to Murphy USA or a Subsidiary, (ii) Restricted Payments
made solely in additional Equity Interests otherwise permitted hereunder and
(iii) Restricted Payments made in reliance on clause (iii) or (iv) of Section
6.08(a)). For purposes of calculating Consolidated Fixed Charges for any period,
if during such period Murphy USA, the Company or any other Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Fixed
Charges for such period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.04(b). “Consolidated Net Income” means, for
any period, the net income or loss of Murphy USA and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any Person
(other than Murphy USA) that is not a consolidated Subsidiary except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to Murphy USA, the Company or, subject to clauses (b) and
(c) below, any other consolidated Subsidiary during such period, (b) the income
of any consolidated Subsidiary (other than a Subsidiary Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary is not permitted
without any prior approval of any Governmental Authority that has not been
obtained or is not permitted by the operation of the terms of the organizational
documents of such Subsidiary, any agreement or other instrument binding upon
Murphy USA or any Subsidiary or any law applicable to Murphy
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement023.jpg]
17 USA or any Subsidiary, unless such restrictions with respect to the payment
of cash dividends and other similar cash distributions have been legally and
effectively waived, and (c) the income or loss of, and any amounts referred to
in clause (a) above paid to, any consolidated Subsidiary that is not wholly
owned by Murphy USA to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such consolidated Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. “Control Agreement” means, with respect to
any deposit account or securities account maintained by any Loan Party, a
control agreement in form and substance reasonably satisfactory to the
Administrative Agent, duly executed and delivered by such Loan Party and the
depositary bank or the securities intermediary, as the case may be, with which
such account is maintained. “Covenant Period” has the meaning set forth in
Section 6.11. “Covered Entity” means (a) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b) or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the
meaning set forth in Section 9.22. “Credit Card Receivables” means any Account
or Payment Intangible due to any Loan Party in connection with purchases from
and other goods and services provided by such Loan Party on (a) Walmart gift
cards, (b) Visa, MasterCard, American Express, Diners Club, Discover, Carte
Blanche or Walmart credit cards and (c) such other credit cards (it being
understood that such term, for purposes hereof, includes debit cards) as the
Administrative Agent shall approve from time to time in its Permitted Discretion
(including Wright Express, if so approved), in each case which have been
originated in the ordinary course of business by such Loan Party and earned by
performance by such Loan Party but not yet paid to such Loan Party by the gift
card issuer, the credit card issuer or the credit card processor, as applicable,
and which represents the bona fide amount due to a Loan Party from such gift
card issuer, credit card processor or credit card issuer; provided that, in any
event, “Credit Card Receivables” shall exclude Accounts and Payment Intangibles
due in connection with proprietary credit cards. “Credit Party” means the
Administrative Agent, each Issuing Bank and each Lender. “Default” means any
event or condition that constitutes, or upon notice, lapse of time or both would
constitute, an Event of Default. “Default Right” has the meaning assigned to
that term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81,
47.2 or 382.1, as applicable. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement024.jpg]
18 “Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) in the case of a Revolving Lender, to fund any portion of its
participations in Letters of Credit or Protective Advances or (iii) to pay to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) has notified Murphy USA, the Company or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and, in the case of any Revolving Lender,
participations in then outstanding Letters of Credit and Protective Advances;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has become the subject of a Bail-In Action.
“Delayed Draw Funding Deadline” means December 31, 2019. “Designated Proceeds”
means the sum of (a) the aggregate amount of Net Proceeds received by or on
behalf of Murphy USA, the Company or any other Subsidiary after the Effective
Date in respect of any Designated Proceeds Event referred to in clause (a) of
the definition of such term, but only to the extent such Net Proceeds constitute
Non-ABL Assets Proceeds, and (b) the aggregate amount of Net Proceeds received
by or on behalf of Murphy USA, the Company or any other Subsidiary after the
Effective Date in respect of any other Designated Proceeds Event; provided that
until such time as the aggregate amount of any such Net Proceeds received after
the Effective Date shall be at least $250,000,000, any such Net Proceeds
received at a time when no Default shall have occurred and be continuing shall
be deemed permanently excluded from the definition of “Designated Proceeds”; and
provided further, in the case of any Net Proceeds described in clause (a) above,
if the Company shall within three Business Days of its receipt of any such Net
Proceeds deliver a certificate of a Financial Officer of the Company to the
effect that the Company intends to cause such Net Proceeds to be applied within
180 days after receipt of such Net Proceeds to acquire real property, equipment
or other tangible assets to be used in the business of the Company or the other
Subsidiaries, or to consummate any Permitted Acquisition (or any other
acquisition of all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of) any Person) permitted hereunder, and certifying that no Default has
occurred and is continuing, then for purposes of determining the aggregate
amount of Designated Proceeds at any time, such Net Proceeds shall be
disregarded except to the extent (i) of any such Net Proceeds that have not been
so applied by the end of such 180-day [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement025.jpg]
19 period (or within a period of 90 days thereafter if by the end of such
initial 180-day period the Company or one or more other Subsidiaries shall have
entered into an agreement with a third party to acquire such real property,
equipment or other tangible assets, or to consummate such Permitted Acquisition
or other acquisition, with such Net Proceeds), at which time such Net Proceeds
shall be included in determining the aggregate amount of Designated Proceeds
(including for purposes of the immediately preceding proviso) in an amount equal
to the Net Proceeds that have not been so applied or (ii) the aggregate amount
of such disregarded Net Proceeds would exceed $100,000,000, in which case such
excess shall be included in determining the aggregate amount of Designated
Proceeds (including for purposes of the immediately preceding proviso).
“Designated Proceeds Event” means: (a) any Prepayment Event described in clause
(a) or (b) of the definition of such term (other than any Sale/Leaseback
Transaction consummated in reliance on clause (c)(ii) of Section 6.06); (b) the
incurrence by Murphy USA, the Company or any other Subsidiary of any
Indebtedness in reliance on clause (l) or (m) of Section 6.01; and (c) the
consummation by Murphy USA, the Company or any other Subsidiary of any
Sale/Leaseback Transaction in reliance on clause (c)(ii) of Section 6.06.
“Designated Subsidiary” means each Domestic Subsidiary that is not an Excluded
Subsidiary. “Dilution Factors” means, without duplication, including without
duplication of any other adjustments already in effect as eligibility criteria
or Reserves, for any period, the aggregate amount of all deductions, credit
memos, returns, adjustments, allowances, bad debt write-offs and other non-cash
credits (including all volume discounts, trade discounts and rebates) which are
recorded to reduce Accounts (other than Credit Card Receivables) in a manner
consistent with current and historical accounting practices of the Loan Parties.
“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months of the Loan Parties divided by (b) total gross
sales (other than sales giving rise to Credit Card Receivables) of the Loan
Parties for such 12 months. “Dilution Reserve” shall mean, at any date, the
product of (a) the excess, if any, of the applicable Dilution Ratio over 5.00%
(it being understood that if there shall be no such excess, the amount under
this clause (a) shall be deemed to be zero) multiplied by (b) as applicable, the
Eligible Investment Grade Accounts or the Eligible Other Accounts. “Disqualified
Equity Interest” means, with respect to any Person, any Equity Interest in such
Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement026.jpg]
20 (a) matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise; (b) is convertible or
exchangeable, either mandatorily or at the option of the holder thereof, for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or (c) is redeemable (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity Interests)
or is required to be repurchased by Murphy USA or any Subsidiary, in whole or in
part, at the option of the holder thereof; in each case, on or prior to the date
180 days after the latest Maturity Date (determined as of the date of issuance
thereof); provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
(or similar event, however denominated) shall not constitute a Disqualified
Equity Interest if any such requirement becomes operative only after repayment
in full of all the Loans and all other Loan Document Obligations that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination or expiration of the Commitments and (ii) an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. “Document” has the meaning assigned to such
term in the Uniform Commercial Code. “dollars” or “$” refers to lawful money of
the United States of America. “Domestic Subsidiary” means any Subsidiary
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia. “Documentation Agents” means the
Persons named as such on the cover page of this Agreement. “Effective Date”
means the date on which the conditions specified in Section 4.01 are satisfied
(or waived in accordance with Section 9.02). “Electronic Platform” means
Intralinks®, ClearPar®, DebtDomain, SyndTrak and any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement027.jpg]
21 “Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record. “Eligible
Accounts” means, at any time, the Accounts owned by any Loan Party and in which
such Loan Party has good and marketable title, but excluding Credit Card
Receivables and any other Account: (a) which is not subject to a first priority
perfected Lien in favor of the Administrative Agent pursuant to the Collateral
Agreement securing the Secured Obligations; (b) which is subject to any Lien
whatsoever, other than (i) a Lien in favor of the Administrative Agent, (ii)
Permitted Encumbrances that do not have priority over the Liens securing the
Secured Obligations created by the Collateral Agreement and (iii) any Lien
permitted under Section 6.02(a)(xii); (c) (i) with respect to which the
scheduled due date is more than 60 days after the date of the original invoice
therefor, (ii) which is unpaid more than 60 days after the date of the original
invoice therefor or more than 30 days after the original due date therefor or
(iii) which has been written off the books of the applicable Loan Party or
otherwise designated as uncollectible (in determining the aggregate amount owing
from each Account Debtor with respect to Accounts that are unpaid either more
than 60 days after the date of the original invoice therefor or more than 30
days after the original due date, such aggregate amount shall not be reduced to
give effect to any credits extended by, or amounts owing from, the Loan Parties
to such Account Debtor); (d) which is owing by an Account Debtor for which more
than 50% of the Accounts owing by such Account Debtor and its Affiliates are
ineligible pursuant to clause (c) above; (e) other than with respect to Accounts
of Wright Express, which is owing by (i) an Investment Grade Account Debtor to
the extent the aggregate amount of Accounts owing by such Account Debtor and its
Affiliates to the Loan Parties exceeds 35% of the aggregate Eligible Accounts or
(ii) any other Account Debtor to the extent the aggregate amount of Accounts
owing by such Account Debtor and its Affiliates to the Loan Parties exceeds 25%
of the aggregate Eligible Accounts; (f) with respect to which any covenant,
representation or warranty contained in this Agreement or in the other Loan
Documents has been breached or is not true; (g) which (i) other than in the case
of Wright Express Credit Card Receivables, does not arise from the sale of goods
or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation satisfactory to the
Administrative Agent which has been sent to the applicable Account Debtor, (iii)
represents a progress billing, (iv) is contingent upon the completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and- [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement028.jpg]
22 return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest; (h) for
which the goods giving rise to such Account have not been shipped to the Account
Debtor or for which the services giving rise to such Account have not been
performed by the applicable Loan Party or if such Account was invoiced more than
once; (i) with respect to which any check or other instrument of payment has
been returned uncollected for any reason; (j) which is owed by an Account Debtor
which (i) is the subject of any Bankruptcy Event, (ii) is liquidating,
dissolving or winding up its affairs, (iii) is otherwise deemed not creditworthy
by the Administrative Agent in its Permitted Discretion, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) has become insolvent or (vi) has ceased operation of its business; (k)
which is owed by an Account Debtor which has sold all or a substantially all its
assets; (l) which is owed by an Account Debtor that (i) does not have its
principal place of business in the United States or (ii) is not organized under
applicable law of the United States or any state of the United States unless, in
any such case, such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent; (m) which is owed in any currency other than dollars;
(n) which is owed by (i) any Governmental Authority of any country other than
the United States unless such Account is backed by a Letter of Credit acceptable
to the Administrative Agent which is in the possession of, and is directly
drawable by, the Administrative Agent, (ii) any Governmental Authority of the
United States, or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the Lien of the Administrative Agent in such Account have been
complied with to the Administrative Agent’s satisfaction or (iii) any
Governmental Authority of any State of the United States or any other
Governmental Authority not referred to in clause (i) or (ii) above; (o) which is
owed by any Affiliate of any Loan Party or any employee, officer, director,
agent or equityholder of any Loan Party or any of its Affiliates; (p) which the
Administrative Agent determines, in its Permitted Discretion, might not be paid
by reason of the Account Debtor’s inability to pay; (q) which is owed by an
Account Debtor or any Affiliate of such Account Debtor to which any Loan Party
is indebted, but only to the extent of such indebtedness, or is subject to any
security, deposit, progress payment, retainage or other similar
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement029.jpg]
23 advance made by or for the benefit of an Account Debtor, in each case to the
extent thereof; (r) which is subject to any counterclaim, deduction, defense,
setoff or dispute but only to the extent of any such counterclaim, deduction,
defense, setoff or dispute; (s) which is evidenced by any promissory note,
judgment, chattel paper or instrument; (t) which is owed by an Account Debtor
located in any jurisdiction which requires filing of a “Notice of Business
Activities Report” or other similar report in order to permit the applicable
Loan Party to seek judicial enforcement in such jurisdiction of payment of such
Account, unless such Loan Party has filed such report or qualified to do
business in such jurisdiction; (u) with respect to which the applicable Loan
Party has made any agreement with the Account Debtor for any reduction thereof,
other than discounts and adjustments given in the ordinary course of business
(but only to the extent of any such reduction), or any Account which was
partially paid and the applicable Loan Party created a new receivable for the
unpaid portion of such Account; (v) which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
Federal, state or local, including the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board; (w) which is for
goods that have been sold under a purchase order or pursuant to the terms of a
contract or other agreement or understanding (written or oral) that indicates or
purports that any Person other than the applicable Loan Party has or has had an
ownership interest in such goods, or which indicates any party other than the
applicable Loan Party as payee or remittance party; (x) which represents credit
card sales or was created on cash on delivery terms; (y) which is owed by an
Account Debtor that is a Sanctioned Person; or (z) which is not a true and
correct statement of a bona fide obligation incurred in the amount of the
Account for merchandise sold to or services rendered and accepted by the
applicable Account Debtor. In determining the amount of an Eligible Account, the
face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) to the extent not otherwise reflected in the eligibility
criteria or as a Dilution Factor, the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the applicable Loan Party may be obligated to
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement030.jpg]
24 rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account. Notwithstanding anything to the
contrary contained herein, no Account acquired by any Loan Party after the
Effective Date outside the ordinary course of business, or acquired or
originated by any Person that becomes a Loan Party after the Effective Date,
shall be included in determining Eligible Accounts until a field examination
with respect thereto has been completed to the satisfaction of the
Administrative Agent (it being understood and agreed that field examinations
conducted pursuant to this paragraph shall not count against the number of field
examinations permitted pursuant to Section 5.15); provided that the
Administrative Agent may, in its Permitted Discretion and subject to any
Reserves that the Administrative Agent shall have established in connection
therewith, permit inclusion of such Accounts in the determination of Eligible
Accounts for not more than 60 days after the acquisition thereof or the date
such Person becomes a Loan Party, as applicable. “Eligible Assignee” means (a) a
Lender, (b) an Affiliate of a Lender, (c) an Approved Fund and (d) any other
Person, other than, in each case, a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or Murphy USA, the Company, any other Subsidiary or any
other Affiliate of Murphy USA. “Eligible Cash” means, at any time, the funds on
deposit in the Cash Collateral Account at such time. “Eligible Credit Card
Receivables” means, as of any date of determination, each Credit Card Receivable
that satisfies all the requirements set forth below: (a) such Credit Card
Receivable is owned by a Loan Party and such Loan Party has good and marketable
title to such Credit Card Receivable; (b) such Credit Card Receivable has not
been outstanding for more than five Business Days (or, in the case of any Credit
Card Receivable in respect of a Walmart gift card, 15 Business Days); (c) the
gift card issuer, the credit card issuer or the credit card processor of the
applicable credit card with respect to such Credit Card Receivable (i) is not
the subject of any Bankruptcy Event, (ii) is not liquidating, dissolving or
winding up its affairs, (iii) is not otherwise deemed not creditworthy by the
Administrative Agent in its Permitted Discretion, (iv) has not admitted in
writing its inability, or is not generally unable to, pay its debts as they
become due, (v) has not become insolvent and (vi) has not ceased operation of
its business; (d) such Credit Card Receivable is a valid, legally enforceable
obligation of the applicable gift card issuer, credit card issuer or credit card
processor with respect thereto; [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement031.jpg]
25 (e) such Credit Card Receivable is subject to a first priority perfected Lien
in favor of the Administrative Agent pursuant to the Collateral Agreement
securing the Secured Obligations; (f) such Credit Card Receivable is not subject
to any Lien whatsoever, other than (i) a Lien in favor of the Administrative
Agent, (ii) Permitted Encumbrances that do not have priority over the Liens
securing the Secured Obligations created by the Collateral Agreement and (iii)
any Lien permitted under Section 6.02(a)(xii); (g) such Credit Card Receivable
conforms in all material respects to all representations, warranties or other
provisions in the Loan Documents or in the credit card agreements relating to
such Credit Card Receivable; (h) if such Credit Card Receivable is subject to
risk of set-off, non-collection or not being processed due to unpaid and/or
accrued credit card processor fee balances, or if a claim, counterclaim, offset
or chargeback has been asserted by the applicable gift card issuer, credit card
issuer or credit card processor, the face amount thereof for purposes of
determining the Borrowing Base has been reduced by the amount of such unpaid
and/or accrued credit card processor fees or such claim, counterclaim, offset or
chargeback; (i) such Credit Card Receivable is not evidenced by chattel paper or
an instrument of any kind unless such chattel paper or instrument is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent. In determining the amount of
an Eligible Credit Card Receivable, the face amount thereof may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all customary
fees and expenses in connection with the credit card arrangements applicable
thereto and (ii) the aggregate amount of all cash received in respect thereof
but not yet applied by the applicable Loan Party to reduce the amount of such
Eligible Credit Card Receivable. Notwithstanding anything to the contrary
contained herein, no Credit Card Receivable acquired by any Loan Party after the
Effective Date outside the ordinary course of business, or acquired or
originated by any Person that becomes a Loan Party after the Effective Date,
shall be included in determining Eligible Credit Card Receivables until a field
examination with respect thereto has been completed to the satisfaction of the
Administrative Agent (it being understood and agreed that field examinations
conducted pursuant to this paragraph shall not count against the number of field
examinations permitted pursuant to Section 5.15); provided that the
Administrative Agent may, in its Permitted Discretion and subject to any
Reserves that the Administrative Agent shall have established in connection
therewith, permit inclusion of such Credit Card Receivables in the determination
of Eligible Credit Card Receivables for not more than 60 days after the
acquisition thereof or the date such Person becomes a Loan Party, as applicable.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement032.jpg]
26 “Eligible Inventory” means, at any time, the Inventory owned by any Loan
Party (and in which such Loan Party has good and marketable title), but
excluding any Inventory: (a) which is not subject to a first priority perfected
Lien in favor of the Administrative Agent pursuant to the Collateral Agreement
securing the Secured Obligations; (b) which is subject to any Lien whatsoever,
other than (i) a Lien in favor of the Administrative Agent, (ii) Permitted
Encumbrances that do not have priority over the Liens securing the Secured
Obligations pursuant to the terms of the Collateral Agreement, (iii) in the case
of Inventory at a terminal, warehouse or other third party storage facility or
in transit with a common carrier or other third party carrier, any Lien in
respect of which an appropriate Reserve shall have been established by the
Administrative Agent in its Permitted Discretion and (iv) any Lien permitted
under Section 6.02(a)(xii); (c) which is slow moving, obsolete, unmerchantable,
defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business or unacceptable
due to age, type, category and/or quantity; (d) with respect to which any
covenant, representation or warranty contained in this Agreement or in the other
Loan Documents has been breached or is not true or which does not conform to all
standards imposed by any Governmental Authority or is not covered by casualty
insurance as required by the provisions of this Agreement; (e) in which any
Person other than the applicable Loan Party shall (i) have any direct or
indirect ownership, interest or title (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure a Loan Party’s performance with respect to that Inventory) or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein; (f) which is not finished
goods or which constitutes work-in-process, raw materials, spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold or ship-in-place
goods, goods that are returned or marked for return, repossessed goods,
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for sale in the ordinary course of business; (g) which is not
located in the United States or is in transit with a common carrier or other
third party carrier from vendors and suppliers; provided that Inventory in
transit within the United States may be included as Eligible Inventory so long
as: (i) if the applicable Loan Party’s rights with respect thereto are evidenced
by a bill of lading or comparable Document, such Document either (A) is non-
negotiable or (B) has been delivered to the Administrative Agent,
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement033.jpg]
27 (ii) the common carrier or other third party carrier is not an Affiliate of
the Loan Parties or of the applicable vendor or supplier, and (iii) the customs
broker is not an Affiliate of the Loan Parties or of the applicable vendor or
supplier; (h) which is located in any real property leased by a Loan Party
unless (i) the lessor has executed and delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges and other
amounts due or to become due with respect to such location has been established
by the Administrative Agent in its Permitted Discretion; (i) which is located at
any terminal, warehouse or other third party storage facility or is otherwise in
the possession of a bailee (other than a third party processor) and (i) is
evidenced by a negotiable warehouse or terminal receipt or comparable Document
unless such Document has been delivered to the Administrative Agent or (ii) is
not evidenced by a Document, unless (A) such terminal owner, warehouseman or
other bailee has executed and delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require in its Permitted Discretion or (B) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion; (j) which
is being processed offsite at a third party location or outside processor (it
being understood that the blending of gasoline and ethanol at a terminal is not
“processing” for purposes of this clause (j)), or is in-transit to or from such
third party location or outside processor (unless eligible under clause (g)
above); (k) which is a discontinued product or component thereof; (l) which is
the subject of a consignment by a Loan Party as consignor; (m) which is
perishable; (n) which contains or bears any intellectual property rights
licensed to a Loan Party unless the Administrative Agent is satisfied that it
may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor or (iii)
incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement; (o) which is not reflected in a current perpetual inventory
report of the applicable Loan Party (unless such Inventory is reflected in a
report to the Administrative Agent as “in transit” Inventory); or (p) for which
reclamation rights have been asserted by the seller. Notwithstanding the
foregoing, the amount of Inventory shall be adjusted (i) as required to
eliminate intercompany profit, (ii) to true up cost by eliminating intercompany
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement034.jpg]
28 performance incentives and (iii) to reflect general ledger adjustments that
have the effect of reducing Inventory value on the perpetual accounting system.
Notwithstanding anything to the contrary contained herein, no Inventory acquired
by any Loan Party after the Effective Date other than in the ordinary course of
business, or acquired or created by any Person that becomes a Loan Party after
the Effective Date, shall be included in determining Eligible Inventory until a
field examination (and, if required by the Administrative Agent, an Inventory
appraisal) with respect thereto has been completed to the satisfaction of the
Administrative Agent (it being understood and agreed that field examinations and
appraisals conducted pursuant to this paragraph shall not count against the
number of field examinations or appraisals permitted pursuant to Section 5.15);
provided that the Administrative Agent may, in its Permitted Discretion and
subject to any Reserves that the Administrative Agent shall have established in
connection therewith, permit inclusion of such Inventory in the determination of
Eligible Inventory for not more than 60 days after the acquisition thereof or
the date such Person becomes a Loan Party, as applicable. “Eligible Investment
Grade Accounts” means, at any time, the Eligible Accounts of any Loan Party at
such time owed by Investment Grade Account Debtors. “Eligible Midstream Refined
Products Inventory” means Refined Products Inventory of a Loan Party which (a)
is not held for sale at a retail station and (b) qualifies as Eligible
Inventory. “Eligible Other Accounts” means, at any time, the Eligible Accounts
of any Loan Party at such time that are not Eligible Investment Grade Accounts.
“Eligible Retail Merchandise Inventory” means Retail Merchandise Inventory of a
Loan Party which is held for sale in the ordinary course of business at a retail
station operated by a Loan Party and (a) unless otherwise approved by the
Administrative Agent in its Permitted Discretion, is not located, stored or
maintained outside of any retail station owned or leased by a Loan Party and (b)
qualifies as Eligible Inventory. “Eligible Retail Refined Products Inventory”
means Refined Products Inventory of a Loan Party which is held for sale in the
ordinary course of business at a retail station operated by a Loan Party and (a)
unless otherwise approved by the Administrative Agent in its Permitted
Discretion, is not located, stored or maintained outside of any retail station
owned or leased by a Loan Party and (b) qualifies as Eligible Inventory.
“Environmental Laws” means all applicable rules, regulations, codes, ordinances,
judgments, orders, decrees, directives and other laws, and all injunctions or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, to the management, Release or
threatened Release of, or human exposure to, any explosive, radioactive,
hazardous or toxic substance, waste or other pollutant, including petroleum or
petroleum distillates. “Environmental Liability” means any liability,
obligation, loss, claim, action, order or cost, contingent or otherwise
(including any liability for damages, costs of
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement035.jpg]
29 environmental remediation, fines, penalties and indemnities), to the extent
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials to the extent arising from or
relating to any Environmental Law, (c) human exposure to any Hazardous
Materials, (d) the presence, Release or threatened Release of any Hazardous
Materials or (e) any contract, binding agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equity Interests” means shares of capital stock, partnership
interests, membership interests, beneficial interests or other ownership
interests, whether voting or nonvoting, in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing (other than, prior to
the date of conversion, Indebtedness that is convertible into any such Equity
Interests). “ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Murphy USA or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code. “ERISA Event” means (a) any
“reportable event”, as defined in Section 4043 of ERISA or the regulations
issued thereunder with respect to a Plan (other than an event for which the
30-day notice period is waived), (b) any failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each case whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by Murphy USA or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by Murphy USA or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by Murphy USA or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (h) the receipt by Murphy USA or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from Murphy
USA or any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 432 of the Code and
Section 305 of ERISA. “Eurocurrency”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
shall bear interest at a rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning set forth in Article VII.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement036.jpg]
30 “Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by Murphy
USA or any Subsidiary in trust for any director, officer or employee of Murphy
USA or any Subsidiary or any employee benefit plan maintained by Murphy USA or
any Subsidiary or (ii) funds representing deferred compensation for the
directors and employees of Murphy USA and the Subsidiaries, (d) any deposit
account the funds in which consist solely of cash earnest money deposits or
funds deposited under escrow or similar arrangements in connection with any
letter of intent or purchase agreement for a Permitted Acquisition or any other
transaction permitted hereunder, (e) any deposit account into which are
deposited station receipts and from which the available funds are swept to the
Concentration Account at the end of each Business Day (whether directly or
through local concentration accounts that are in turn swept to the Concentration
Account on such Business Day, it being agreed that such local concentration
accounts that are so swept shall also be excluded under this clause (e)) and (f)
other deposit accounts to the extent the aggregate daily balance in all such
accounts does not at any time exceed $10,000,000. “Excluded Securities Account”
means any securities account the securities entitlements in which consist solely
of (a) securities entitlements held by Murphy USA or any Subsidiary in trust for
any director, officer or employee of Murphy USA or any Subsidiary or any
employee benefit plan maintained by Murphy USA or any Subsidiary or (b)
securities entitlements representing deferred compensation for the directors and
employees of Murphy USA and the Subsidiaries. “Excluded Subsidiary” means (a)
any CFC, (b) any FSHCO, (c) Hankinson Holding, LLC, a Delaware limited liability
company, so long as it has no material assets or liabilities and conducts no
operations and (d) 591 Beverage, Inc. a Nebraska corporation, so long as it has
no material assets or liabilities and conducts no operations; provided that no
Subsidiary that (i) is a Borrower, (ii) Guarantees the Senior Notes or any other
Material Indebtedness of Murphy USA, the Company or any Domestic Subsidiary that
is not itself an Excluded Subsidiary or (iii) is an obligor (including pursuant
to a Guarantee) under any Permitted Non-ABL Indebtedness shall, in either case,
be an Excluded Subsidiary. “Excluded Taxes” means any of the following Taxes
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Other Connection Taxes, (b) in the case
of a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 2.19(b)) or (ii) such Lender
changes its lending office, [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement037.jpg]
31 except in each case to the extent that, pursuant to Section 2.17, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender acquired the applicable interest in such Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f) and (d) any withholding Taxes imposed under FATCA. “Existing Credit
Agreement” means the Credit Agreement dated as of August 30, 2013, as amended
and restated as of March 10, 2016 and as in effect immediately prior to the
Effective Date, among Murphy USA, the Company, the Borrowing Subsidiaries party
thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. “Existing Letter of Credit” means each letter of credit
previously issued for the account of the Company or any other Subsidiary that
(a) is outstanding on the Effective Date and (b) is listed on Schedule 1.01.
“Existing Revolving Borrowings” has the meaning set forth in Section 2.21(e).
“Extending Lenders” has the meaning set forth in Section 2.22(a). “Extension
Agreement” means an Extension Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among Murphy USA, the Company, the
Administrative Agent, one or more Extending Lenders and each other Person, if
any, required to be a party thereto pursuant to Section 2.22(b), effecting an
Extension Permitted Amendment and such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.22. “Extension Offer” has the
meaning set forth in Section 2.22(a). “Extension Permitted Amendment” means an
amendment to this Agreement and the other Loan Documents, effected in connection
with an Extension Offer pursuant to Section 2.22, providing for an extension of
the Maturity Date applicable to the Extending Lenders’ Loans and/or Commitments
of the applicable Extension Request Class (such Loans or Commitments being
referred to as the “Extended Loans” or “Extended Commitments”, as applicable)
(which extension, in the case of Revolving Commitments, shall be for a period of
one year) and, in connection therewith, (a) an increase or decrease in the rate
of interest accruing on such Extended Loans, (b) in the case of Extended Loans
that are Term Loans of any Class, a modification of the scheduled amortization
applicable thereto, provided that the weighted average life to maturity of such
Extended Loans shall be no shorter than the remaining weighted average life to
maturity (determined at the time of such Extension Offer) of the Term Loans of
such Class, (c) a modification of voluntary or mandatory prepayments applicable
thereto (including prepayment premiums and other restrictions thereon), provided
that in the case of Extended Loans that are Term Loans, such requirements may
provide that such Extended Loans may participate in any mandatory prepayments on
a pro rata basis (or on a basis that is less than a pro rata basis) with the
Loans of the applicable Extension Request Class, but may not provide for
prepayment requirements that are more favorable than those applicable to the
Loans of the applicable Extension Request Class, (d) an increase in the fees
payable to, or the inclusion of new fees to be payable to, the Extending Lenders
in respect of such Extension Offer or their [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement038.jpg]
32 Extended Loans or Extended Commitments and/or (e) an addition of any
affirmative or negative covenants applicable to Murphy USA, the Company and the
other Subsidiaries, provided that any such additional covenant with which Murphy
USA, the Company and the other Subsidiaries shall be required to comply prior to
the latest Maturity Date in effect immediately prior to such Extension Permitted
Amendment for the benefit of the Extending Lenders providing such Extended Loans
or Extended Commitments shall also be for the benefit of all other Lenders.
“Extension Request Class” has the meaning set forth in Section 2.22(a). “FATCA”
means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any intergovernmental agreements
entered into in connection therewith, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code. “Federal Funds Effective Rate” means, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero. “Financial
Officer” means, with respect to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person; provided
that, when such term is used in reference to any document executed by, or a
certification of, a Financial Officer, the secretary or assistant secretary of
such Person shall have delivered an incumbency certificate to the Administrative
Agent as to the authority of such individual. “Foreign Lender” means a Lender
that is not a U.S. Person. “Foreign Pledge Agreement” means a pledge or charge
agreement granting a Lien on Equity Interests in a Foreign Subsidiary to secure
the Secured Obligations, governed by the law of the jurisdiction of organization
of such Foreign Subsidiary and in form and substance reasonably satisfactory to
the Administrative Agent. “Foreign Subsidiary” means any Subsidiary that is not
a Domestic Subsidiary. “FSHCO” means each Domestic Subsidiary substantially all
of the assets of which consist of voting Equity Interests in CFCs. “GAAP” means,
subject to Section 1.04(a), generally accepted accounting principles in the
United States of America, applied in accordance with the consistency
requirements thereof. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement039.jpg]
33 “Governmental Approvals” means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, Governmental Authorities. “Governmental Authority” means the government of
the United States of America, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank). “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by the chief financial officer of Murphy USA)).
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Hedging
Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Murphy USA, the Company or the other Subsidiaries shall be a
Hedging Agreement. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement040.jpg]
34 “Immediate Family” of a natural person means such natural person’s spouse,
children, siblings, parents, mother-in-law and father-in-law, sons-in-law,
daughters-in-law, brothers-in-law and sisters-in-law. “Incremental Facility
Agreement” means an Incremental Facility Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among Murphy USA, the
Company, the Administrative Agent and one or more Incremental Revolving Lenders,
establishing Incremental Revolving Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.21. “Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.21, to make Revolving Loans and to acquire
participations in Letters of Credit and Protective Advances hereunder, expressed
as an amount representing the maximum aggregate permitted amount of such
Lender’s Revolving Exposure under such Incremental Facility Agreement.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment. “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person (excluding trade accounts payable incurred in the
ordinary course of business), (d) all obligations of such Person in respect of
the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers or employees of Murphy USA, the
Company or any other Subsidiary and (iii) any purchase price adjustment or
earnout incurred in connection with an acquisition, except to the extent that
the amount payable pursuant to such purchase price adjustment or earnout is, or
becomes, reasonably determinable), (e) all Capital Lease Obligations of such
Person and all Attributable Indebtedness of such Person in respect of any
Sale/Leaseback Transaction, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party, (g) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (h) all Disqualified Equity Interests in such Person,
valued, as of the date of determination, at the greater of (i) the maximum
aggregate amount that would be payable upon maturity, redemption, repayment or
repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable) and
(ii) the maximum liquidation preference of such Disqualified Equity Interests,
(i) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, and (j) all
Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement041.jpg]
35 relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. “Indemnified
Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any
Loan Document and (b) to the extent not otherwise described in clause (a), Other
Taxes. “Indemnitee” has the meaning set forth in Section 9.03(b). “Interest
Election Request” means a request by a Borrower, or by the Borrower Agent on its
behalf, to convert or continue a Revolving Borrowing or Term Borrowing in
accordance with Section 2.07, which shall be in the form of Exhibit F or any
other form approved by the Administrative Agent. “Interest Payment Date” means
(a) with respect to any ABR Loan (other than a Protective Advance), the first
Business Day following the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Protective Advance, the day that
such Loan is required to be repaid. “Interest Period” means, with respect to any
Eurocurrency Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the applicable Borrower, or the Borrower
Agent on its behalf, may elect; provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, and (b) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
LIBO Screen Rate for the longest maturity for which a LIBO Screen Rate is
available that is shorter than such period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such period, in each case, as of the time the Interpolated Screen
Rate is required to be determined in accordance with the other provisions
hereof. “Inventory” has the meaning assigned to such term in the Collateral
Agreement. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement042.jpg]
36 “Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of Murphy USA)) in, any other Person that are held or
made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of Murphy USA) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any portion of such Investment repaid to the investor in cash
as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such Investment, (d) any Investment (other than any Investment referred
to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of Murphy
USA) of such Equity Interests or other property as of the time of such transfer
(less, in the case of any investment in the form of transfer of property for
consideration that is less than the fair value thereof, the fair value (as so
determined) of such consideration as of the time of the transfer), minus the
amount, as of such date of determination, of any portion of such Investment
repaid to the investor in cash as a return of capital, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such transfer, and
(e) any Investment (other than any Investment referred to in clause (a), (b),
(c) or (d) above) in any Person resulting from the issuance by such Person of
its Equity Interests to the investor shall be the fair value (as determined
reasonably and in good faith by the chief financial officer of Murphy USA) of
such Equity Interests at the time of the issuance thereof. “Investment Grade
Account Debtor” means, at any time, an Account Debtor that at such time has a
corporate credit rating of BBB- or higher by S&P or Baa3 or higher by Moody’s.
“IRS” means the United States Internal Revenue Service. “Issuing Bank” means (a)
JPMorgan Chase Bank, N.A., (b) Regions Bank, (c) solely in respect of any
Existing Letter of Credit, the Person that is the issuer thereof and (d) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement043.jpg]
37 Section 2.05(j) (other than any Person that shall have ceased to be an
Issuing Bank as provided in Section 2.05(k)), each in its capacity as an issuer
of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.05 with respect to such Letters of Credit).
“Judgment Currency” has the meaning set forth in Section 9.18(b). “LC
Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is
set forth on Schedule 2.05 or, in the case of any Issuing Bank that becomes an
“Issuing Bank” hereunder pursuant to Section 2.05(j), in the applicable written
agreement referred to in such Section, or, in each case, such other maximum
permitted amount with respect to any Issuing Bank as may have been agreed in
writing (and notified in writing to the Administrative Agent) by such Issuing
Bank and the Company. “LC Disbursement” means a payment made by an Issuing Bank
pursuant to a Letter of Credit. “LC Exposure” means, at any time, the sum of (a)
the aggregate amount of all Letters of Credit remaining available for drawing at
such time and (b) the aggregate amount of all LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrowers at such time. The LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time, adjusted to give effect to any reallocation under Section
2.20 of the LC Exposures of Defaulting Lenders in effect at such time. “Lender
Parent” means, with respect to any Lender, any Person in respect of which such
Lender is a subsidiary. “Lender Presentation” means the Lender Presentation
dated August 2019, relating to the credit facilities provided for herein.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Agreement or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Administrative Agent in its capacity as lender of
Protective Advances. “Letter of Credit” means any letter of credit issued
pursuant to this Agreement and any Existing Letter of Credit, other than any
such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 9.05.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement044.jpg]
38 “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that (a) if no LIBO Screen Rate shall be available at such time for such
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the “LIBO Rate” for such
Interest Period shall be Interpolated Screen Rate at such time and (b) if the
LIBO Rate, determined as set forth above, shall be less than zero, such rate
shall be deemed to be zero. “LIBO Screen Rate” means, for any date and time,
with respect to any Eurocurrency Borrowing for any Interest Period, or with
respect to any determination of the Alternate Base Rate pursuant to clause (c)
of the definition thereof, the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in dollars (for delivery on the first
day of such Interest Period) for a period equal in length to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01 or LIBOR02) or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion. “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, charge, security interest or other
encumbrance on, in or of such asset, (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease, synthetic lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities. “Loan Document Obligations” has the meaning set
forth in the Collateral Agreement. “Loan Documents” means this Agreement, the
Incremental Facility Agreements, the Extension Agreements, the Refinancing
Facility Agreements, each Borrowing Subsidiary Joinder Agreement, each Borrowing
Subsidiary Termination Agreement, the Collateral Agreement, the other Security
Documents and, except for purposes of Section 9.02, any agreements between any
Borrower and any Issuing Bank regarding such Issuing Bank’s LC Commitment or the
respective rights and obligations between such Borrower and such Issuing Bank in
connection with the issuance of Letters of Credit, any agreement designating an
additional Issuing Bank as contemplated by Section 2.05(j), any promissory notes
delivered pursuant to Section 2.09(c) and any other document executed by a Loan
Party and the Administrative Agent that contains a provision stating that it is
a Loan Document as herein defined. “Loan Parties” means Murphy USA, the Company,
the Borrowing Subsidiaries and each other Subsidiary Loan Party. “Loans” means
the loans (including Protective Advances) made by the Lenders to the Borrowers
pursuant to this Agreement. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement045.jpg]
39 “Long-Term Indebtedness” means any Indebtedness that, in accordance with
GAAP, constitutes (or, when incurred, constituted) a long-term liability.
“Majority in Interest”, when used in reference to Lenders of any Class and
subject to Section 2.20, means, at any time, (a) in the case of the Revolving
Lenders, Lenders having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the sum of the Aggregate Revolving Exposure and
the unused Aggregate Revolving Commitment at such time and (b) in the case of
the Term Lenders of any Class, Lenders holding Term Commitments and outstanding
Term Loans of such Class representing more than 50% of all Term Commitments and
outstanding Term Loans of such Class at such time. “Material Acquisition” means
any acquisition, or a series of related acquisitions, of (a) Equity Interests in
any Person if, after giving effect thereto, such Person will become a Subsidiary
or (b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $25,000,000. “Material Adverse
Effect” means an event or condition that has had, or could reasonably be
expected to have, in a material adverse effect on (a) the business, assets,
liabilities, operations or condition (financial or otherwise) of Murphy USA, the
Company and the other Subsidiaries, taken as a whole, (b) the ability of the
Loan Parties to perform their obligations under the Loan Documents or (c) the
rights of or benefits available to the Lenders under the Loan Documents. For the
avoidance of doubt, the occurrence of any event or condition that results in the
Spin-Off being taxable to Murphy Oil, except if neither Murphy USA nor the
Company shall be required to indemnify Murphy Oil pursuant to the Tax Matters
Agreement for any tax liability resulting from such event or condition, shall be
a Material Adverse Effect. “Material Disposition” means any sale, transfer or
other disposition, or a series of related sales, transfers or other
dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by Murphy USA, the Company or any other
Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $25,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of Murphy USA, the Company
and the other [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement046.jpg]
40 Subsidiaries in an aggregate principal amount of $25,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Murphy USA, the Company or any other Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Murphy USA, the Company or such other
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time. “Maturity Date” means, as the context requires, the Revolving
Maturity Date, the Tranche A Term Maturity Date or the maturity date set forth
in the applicable Extension Agreement or Refinancing Facility Agreement for any
Class of Loans established pursuant to Section 2.22 or 2.23. “Maximum Rate” has
the meaning set forth in Section 9.13. “MNPI” means material information
concerning Murphy USA, the Company, any other Subsidiary or any Affiliate of any
of the foregoing or their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act. For purposes of this definition,
“material information” means information concerning Murphy USA, the Company, the
other Subsidiaries or any Affiliate of any of the foregoing, or any of their
securities, that could reasonably be expected to be material for purposes of the
United States federal and state securities laws and, where applicable, foreign
securities laws. “Moody’s” means Moody’s Investors Service, Inc., and any
successor to its rating agency business. “Multiemployer Plan” means a
multiemployer plan as defined in Section 4001(a)(3) of ERISA. “Murphy Family”
means (a) (i) the estate and descendants of the late C.H. Murphy, Jr., (ii) the
siblings of the late C.H. Murphy, Jr. and their respective estates and
descendants, (iii) the respective Immediate Family of, Immediate Family of
descendants of and descendants of Immediate Family of, any individual included
in clause (a)(i) or (a)(ii), (iv) any trust established for the benefit of any
of the foregoing or any charitable trust or foundation established by any of the
foregoing, and the respective trustees, fiduciaries and beneficiaries of any
such trust or foundation acting in such capacity, and (v) any corporation,
limited partnership, limited liability company or other entity Controlled by any
of the foregoing, including the C.H. Murphy Family Investments Limited
Partnership to the extent so Controlled; and (b) any successor (other than by
assignment or transfer) of any of the foregoing set forth in clause (a)(i),
(a)(ii), (a)(iii) or (a)(iv). “Murphy Oil” means Murphy Oil Corporation, a
Delaware corporation. “Murphy USA” means Murphy USA Inc., a Delaware
corporation. “Net Orderly Liquidation Value” means, with respect to Inventory of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement047.jpg]
41 Agent by an appraiser acceptable to the Administrative Agent, net of all
costs of liquidation thereof. “Net Proceeds” means, with respect to any event,
(a) the cash (which term, for purposes of this definition, shall include cash
equivalents) proceeds (including, in the case of any casualty, condemnation or
similar proceeding, insurance, condemnation or similar proceeds) received in
respect of such event, including any cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses paid in
connection with such event by Murphy USA and the Subsidiaries to Persons that
are not Affiliates of Murphy USA or any Subsidiary, (ii) in the case of a sale,
transfer, lease or other disposition (including pursuant to a Sale/Leaseback
Transaction or a casualty or a condemnation or similar proceeding) of an asset,
the amount of all payments required to be made by Murphy USA and the
Subsidiaries as a result of such event to repay Indebtedness secured by such
asset (other than any Loans and any Permitted Non-ABL Indebtedness) and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) by Murphy
USA and the Subsidiaries, and the amount of any reserves established by Murphy
USA and the Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of Murphy USA). For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event. “Non-ABL Assets Proceeds” means, with respect to any Prepayment Event
described in clause (a) or (b) of the definition of such term, the Net Proceeds
received by or on behalf of Murphy USA, the Company or any other Subsidiary in
respect of such Prepayment Event, but only to the extent such Net Proceeds do
not constitute ABL Priority Collateral Proceeds (as determined reasonably and in
good faith by the chief financial officer of Murphy USA). “Non-ABL Priority
Collateral” means all of the following assets that constitute Collateral,
whether now owned or hereafter acquired and wherever located: (a) all Equipment,
all real property and interests therein (including both fee and leasehold
interests) and all Fixtures; (b) all Intellectual Property (other than any
computer programs and any support and information relating thereto that
constitute Inventory); (c) all Equity Interests and other Investment Property
(other than Investment Property constituting ABL Priority Collateral under
clause (d) or (f) of the definition of such term); (d) all Commercial Tort
Claims; (e) all insurance policies relating to Non-ABL Priority Collateral, but,
for the avoidance of doubt, excluding business interruption insurance and credit
insurance with respect to any Accounts; (f) except to the extent constituting
ABL Priority Collateral under clause (f) of the definition of such term, all
Documents, all General Intangibles, all Instruments and all Letter of Credit
Rights; (g) all other Collateral not constituting ABL Priority Collateral; (h)
all collateral and guarantees given by any other Person with respect to any of
the foregoing, and all Supporting Obligations (including Letter-of-Credit
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement048.jpg]
42 Rights) with respect to any of the foregoing; (i) all books and Records to
the extent relating to any of the foregoing; and (j) all products and Proceeds
of the foregoing. Notwithstanding the foregoing, the term “Non-ABL Priority
Collateral” shall not include any assets referred to in clauses (a) through (e)
of the definition of the term “ABL Priority Collateral”. Capitalized terms used
in this definition but not defined herein have the meanings assigned to them in
the Collateral Agreement. “Non-Defaulting Revolving Lender” means, at any time,
any Revolving Lender that is not a Defaulting Lender at such time. “NYFRB” means
the Federal Reserve Bank of New York. “NYFRB Rate” means, for any day, the
greater of (a) the Federal Funds Effective Rate in effect on such day and (b)
the Overnight Bank Funding Rate in effect on such day (or for any day that is
not a Business Day, on the immediately preceding Business Day); provided that if
none of such rates are published for any day that is a Business Day, the term
“NYFRB Rate” means the rate for a federal funds transaction quoted at 11:00
a.m., New York City time, on such day received by the Administrative Agent from
a federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates as so determined shall be less than zero,
such rate shall be deemed to be zero. “OFAC” means the Office of Foreign Assets
Control of the United States Department of the Treasury. “Other Connection
Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Taxes (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means
all present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.19(b)). “Overnight Bank Funding Rate” means, for any day, the rate comprised
of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate. “Participant Register” has the meaning set forth in
Section 9.04(c)(ii). “Participants” has the meaning set forth in Section
9.04(c)(i). [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement049.jpg]
43 “Payment Intangibles” has the meaning assigned to such term in the Collateral
Agreement. “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA. “Perfection Certificate” means a certificate in the form of
Exhibit G or any other form approved by the Administrative Agent. “Permitted
Acquisition” means the purchase or other acquisition by Murphy USA or any
Subsidiary in a transaction or series of transactions of Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person if (a) in the case of any purchase or other acquisition of Equity
Interests in a Person, such Person (including each subsidiary of such Person) is
organized under the laws of the United States of America, any State thereof or
the District of Columbia and, upon the consummation of such acquisition, will be
a wholly owned Subsidiary that is a Domestic Subsidiary (or, in the case of any
such purchase or other acquisition structured as a tender offer followed by a
merger, such Person (including each subsidiary of such Person) will become a
wholly owned Subsidiary that is a Domestic Subsidiary reasonably promptly
thereafter upon the consummation of the second-step merger), in each case
including as a result of a merger or consolidation between any Subsidiary and
such Person, or (b) in the case of any purchase or other acquisition of other
assets, such assets will be owned by the Company or a Subsidiary Loan Party;
provided that (i) such purchase or acquisition was not preceded by, or
consummated pursuant to, an unsolicited tender offer or proxy contest initiated
by or on behalf of Murphy USA, the Company or any other Subsidiary, (ii) all
transactions related thereto are consummated in accordance with applicable law,
(iii) the business of such Person, or such assets, as the case may be,
constitute a business permitted under Section 6.03(b), (iv) with respect to each
such purchase or other acquisition, all actions required to be taken with
respect to each newly created or acquired Subsidiary or assets in order to
satisfy the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” shall have been taken (or arrangements for the taking of
such actions satisfactory to the Administrative Agent shall have been made), (v)
at the time of and immediately after giving effect to any such purchase or other
acquisition, no Default shall have occurred and be continuing, (vi) after giving
effect to such purchase or other acquisition, and any related incurrence of
Indebtedness, on a pro forma basis in accordance with Section 1.04(b), (A)
Availability shall exceed the greater of (1) 25% of the lesser of the Aggregate
Revolving Commitment and the Borrowing Base and (2) $100,000,000, (B) unless
Availability shall exceed the greater of (1) 40% of the lesser of the Aggregate
Revolving Commitment and the Borrowing Base and (2) $100,000,000, Murphy USA and
the Company shall be in compliance with the covenant set forth in Section 6.11
(determined as if a Covenant Period were then applicable) and (C) Murphy USA and
the Company shall be in compliance with, at any time during a Covenant Period,
Section 6.11 and, at any time when a Term Loan shall be outstanding, Section
6.12, in each case under clauses (B) and (C), calculated as of the end of or for
the period of four consecutive fiscal quarters of Murphy USA then most recently
ended for which the financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) (or prior to the first such delivery, as of or for such
period ended on the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)) and (vii) Murphy USA and the Company shall have
delivered to the Administrative Agent a certificate of a Financial
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement050.jpg]
44 Officer of Murphy USA or the Company, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all the requirements
set forth in this definition have been satisfied with respect to such purchase
or other acquisition, together with reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in clause (vi) above.
“Permitted Additional Unsecured Indebtedness” means any Indebtedness of the
Company or any other Loan Party permitted under Section 6.01(l). “Permitted
Additional Unsecured Indebtedness Documents” means any credit agreement,
indenture or other agreement, instrument or other document evidencing or
governing any Permitted Additional Unsecured Indebtedness or providing for any
Guarantee or other right in respect thereof. “Permitted Discretion” means a
determination made by the Administrative Agent in good faith and in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment in accordance with the Administrative Agent’s credit policies.
“Permitted Encumbrances” means: (a) Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Sections 3.09 and 5.06; (b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law (other than any Lien imposed pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
5.06; (c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Murphy USA or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above; (d) pledges and deposits made (i) to secure the performance of
bids, trade contracts (other than for payment of Indebtedness), leases (other
than Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Murphy USA or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above; (e) judgment liens in respect of judgments that
do not constitute an Event of Default under clause (l) of Article VII; (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement051.jpg]
45 secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
Murphy USA or any Subsidiary; (g) banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with
depository institutions and securities accounts and other financial assets
maintained with a securities intermediary; provided that such deposit accounts
or funds and securities accounts or other financial assets are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by Murphy USA or any Subsidiary in
excess of those required by applicable banking regulations; (h) Liens arising by
virtue of Uniform Commercial Code financing statement filings (or similar
filings under applicable law) regarding operating leases entered into by Murphy
USA and the Subsidiaries in the ordinary course of business; (i) Liens
representing any interest or title of a licensor, lessor or sublicensor or
sublessor, or a licensee, lessee or sublicensee or sublessee, in the property
subject to any lease (other than Capital Lease Obligations), license or
sublicense or concession agreement permitted by this Agreement; (j) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; and (k)
Liens that are contractual rights of set-off; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness, other than Liens
referred to clauses (c) and (d) above securing letters of credit, bank
guarantees or similar instruments. “Permitted Intercreditor Agreement” means an
intercreditor agreement, in form and substance reasonably satisfactory to the
Administrative Agent and the Company, that contains terms and conditions that
are within the range of terms and conditions customary for intercreditor
agreements that are of the type that govern intercreditor relationships between
holders of asset-based senior secured credit facilities, on the one hand, and
holders of the same type of Indebtedness as the applicable Permitted Non-ABL
Indebtedness, on the other. “Permitted Investments” means: (a) direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof; (b) investments in commercial paper maturing within
270 days from the date of acquisition thereof and having, at the date of
acquisition thereof, the highest credit rating obtainable from S&P or Moody’s;
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement052.jpg]
46 (c) investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $1,000,000,000; (d)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above; (e) money
market funds that (i) comply with the criteria set forth in Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and (f) in the case of
any Foreign Subsidiary, other short-term investments that are analogous to the
foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes. “Permitted Non-ABL Indebtedness” means any Indebtedness of the Company
or any other Loan Party permitted under Section 6.01(m). “Permitted Non-ABL
Indebtedness Documents” means any credit agreement, indenture or other
agreement, instrument or other document evidencing or governing any Permitted
Non-ABL Indebtedness or providing for any Guarantee or other right in respect
thereof. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan” means any “employee pension benefit plan”, as
defined in Section 3(2) of ERISA (other than a Multiemployer Plan), that is
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Murphy USA or any of its ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prepayment Event” means: (a) any sale, transfer, lease or other disposition
(including pursuant to a Sale/Leaseback Transaction or by way of merger or
consolidation) of any asset of Murphy USA, the Company or any other Subsidiary,
including any sale or issuance to a Person other than Murphy USA, the Company or
any other Subsidiary of Equity Interests in any Subsidiary, other than (i)
dispositions described in clauses (a) through (f) of Section 6.05, (ii) any
Sale/Leaseback Transaction consummated in reliance on clause
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement053.jpg]
47 (c)(i) of Section 6.06 and (iii) other dispositions resulting in aggregate
Net Proceeds not exceeding $2,500,000 during any fiscal year of Murphy USA; (b)
any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any asset of Murphy USA, the
Company or any other Subsidiary resulting in aggregate Net Proceeds of
$2,500,000 or more during any fiscal year of Murphy USA; or (c) the incurrence
by Murphy USA, the Company or any other Subsidiary of any Indebtedness, other
than any Indebtedness permitted to be incurred by Section 6.01. “Prime Rate”
means the rate of interest last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent); provided that if such rate shall be less than zero, such
rate shall be deemed to be zero. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective. “Private Side Lender Representatives” means, with
respect to any Lender, representatives of such Lender that are not Public Side
Lender Representatives. “Projections” has the meaning set forth in Section
3.04(d). “Protective Advances” has the meaning set forth in Section 2.04(a).
“Protective Advances Exposure” means, at any time, the sum of the principal
amounts of all outstanding Protective Advances at such time. The Protective
Advances Exposure of any Lender at any time shall be its Applicable Percentage
of the total Protective Advances Exposure at such time, adjusted to give effect
to any reallocation under Section 2.20 of the Protective Advances Exposure of
Defaulting Lenders in effect at such time. “PTE” means a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time. “Public Side Lender Representatives” means,
with respect to any Lender, representatives of such Lender that do not wish to
receive MNPI. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C. §
5390(c)(8)(D). “QFC Credit Support” has the meaning set forth in Section 9.22.
“Reaffirmation Agreement” means a reaffirmation agreement in form and substance
reasonably satisfactory to the Administrative Agent.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement054.jpg]
48 “Recipient” means the Administrative Agent, any Lender and any Issuing Bank,
or any combination thereof (as the context requires). “Refinancing Facility
Agreement” means a Refinancing Facility Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among Murphy USA, the
Company, the Administrative Agent and one or more Refinancing Term Lenders,
establishing Refinancing Term Loan Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.23. “Refinancing Indebtedness” means, in respect of any Indebtedness (the
“Original Indebtedness”), any Indebtedness that extends, renews or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 180 days after the latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become
pursuant to the terms of the Original Indebtedness) an obligor in respect of
such Original Indebtedness, and shall not constitute an obligation of Murphy USA
if Murphy USA shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of Murphy USA only to the extent of their obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Loan Document Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) except where the
Original Indebtedness is Permitted Non-ABL Indebtedness (it being understood
that any Refinancing Indebtedness in respect of any Permitted Non-ABL
Indebtedness shall be subject to the requirements set forth in clause (B) of
Section 6.01(m)), such Refinancing Indebtedness shall not be secured by any Lien
on any asset other than the assets that secured such Original Indebtedness (or
would have been required to secure [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement055.jpg]
49 such Original Indebtedness pursuant to the terms thereof) and, where the
Original Indebtedness is Permitted Non-ABL Indebtedness, to the extent such
Refinancing Indebtedness is secured by any Lien on assets constituting ABL
Priority Collateral, such Liens shall, pursuant to the Permitted Intercreditor
Agreement, rank junior in priority to the Liens on the ABL Priority Collateral
securing the Secured Obligations. “Refinancing Term Lender” has the meaning set
forth in Section 2.23(a). “Refinancing Term Loan” has the meaning set forth in
Section 2.23(a). “Refinancing Term Loan Commitments” has the meaning set forth
in Section 2.23(a). “Refined Products Inventory” means Inventory consisting of
gasoline, diesel fuel, ethanol fuel and other refined fuel products satisfactory
to the Administrative Agent in its Permitted Discretion held for sale in the
ordinary course of business by a Loan Party. “Register” has the meaning set
forth in Section 9.04(b)(iv). “Related Parties” means, with respect to any
specified Person, such Person’s Affiliates and the directors, officers,
partners, members, trustees, employees, agents, administrators, managers,
representatives and advisors of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture. “Reports” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the assets of any Loan Party from information furnished by or on
behalf of any Loan Party, which Reports (except where prepared for internal
purposes of the Administrative Agent) shall be distributed to the Lenders by the
Administrative Agent. “Required Lenders” means, subject to Section 2.20, at any
time, Lenders having Term Loans, Revolving Exposures and unused Commitments
representing more than 50% of the sum of the outstanding Term Loans, Aggregate
Revolving Exposure and unused Commitments of all Lenders at such time.
“Reserves” means any and all reserves which the Administrative Agent deems it
appropriate, in its Permitted Discretion, to maintain (including, without
limitation, reserves for excise tax collection and sales tax collection,
transportation reserves, reserves for accrued and unpaid interest on the Loan
Document Obligations, Banking Services Reserves, volatility reserves, reserves
for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s and bailee’s charges, reserves for dilution of Accounts, reserves
in respect of Inventory, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Secured Hedging Agreement
Obligations, reserves for contingent liabilities of any
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement056.jpg]
50 Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party. “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in Murphy USA, the Company or any other Subsidiary, or any
payment or distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, exchange, conversion, cancelation or
termination of, or any other return of capital with respect to, any Equity
Interests in Murphy USA, the Company or any other Subsidiary. “Resulting
Revolving Borrowings” has the meaning set forth in Section 2.21(e). “Retail
Merchandise Inventory” means snacks, beverages, tobacco products and non-food
merchandise held for sale in the ordinary course of business by a Loan Party,
but excluding lottery tickets. “Reuters” means Thomson Reuters Corporation, a
corporation incorporated under and governed by the Business Corporations Act
(Ontario), Canada, Refinitiv or, in each case, a successor thereto. “Revolving
Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments. “Revolving Commitment” means, with
respect to each Lender, the commitment, if any, of such Lender to make Revolving
Loans and to acquire participations in Letters of Credit and Protective Advances
hereunder, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.21 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or the Incremental Facility Agreement
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The aggregate amount of the Lenders’ Revolving Commitments as of the
Effective Date is $325,000,000. “Revolving Exposure” means, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Loans and such Lender’s LC Exposure and Protective Advances Exposure
at such time. “Revolving Lender” means a Lender with a Revolving Commitment or
Revolving Exposure. “Revolving Loan” means a Loan made pursuant to clause (a) of
Section 2.01. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement057.jpg]
51 “Revolving Maturity Date” means the fifth anniversary of the Effective Date
(or, if such date is not a Business Day, the first Business Day following such
date); provided that on May 16, 2023, the Revolving Maturity Date shall
automatically be modified to be such date unless, on such date, the aggregate
principal amount of the 2023 Senior Notes then outstanding (together with the
aggregate principal amount of any Refinancing Indebtedness in respect thereof
that has final scheduled maturity prior to 91 days after the fifth anniversary
of the Effective Date) shall not be more than $25,000,000. “S&P” means Standard
& Poor’s Ratings Group, a division of McGraw-Hill Financial, Inc., and any
successor to its rating agency business. “Sale/Leaseback Transaction” means an
arrangement relating to property owned by Murphy USA, the Company or any other
Subsidiary whereby Murphy USA, the Company or such other Subsidiary sells or
transfers such property to any Person and Murphy USA, the Company or any other
Subsidiary leases such property, or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
from such Person or its Affiliates. “Sanctioned Country” means, at any time, a
country, region or territory that is itself the subject or target of any
Sanctions (at the Effective Date, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by OFAC or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person 50% or more owned or controlled by any Person or Persons
described in clause (a) or (b). “Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government, including those administered by OFAC or the U.S.
Department of State. “SEC” means the United States Securities and Exchange
Commission. “Secured Hedging Agreement Obligations” means any and all
obligations of Murphy USA, the Company or any other Subsidiary, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Hedging Agreements permitted
hereunder with a Person that is the Administrative Agent or a Lender, or an
Affiliate of the Administrative Agent or a Lender, at the time it enters into
such Hedging Agreement (or, in the case of any Hedging Agreement in effect on
the Effective Date, is the Administrative Agent or a Lender, or an Affiliate of
the Administrative Agent or a Lender, on the Effective Date), and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Hedging Agreement transaction; provided that such Hedging Agreement is
designated as a “Secured Hedging Agreement” in a writing from the Company and
the provider thereof to the Administrative Agent in form and detail reasonably
acceptable to the Administrative Agent. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement058.jpg]
52 “Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness as of such date that is secured by a Lien on any asset or property
of Murphy USA, the Company or any other Subsidiary to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters of Murphy USA ended on or
most recently prior to such date. For the avoidance of doubt, all Attributable
Indebtedness in respect of Sale/Leaseback Transactions shall be included in
clause (a) above. “Secured Obligations” has the meaning set forth in the
Collateral Agreement. “Secured Parties” has the meaning set forth in the
Collateral Agreement. “Securities Act” means the United States Securities Act of
1933. “Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Control Agreements and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.03 or 5.12
or pursuant to any Loan Document to secure the Secured Obligations. “Senior
Notes” means (a) the 2023 Senior Notes and (b) 5.625% senior notes due 2027
issued by the Company under the Indenture dated as of April 25, 2017, between
the Company, certain guarantors party thereto and U.S. Bank National
Association. “Senior Notes Documents” means (a) the Indenture dated as of August
14, 2013, between the Company, certain guarantors party thereto and U.S. Bank
National Association, as trustee, registrar and paying agent, (b) the Indenture
dated as of April 25, 2017, between the Company, certain guarantors party
thereto and U.S. Bank National Association and (c) all other instruments,
agreements and other documents evidencing or governing the Senior Notes or
providing for any Guarantee or other right in respect thereof. “Specified Event
of Default” means an Event of Default (a) arising under clause (a) or (b) of
Article VII, (b) arising with respect to any Loan Party under clause (i) or (j)
of Article VII or (c) resulting from the failure to comply with Section 5.01(c),
5.14, 6.11 or 6.12 or any representation or warranty contained in any Borrowing
Base Certificate proving to have been incorrect in any material respect in a
manner adverse to interests of the Lenders when made or deemed made. “Spin-Off”
has the meaning set forth in the Existing Credit Agreement. “Statutory Reserve
Rate” means a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves), expressed as a decimal, established by the Board of
Governors to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement059.jpg]
53 available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Subordinated Indebtedness” of any Person means any Indebtedness of
such Person that is contractually subordinated in right of payment to any other
Indebtedness of such Person. “subsidiary” means, with respect to any Person (the
“parent”) at any date, (a) any Person the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date and (b) any other Person (i) of which Equity Interests representing
more than 50% of the equity value or more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of Murphy USA (including the Company).
“Subsidiary Loan Party” means each Subsidiary that is a party to this Agreement
or the Collateral Agreement. Unless the context requires otherwise, the term
“Subsidiary Loan Party” shall include the Company. “Supermajority Lenders”
means, subject to Section 2.20, at any time, Lenders having Term Loans,
Revolving Exposures and unused Commitments representing at least 66.7% of the
sum of the outstanding Term Loans, Aggregate Revolving Exposure and unused
Commitments at such time. “Supplemental Perfection Certificate” means a
certificate in the form of Exhibit H or any other form approved by the
Administrative Agent. “Supported QFC” has the meaning set forth in Section 9.22.
“Syndication Agent” means the Person named as such on the cover page of this
Agreement. “Tax Matters Agreement” means the Tax Matters Agreement dated as of
August 30, 2013, between Murphy Oil and Murphy USA. “Taxes” means all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Term Commitment” means a Tranche A Term Commitment or any
other Class of Term Commitment established pursuant to Section 2.23. “Term
Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement060.jpg]
54 “Term Loan” means a Tranche A Term Loan or any other Class of “Term Loans”
established pursuant to Section 2.22 or 2.23. “Test Period” means, for any date
of determination under this Agreement, the then most recently ended period of
four consecutive fiscal quarters of Murphy USA, or, prior to the end of the
fiscal quarter in which the Effective Date occurs, the period of four
consecutive fiscal quarters ended on June 30, 2019. “Total Indebtedness” means,
as of any date, the sum of (a) the aggregate principal amount of Indebtedness of
Murphy USA and its consolidated Subsidiaries outstanding as of such date, in the
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but subject to Section 1.04(a)) and
(b) the aggregate principal amount of Indebtedness of Murphy USA and its
consolidated Subsidiaries (including all Attributable Indebtedness in respect of
Sale/Leaseback Transactions of Murphy USA and its consolidated Subsidiaries), in
each case that is outstanding as of such date but not required to be reflected
on a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (b) above, the term “Indebtedness” shall
not include contingent obligations of Murphy USA, the Company or any other
Subsidiary as an account party in respect of any letter of credit or letter of
guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness. “Total Leverage Ratio” means, on any date, the ratio of
(a) Total Indebtedness as of such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of Murphy USA ended on or most recently
prior to such date. “Trademark License Agreement” means the Trademark License
Agreement dated as of August 30, 2013, between Murphy Oil and Murphy USA.
“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Tranche A Term Loans hereunder, expressed as an
amount representing the maximum principal amount of the Tranche A Term Loan to
be made by such Lender, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Tranche A Term Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Tranche A Term Commitment, as applicable. The aggregate amount of the
Lenders’ Tranche A Term Commitments as of the Effective Date is $250,000,000.
“Tranche A Term Lender” means a lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan. “Tranche A Term Loan” means a Loan made
pursuant to clause (b) of Section 2.01. “Tranche A Term Maturity Date” means the
fourth anniversary of the Effective Date (or, if such date is not a Business
Day, the first Business Day following such date); provided that on May 16, 2023,
the Tranche A Term Maturity Date shall automatically be
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement061.jpg]
55 modified to be such date unless, on such date, the aggregate principal amount
of the 2023 Senior Notes then outstanding (together with the aggregate principal
amount of any Refinancing Indebtedness in respect thereof that has final
scheduled maturity prior to 91 days after the fourth anniversary of the
Effective Date) shall not be more than $25,000,000. “Transactions” means the
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is to be a party, the creation of the Guarantees and Liens created
thereby, the borrowing of Loans and the use of proceeds thereof, the issuance of
Letters of Credit hereunder and the repayment of all amounts outstanding under
the Existing Credit Agreement. “Type”, when used in reference to any Loan or
Borrowing, refers to whether the rate of interest on such Loan, or on the Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate. “U.S. Person” means any Person that is a “United
States Person” as defined in Section 7701(a)(30) of the Code. “U.S. Special
Resolution Regime” has the meaning set forth in Section 9.22. “U.S. Tax
Compliance Certificate” has the meaning set forth in Section
2.17(f)(ii)(B)(iii). “USA PATRIOT Act” means the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001. “wholly-owned”, when used in reference to a subsidiary of
any Person, means that all the Equity Interests in such subsidiary (other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law) are owned,
beneficially and of record, by such Person, another wholly-owned subsidiary of
such Person or any combination thereof. “Withdrawal Liability” means liability
to a Multiemployer Plan as a result of a complete or partial withdrawal from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA. SECTION 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Class (e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement062.jpg]
56 “shall”. The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and binding interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) references to “the date hereof” and “the date of this
Agreement” shall be deemed to refer to August 27, 2019. SECTION 1.04. Accounting
Terms; GAAP; Pro Forma Calculations. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(i) if the Company, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent or the Required
Lenders, by notice to the Company, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (ii)
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(A) any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness of Murphy USA or any
Subsidiary at “fair value”, as defined herein, (B) any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (C) any deduction of debt issuance costs in respect of any Indebtedness
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement063.jpg]
57 from the principal amount of such Indebtedness under Accounting Standards
Update 2015-03 and (D) any change to GAAP resulting from the adoption of
Financial Accounting Standards Board Accounting Standards Update No. 2016-02,
Leases (Topic 842), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a capital lease where
such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2016. (b) All pro forma
computations required to be made hereunder giving effect to any Material
Acquisition, Material Disposition, Permitted Acquisition or other transaction
shall be calculated after giving pro forma effect thereto (and, in the case of
any pro forma computations made hereunder to determine whether such Material
Acquisition, Material Disposition, Permitted Acquisition or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
3.04(a)), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months). SECTION 1.05. Borrower
Agent. Each Borrowing Subsidiary hereby appoints the Company as its
representative and agent for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of Communications, preparation and delivery of Borrowing
Base Certificates and financial reports, receipt and payment of Loan Document
Obligations, requests for waivers, amendments or other modifications of the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with the Administrative Agent, the Issuing Banks or any Lender, and
each Borrowing Subsidiary releases the Company from any restrictions on
representing several Persons and self-dealing under any applicable law, rule or
regulation. The Company hereby accepts such appointment as representative and
agent of each Borrowing Subsidiary. Notwithstanding any other provision of this
Agreement or any other Loan Document: (a) the Administrative Agent, the Issuing
Banks and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any Borrowing
Request or any Interest Election Request) delivered on behalf of a Borrowing
Subsidiary by the Borrower Agent; [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement064.jpg]
58 (b) the Administrative Agent, the Issuing Banks and the Lenders may give any
notice to or make any other communication with any Borrowing Subsidiary
hereunder to or with the Borrower Agent; (c) each of the Administrative Agent,
the Issuing Banks and the Lenders shall have the right, in its discretion, to
deal exclusively with the Borrower Agent for any or all purposes under the Loan
Documents; and (d) each Borrowing Subsidiary agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Borrower Agent shall be binding upon and enforceable against it. SECTION
1.06. Status of Obligations. In the event that Murphy USA, the Company or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, Murphy USA and the Company shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Loan Document
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Lenders to have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Loan Document Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. SECTION 1.07. Obligations Joint and Several. Each agreement in any
Loan Document by any Borrower to make any payment, to take any action or
otherwise to be bound by the terms thereof is a joint and several agreement of
all the Borrowers, and each obligation of any Borrower under any Loan Document
shall be a joint and several obligation of all the Borrowers. SECTION 1.08.
Excluded Swap Obligations. (a) Notwithstanding any provision of this Agreement
or any other Loan Document, no Guarantee (including, for the avoidance of doubt,
the obligations of each Borrower under the Loan Documents insofar as such
Borrower is jointly liable for obligations incurred by any other Borrower) by
any Loan Party under any Loan Document shall include a Guarantee of any Secured
Obligation that, as to such Loan Party, is an Excluded Swap Obligation and no
Collateral provided by any Loan Party shall secure any Secured Obligation that,
as to such Loan Party, is an Excluded Swap Obligation. In the event that any
payment is made by, or any collection is realized from, any Loan Party as to
which any Secured Obligations are Excluded Swap Obligations, or from any
Collateral provided by such Loan Party, the proceeds thereof shall be applied to
pay the Secured Obligations of such Loan Party as otherwise provided herein
without giving effect to such Excluded Swap Obligations and each reference in
this Agreement or any other Loan Document to the ratable application of such
amounts as among the Secured Obligations or any specified portion of the Secured
Obligations that would otherwise include such Excluded Swap Obligations shall be
deemed so to provide. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement065.jpg]
59 (b) The following terms shall for purposes of this Section 1.08 have the
meanings set forth below: “Commodity Exchange Act” means the Commodity Exchange
Act (7 U.S. C. § et seq.), as amended from time to time, and any successor
statute. “Excluded Swap Obligation” means, with respect to Guarantor, any Swap
Obligation if, and to the extent that, the Guarantee by such Guarantor of, or
the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Guarantor becomes effective with respect to such related Swap
Obligation. “Swap Obligation” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 or that
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder at the time such Swap
Obligation is incurred (including as a result of the agreement in Section 2.07
of the Collateral Agreement or any other Guarantee or other support agreement in
respect of the obligations of such Guarantor by the Company or another Person
that constitutes an “eligible contract participant”). SECTION 1.09. Interest
Rates; LIBOR Notification. The interest rate on Eurocurrency Loans is determined
by reference to the LIBO Rate, which is derived from the London interbank
offered rate. The Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. SECTION 1.10. Divisions. For all purposes under this
Agreement, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement066.jpg]
60 ARTICLE II The Credits SECTION 2.01. Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees (a) to make Revolving Loans in
dollars to any Borrower from time to time during the Revolving Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii)
the Aggregate Revolving Exposure exceeding the lesser of (A) the Aggregate
Revolving Commitment and (B) the Borrowing Base then in effect; and (b) (i) to
make a Tranche A Term Loan in dollars to the Company on the Effective Date in a
principal amount not exceeding its Tranche A Term Commitment as in effect on the
Effective Date immediately prior to the making of such Tranche A Term Loan;
provided that the aggregate principal amount of the Tranche A Term Loans
borrowed on the Effective Date may not exceed $200,000,000; and (ii) to make one
or more Tranche A Term Loans in dollars to the Company at any time after the
Effective Date and on or prior to the Delayed Draw Funding Deadline in a
principal amount, for any Tranche A Term Loan, not exceeding its Tranche A Term
Commitment as in effect immediately prior to the making of such Tranche A Term
Loan; provided that (A) no more than two Borrowings may be made under this
clause (b)(ii) and (B) the aggregate principal amount of the Tranche A Term
Loans borrowed under this clause (b)(ii) may not exceed $50,000,000. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Tranche A Term Loans may not be reborrowed. SECTION 2.02.
Loans and Borrowings. (a) Each Loan (other than a Protective Advance) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. (b)
Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrower, or the Borrower Agent on its behalf, may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings unless the applicable Borrower, or the Borrower Agent on its
behalf, shall have given the notice required for a Eurocurrency Borrowing under
Section 2.03 and provided an indemnity letter, in form and substance reasonably
satisfactory to the Administrative Agent, extending the benefits of Section 2.16
to Lenders in respect of such Borrowings. Each Protective Advance shall be an
ABR Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement. (c) At the
commencement of each Interest Period for any Eurocurrency Borrowing, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement067.jpg]
61 of $1,000,000 and not less than $5,000,000; provided that a Eurocurrency
Borrowing that results from a continuation of an outstanding Eurocurrency
Borrowing may be in an aggregate principal amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $5,000,000; provided that (i) an ABR Revolving
Borrowing may be in an aggregate principal amount that is equal to (A) the
lesser of entire unused balance of the Aggregate Revolving Commitment and the
amount of Availability, (B) the amount required to finance the repayment of a
Protective Advance as contemplated by Section 2.04(a) or (C) the amount required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f) and (ii) each Protective Advance may be in such principal amount as
shall be determined by the Administrative Agent pursuant to Section 2.04.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 (or such
greater number as may be agreed to by the Administrative Agent) Eurocurrency
Borrowings outstanding. (d) Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert to
or continue, any Eurocurrency Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto. SECTION
2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the applicable Borrower, or the Borrower Agent on its behalf, shall
submit to the Administrative Agent by fax or electronic mail a Borrowing Request
signed by a Financial Officer of such Borrower or, as applicable, the Borrower
Agent (a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing (or, in the case of any Eurocurrency Borrowing to be made on the
Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02: (i) whether the requested Borrowing
is to be a Revolving Borrowing or a Tranche A Term Borrowing; (ii) the aggregate
amount of such Borrowing; (iii) the date of such Borrowing, which shall be a
Business Day; (iv) whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; (v) in the case of a Eurocurrency Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and (vi) the location and
number of the account of the applicable Borrower to which funds are to be
disbursed or, in the case of any ABR Revolving Borrowing requested to
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement068.jpg]
62 finance the reimbursement of an LC Disbursement as provided in Section
2.05(f), the identity of the Issuing Bank that made such LC Disbursement. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing. SECTION 2.04. Protective Advances. (a) Subject to the
limitations set forth below, the Administrative Agent is authorized by the
Company and the Lenders, from time to time during the Revolving Availability
Period, in the Administrative Agent’s sole discretion (but with absolutely no
obligation), to make Loans in dollars to the Company, on behalf of all Revolving
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Loan Document Obligations or (iii) to pay any other
amount chargeable to or required to be paid by the Borrowers pursuant to the
terms of this Agreement, including payments of reimbursable expenses (including
costs, fees, and expenses described in Section 9.03) and other sums payable
under the Loan Documents (any such Loans are herein referred to as “Protective
Advances”); provided that the aggregate principal amount of Protective Advances
outstanding at any time shall not exceed $32,500,000; provided further that the
making of any Protective Advance shall not cause the Aggregate Revolving
Exposure to exceed the Aggregate Revolving Commitment. Protective Advances may
be made even when a Default exists or the conditions precedent set forth in
Section 4.02 are not otherwise satisfied. The Protective Advances shall be
secured by the Liens created by the Security Documents and shall constitute Loan
Document Obligations. Without affecting Protective Advances already made, the
Administrative Agent’s authorization to make future Protective Advances may be
revoked at any time by the Majority in Interest of the Revolving Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request, on behalf of the Company, the
Revolving Lenders to make ABR Revolving Loans to repay any Protective Advance.
At any other time the Administrative Agent may require the Revolving Lenders to
acquire participations in any Protective Advance as described in Section
2.04(b). (b) The Administrative Agent may by notice given not later than 12:00
noon, New York City time, on any Business Day require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the
Protective Advances outstanding. Such notice shall specify the aggregate
principal amount of Protective Advances in which the Revolving Lenders will be
required to participate and each Revolving Lender’s Applicable Percentage of
such Protective Advances. Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, promptly upon receipt of notice as provided above
(and in any event, if such notice is received by 12:00 noon, New York City time,
on a Business Day, no later than 2:00 p.m., New York City time on such Business
Day and if received after 12:00 noon, New [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement069.jpg]
63 York City time, on a Business Day, no later than 10:00 a.m., New York City
time, on the immediately succeeding Business Day), to the Administrative Agent
such Revolving Lender’s Applicable Percentage of such Protective Advances. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Protective Advances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including nonsatisfaction of any of the conditions precedent set forth in
Section 4.02, the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph). Any amounts received by the
Administrative Agent from the Company (or other Person on behalf of the Company)
in respect of a Protective Advance after receipt by the Administrative Agent of
the proceeds of a sale of participations therein shall be promptly remitted by
the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph to the extent of their interests therein;
provided that any such payment so remitted shall be repaid to the Administrative
Agent if and to the extent such payment is required to be refunded to a Borrower
for any reason. The purchase of participations in a Protective Advance pursuant
to this paragraph shall not constitute a Loan and shall not relieve the Company
of its obligation to repay such Protective Advance. SECTION 2.05. Letters of
Credit. (a) General. Subject to the terms and conditions set forth herein, each
Borrower may request the issuance of Letters of Credit for its own account (or
so long as the Company is a joint and several co-applicant with respect thereto,
the account of any Subsidiary), denominated in dollars and in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the Revolving Availability Period. The Company unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first sentence of this paragraph,
it will be fully responsible for the reimbursement of LC Disbursements, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit. Each Existing Letter of Credit shall be deemed, for all purposes of
this Agreement (including paragraphs (d) and (f) of this Section), to be a
Letter of Credit issued hereunder for the account of the applicable Borrower.
Notwithstanding anything contained in any letter of credit application furnished
to any Issuing Bank in connection with the issuance of any Letter of Credit, (i)
all provisions of such letter of credit application purporting to grant Liens in
favor of such Issuing Bank to secure obligations in respect of such Letter of
Credit shall be disregarded, it being agreed that such obligations shall be
secured to the extent provided in this Agreement and in the Security Documents,
and (ii) in the event of any inconsistency between the terms and conditions of
such letter of credit application and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control. A Letter of
Credit issued by any Issuing Bank will only be of a type approved for issuance
hereunder by such Issuing Bank (it being understood and agreed that standby
Letters of Credit shall be deemed of the type that is approved), and issuance,
amendment and extension of Letters of Credit by any Issuing Bank shall be
subject to its customary policies and procedures for issuance of letters of
credit. An Issuing Bank shall not be under any
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement070.jpg]
64 obligation to issue any Letter of Credit if any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law, rule
or regulation of any Governmental Authority applicable to such Issuing Bank or
any request, rule, guideline or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it. (b) Notice of Issuance, Amendment, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment or
extension of an outstanding Letter of Credit (other than an automatic extension
permitted pursuant to paragraph (c) of this Section), the applicable Borrower,
or the Borrower Agent on its behalf, shall hand deliver or fax (or transmit by
electronic communication, if arrangements for doing so have been approved by the
recipient) to the applicable Issuing Bank and the Administrative Agent,
reasonably in advance of the requested date of issuance, amendment or extension,
a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended or extended, and specifying the requested date of
issuance, amendment or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
enable the applicable Issuing Bank to prepare, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the applicable Borrower, or
the Borrower Agent on its behalf, also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any such
request. A Letter of Credit shall be issued, amended or extended only if (and
upon each issuance, amendment or extension of any Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment or extension, (i) the LC Exposure will not
exceed $100,000,000, (ii) the portion of the LC Exposure attributable to Letters
of Credit issued by any Issuing Bank will not exceed the LC Commitment of such
Issuing Bank, (iii) no Revolving Lender will have a Revolving Exposure greater
than its Revolving Commitment and (iv) the Aggregate Revolving Exposure will not
exceed the lesser of (A) the Aggregate Revolving Commitment and (B) the
Borrowing Base then in effect. Each Revolving Lender acknowledges and agrees
that, on the Effective Date and without any further action on the part of the
applicable Issuing Bank or the Revolving Lenders, each Issuing Bank shall have
granted to such Revolving Lender, and such Revolving Lender shall have acquired
from such Issuing Bank, a participation in each Letter of Credit issued by such
Issuing Bank and outstanding on the Effective Date equal to such Lender’s
Applicable Percentage (as automatically redetermined on the Effective Date based
on the Revolving Commitments set forth on Schedule 2.01 hereto) of the aggregate
amount available to be drawn under such Letter of Credit. (c) Expiration Date.
Each Letter of Credit shall by its terms expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any extension thereof, one year
after such extension) and [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement071.jpg]
65 (ii) the date that is five Business Days prior to the Revolving Maturity
Date; provided that any Letter of Credit may contain customary automatic
extension provisions agreed upon by the applicable Borrower, or the Borrower
Agent on its behalf, and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such extension from occurring by giving notice to the beneficiary in
advance of any such extension. In the event the Revolving Maturity Date shall be
extended as provided in Section 2.22, Letters of Credit with expiry dates beyond
the original Revolving Maturity Date will be limited to the amount of the
Revolving Commitments that shall have been extended beyond that date. (d)
Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment or extension of any Letter of Credit, the occurrence and continuance
of a Default, any reduction or termination of the Revolving Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender further
acknowledges and agrees that, in issuing, amending or extending any Letter of
Credit, the applicable Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of Murphy
USA and the Borrowers deemed made pursuant to Section 4.02, unless, at least one
Business Day prior to the time such Letter of Credit is issued, amended or
extended (or, in the case of an automatic extension permitted pursuant to
paragraph (c) of this Section, at least one Business Day prior to the time by
which the election not to extend must be made by the applicable Issuing Bank),
the Administrative Agent or the Majority in Interest of the Revolving Lenders
shall have notified the applicable Issuing Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of
Credit were then issued, amended or extended (it being understood and agreed
that, in the event any Issuing Bank shall have received any such notice, no
Issuing Bank shall have any obligation to issue, amend or extend any Letter of
Credit until and unless it shall be satisfied that the events
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement072.jpg]
66 and circumstances described in such notice shall have been cured or otherwise
shall have ceased to exist). (e) Disbursements. The Issuing Bank that is the
issuer of such Letter of Credit shall, within the time allowed by applicable law
or the specific terms of the applicable Letter of Credit following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and, promptly after such examination, shall notify the
Administrative Agent and the applicable Borrower, or the Borrower Agent on its
behalf, by telephone, fax or e-mail of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement. (f)
Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect of a
Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than (i) if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on any Business Day, then
1:30 p.m., New York City time, on such Business Day or (ii) otherwise, 1:30
p.m., New York City time, on the Business Day immediately following the day that
such Borrower receives such notice; provided that, if the amount of such LC
Disbursement is equal to or greater than the applicable borrowing minimum set
forth in Section 2.02(c), the applicable Borrower, or the Borrower Agent on its
behalf, may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing and, to the extent so financed, such Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing. If the applicable Borrower fails to reimburse any LC Disbursement by
the time specified above, the applicable Issuing Bank shall notify the
Administrative Agent thereof, whereupon the Administrative Agent shall notify
each Revolving Lender of such failure, the payment then due from such Borrower
in respect of the applicable LC Disbursement and such Revolving Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice (and in
any event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 2:00 p.m., New York City time on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from such Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the applicable Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for an
LC Disbursement (other than the funding of an ABR
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement073.jpg]
67 Revolving Borrowing as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. (g) Obligations Absolute. Each Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Revolving
Commitments or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of, or provide a right of
setoff against, such Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit, any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the applicable Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of an Issuing Bank (with such absence to be presumed
unless otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement074.jpg]
68 including the date such LC Disbursement is made to but excluding the date
that such Borrower reimburses such LC Disbursement in full, at the rate per
annum then applicable to ABR Revolving Loans; provided that if the applicable
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank for such LC Disbursement shall be for the account of
such Lender to the extent of such payment, and shall be payable on demand or, if
no demand has been made, on the date on which the applicable Borrower reimburses
the applicable LC Disbursement in full. (i) Cash Collateralization. If any Event
of Default shall occur and be continuing, on the Business Day that the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, a Majority in Interest of the
Revolving Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the LC Exposure as of such date plus
any accrued and unpaid fees and interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to Murphy
USA or any Borrower described in clause (i) or (j) of Article VII. The Borrowers
also shall deposit cash collateral in accordance with this paragraph as and to
the extent required by Section 2.09(d), 2.11(b), 2.11(c) or 2.20. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall, notwithstanding anything to the contrary herein or in the
Security Documents, be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed,
together with related fees, costs and customary processing charges, and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to (i) the consent of a
Majority in Interest of the Revolving Lenders and (ii) in the case of any such
application at a time when any Revolving Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining cash collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders), the consent of
each Issuing Bank), be applied to satisfy other obligations of the Borrowers
under this Agreement in accordance with Section 2.18(g). If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived. If the Borrowers are required
to provide an amount of cash collateral hereunder pursuant to Section 2.11(b),
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers to the extent that, after giving effect
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement075.jpg]
69 to such return, the Aggregate Revolving Exposure would not exceed the lesser
of the Aggregate Revolving Commitment and the Borrowing Base then in effect and
no Default shall have occurred and be continuing. If the Borrowers are required
to provide an amount of cash collateral hereunder pursuant to Section 2.09(d) or
2.11(c), such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers, to the extent that such cash collateral is not then required
to be held as such in order for the Borrowers to be in compliance with the cash
collateral requirements set forth herein and no Default shall have occurred and
be continuing, as promptly as practicable upon the Cash Dominion Period ceasing
to be in effect. If the Borrowers are required to provide an amount of cash
collateral hereunder pursuant to Section 2.20, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers as promptly as
practicable to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Revolving Commitments of the Non-Defaulting
Revolving Lenders and/or the remaining cash collateral and no Default shall have
occurred and be continuing. (j) Designation of Additional Issuing Banks. The
Company may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Revolving Lenders that agree
to serve in such capacity as provided below. The acceptance by a Revolving
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Company, the Administrative Agent and such
designated Revolving Lender, which shall set forth the LC Commitment of such
Revolving Lender, and, from and after the effective date of such agreement, (i)
such Revolving Lender shall have all the rights and obligations of an Issuing
Bank under this Agreement and (ii) references herein to the term “Issuing Bank”
shall be deemed to include such Revolving Lender in its capacity as an issuer of
Letters of Credit hereunder. (k) Termination of an Issuing Bank. The Company may
terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder by
providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent. Any such termination shall become effective upon the
earlier of (i) such Issuing Bank acknowledging receipt of such notice and (ii)
the 10th Business Day following the date of the delivery thereof; provided that
no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero. At the time any such termination
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b).
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not be required to issue any
additional Letters of Credit or amend or extend any existing Letter of Credit.
(l) Issuing Bank Reports to the Administrative Agent. Each Issuing Bank shall,
in addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions and amendments, all expirations and cancelations and
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement076.jpg]
70 all disbursements and reimbursements and (ii) such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank. (m) LC Exposure Determination. (i) For all purposes of
this Agreement, the amount of a Letter of Credit that, by its terms or the terms
of any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases (other than any
such increase consisting of the reinstatement of an amount previously drawn
thereunder and reimbursed), whether or not such maximum stated amount is in
effect at the time of determination. (ii) For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the UCP, Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter of
Credit itself, or if compliant documents have been presented but not yet
honored, such Letter of Credit shall be deemed to be “outstanding” and “undrawn”
in the amount so remaining available to be paid, and the obligations of the
Borrowers and each Revolving Lender hereunder shall remain in full force and
effect until the Issuing Banks and the Revolving Lenders shall have no further
obligations to make any payments or disbursements under any circumstances with
respect to any Letter of Credit. SECTION 2.06. Funding of Borrowings. (a) Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 1:00 p.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Protective
Advances shall be made as provided in Section 2.04. The Administrative Agent
will make any Loan available to the applicable Borrower by promptly remitting
the amounts so received, in like funds, to an account of such Borrower; provided
that (i) the proceeds of ABR Revolving Loans made to finance (A) the repayment
of a Protective Advance as provided in Section 2.04(a) shall be applied by the
Administrative Agent for such purpose and (B) the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the Issuing Bank specified by the applicable Borrower,
or the Borrower Agent on its behalf, in the applicable Borrowing Request and
(ii) the proceeds of any Protective Advance shall be retained by the
Administrative Agent and applied, on behalf of the Company, for the purposes for
which such Protective Advance has been made. (b) Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance on such assumption, make
available to applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement077.jpg]
71 the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by such Borrower, the
interest rate applicable to ABR Loans of the applicable Class. If such Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
applicable Borrower shall be without prejudice to any claim such Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent. SECTION 2.07. Interest Elections. (a) Each Revolving
Borrowing and Term Borrowing initially shall be of the Type and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
the applicable Borrowing Request or as otherwise provided in Section 2.03;
provided that the Tranche A Term Loans shall have an initial Interest Period
that ends on the same date as the interest period applicable to the term loans
outstanding under the Existing Credit Agreement immediately prior to the
prepayment thereof in accordance with Section 4.01(j); provided further that in
determining the interest rate applicable to the Tranche A Term Loans during such
initial Interest Period, the Adjusted LIBO Rate shall equal the “Adjusted LIBO
Rate” with respect to the term loans outstanding under the Existing Credit
Agreement immediately prior to the prepayment thereof in accordance with Section
4.01(j). Thereafter, the applicable Borrower, or the Borrower Agent on its
behalf, may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The applicable
Borrower, or the Borrower Agent on its behalf, may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Protective
Advances, which may not be converted or continued. (b) To make an election
pursuant to this Section, the applicable Borrower, or the Borrower Agent on its
behalf, shall submit, by fax or electronic mail, an Interest Election Request,
signed by a Financial Officer of such Borrower or, as applicable, the Borrower
Agent, to the Administrative Agent by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each Interest Election Request shall be irrevocable and shall specify
the following information in compliance with Section 2.02: (i) the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing); [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement078.jpg]
72 (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; (iii) whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and (iv) if the
resulting Borrowing is to be a Eurocurrency Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”. If any such
Interest Election Request requests a Eurocurrency Borrowing but does not specify
an Interest Period, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. (c) Promptly following
receipt of an Interest Election Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing. (d) If
the applicable Borrower, or the Borrower Agent on its behalf, fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall (i) in the case of a Term Borrowing, be continued as a
Eurocurrency Borrowing for an additional Interest Period of one month or (ii) in
the case of a Revolving Borrowing, be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (i) or (j) of Article VII has occurred and is continuing with respect to
Murphy USA or any Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Company of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing of any Class (or of such Class, as applicable) may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing of any Class (or of such Class, as applicable) shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. SECTION 2.08. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Revolving Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Revolving Maturity Date, (ii)
the Tranche A Term Commitments shall automatically terminate at 5:00 p.m., New
York City time, on the Delayed Draw Funding Deadline and (iii) each Class of
Commitments established pursuant to Section 2.22 or 2.23 shall terminate at the
time specified therefor in the applicable Extension Agreement or Refinancing
Facility Agreement. The Tranche A Term Commitment of each Lender shall
automatically reduce upon the making by such Lender of any Tranche A Term Loan
by an amount equal to the principal amount of such Loan. (b) The Company may at
any time terminate, or from time to time permanently reduce, the Commitments of
any Class; provided that (i) each reduction of the Commitments of
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement079.jpg]
73 any Class shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000 and (ii) the Company shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans or Protective Advances in accordance with Section 2.11,
(A) the Aggregate Revolving Exposure would exceed the Aggregate Revolving
Commitment or (B) the Revolving Exposure of any Lender would exceed its
Revolving Commitment. (c) The Company shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Company pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class under paragraph (b) of this Section shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class. SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender made to such Borrower on the Revolving Maturity
Date, (ii) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Term Loan of such Lender made to such Borrower
as provided in Section 2.10 and (iii) to the Administrative Agent the then
unpaid principal amount of each Protective Advance on the earlier of the
Revolving Maturity Date and demand by the Administrative Agent in respect of
such Protective Advance. (b) The records maintained by the Administrative Agent
and the Lenders shall be prima facie evidence of the existence and amounts of
the obligations of the Borrowers in respect of the Loans, LC Disbursements,
interest and fees due or accrued hereunder; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of any Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement. (c) Any Lender may
request that Loans of any Class made by it be evidenced by a promissory note. In
such event, each Borrower with respect to such Class shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement080.jpg]
74 (d) On each Business Day while a Cash Dominion Period is in effect, the
Administrative Agent shall apply (except as provided in clause (ii) of Section
2.18(g)) any and all funds credited to the ABL Collection Account on such
Business Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent), first, to prepay any Protective Advances that may be
outstanding, second, to prepay the Revolving Borrowings and, third, to cash
collateralize outstanding LC Exposure in the manner provided in Section 2.05(i)
(to the extent such LC Exposure shall not have been theretofore cash
collateralized in accordance with such Section). The Borrowers hereby direct the
Administrative Agent to apply the funds credited to the ABL Collection Account
as set forth above and authorize the Administrative Agent to determine the order
of application of such funds as among the individual Protective Advances or
Revolving Borrowings. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in such Borrowing. For the avoidance of
doubt, funds used to prepay Revolving Borrowings may be reborrowed, subject to
the terms and conditions set forth herein. SECTION 2.10. Amortization of Term
Loans. (a) The Company shall repay Tranche A Term Borrowings on the first
Business Day after the last day of each December, March, June and September,
beginning with April 1, 2020 and ending with the last such day to occur prior to
the Tranche A Term Maturity Date, in an aggregate principal amount for each such
date equal to 5% of the sum of (i) the aggregate principal amount of the Tranche
A Term Loans made on the Effective Date and (ii) the aggregate principal amount
of the Tranche A Term Loans made after the Effective Date and prior to the
Delayed Draw Funding Deadline (as such amounts may be adjusted pursuant to
paragraph (c) of this Section). (b) To the extent not previously paid, (i) all
Tranche A Term Borrowings shall be due and payable on the Tranche A Term
Maturity Date and (ii) all the Term Borrowings of each Class of Term Loans
established pursuant to Section 2.22 or 2.23 shall be due and payable on the
Maturity Date established therefor in the applicable Extension Agreement or
Refinancing Facility Agreement. (c) Any prepayment of a Tranche A Term Borrowing
pursuant to Section 2.11(a) shall be applied to reduce the subsequent scheduled
repayments of the Tranche A Term Borrowings to be made pursuant to this Section
in the manner specified by the Company in the notice of prepayment relating
thereto (or, if no such manner is specified in such notice, in direct order of
maturity). Any other prepayment of a Tranche A Term Borrowing shall be applied
to reduce the subsequent scheduled repayments of the Tranche A Term Borrowings
to be made pursuant to this Section ratably based on the amount of such
scheduled repayments. Any prepayment of any Class of Term Loans established
pursuant to Section 2.22 or 2.23 shall be applied to reduce the subsequent
scheduled repayments of the Loans of such Class as shall be specified in the
applicable Extension Agreement or Refinancing Facility Agreement. (d) Prior to
any repayment of any Term Borrowings of any Class under this Section, the
applicable Borrower, or the Borrower Agent on its behalf, shall select the
Borrowing or Borrowings of the applicable Class to be repaid and shall notify
the Administrative Agent by telephone (confirmed by fax or e-mail) of such
selection not later than 11:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment. Each repayment of a Term Borrowing
shall be applied ratably to the Loans included in the repaid Term Borrowing.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement081.jpg]
75 Repayments of Term Borrowings shall be accompanied by accrued interest on the
amounts repaid. SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to the requirements of this Section. (b) If at any time the
Aggregate Revolving Exposure exceeds the lesser of (i) the Aggregate Revolving
Commitment and (ii) the sum of (x) the Borrowing Base then in effect and (y) the
Protective Advances Exposure, then the Borrowers shall, until the amount of such
excess shall have been eliminated, first, prepay any Protective Advances that
may be outstanding, second, prepay the Revolving Borrowings and, third, cash
collateralize outstanding LC Exposure in the manner provided in Section 2.05(i).
(c) In the event and on each occasion that, during any Cash Dominion Period, any
Net Proceeds are received by or on behalf of Murphy USA, the Company or any
other Subsidiary in respect of any Prepayment Event, the Borrowers shall, on the
day such Net Proceeds are received (or, in the case of a Prepayment Event
described in clause (a) or (b) of the definition of such term, within three
Business Days after such Net Proceeds are received), apply such Net Proceeds,
first, to prepay any Protective Advances that may be outstanding, second, to
prepay the Revolving Borrowings and, third, to cash collateralize outstanding LC
Exposure in the manner provided in Section 2.05(i), in each case until the
earlier of all such Net Proceeds having been so applied or the Aggregate
Revolving Exposure having been so prepaid or cash collateralized as set forth
above; provided that, without limiting obligations of the Borrowers under
paragraph (b) of this Section, the Borrowers shall not be required to prepay
Revolving Borrowings or cash collateralize outstanding LC Exposure under this
paragraph on account of any such Net Proceeds to the extent such Net Proceeds
shall have been applied to prepay Term Borrowings as required pursuant to
paragraph (d) or (e) of this Section. (d) In the event and on each occasion that
any Net Proceeds are received by or on behalf of Murphy USA, the Company or any
other Subsidiary in respect of any Prepayment Event, the Company shall, on the
day such Net Proceeds are received (or, in the case of a Prepayment Event
described in clause (a) or (b) of the definition of such term, within three
Business Days after such Net Proceeds are received), prepay Term Borrowings in
an amount equal to (i) in the case of any Prepayment Event described in clause
(c) of the definition of such term, the amount of such Net Proceeds and (ii) in
the case of any Prepayment Event described in clause (a) or (b) of the
definition of such term, the excess of (A) the amount of such Net Proceeds (but
only to the extent such Net Proceeds constitute ABL Priority Collateral
Proceeds) over (ii) the amount, if any, of prepayments of Protective Advances
and Revolving Borrowings and deposit of cash collateral in respect of LC
Exposure required to be made pursuant to paragraph (b) of this Section as a
result of the occurrence of such Prepayment Event; provided that, in the case of
any Prepayment Event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, if no Cash Dominion Period shall then be in effect and
the Company shall deliver, prior to the date of the required prepayment, to the
Administrative Agent a certificate of a Financial Officer of the Company to the
effect that the Company intends to cause such ABL Priority Collateral Proceeds
from such event (or a portion thereof specified in such certificate) to be
applied within 180 days after receipt of such ABL Priority Collateral Proceeds
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement082.jpg]
76 from such event to acquire real property, equipment or other tangible assets
to be used in the business of the Company or the other Subsidiaries, or to
consummate any Permitted Acquisition (or any other acquisition of all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person) permitted hereunder, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of such ABL Priority Collateral Proceeds from such event (or the portion
of such ABL Priority Collateral Proceeds specified in such certificate, if
applicable) except (x) to the extent of any such ABL Priority Collateral
Proceeds that have not been so applied by the end of such 180-day period (or
within a period of 90 days thereafter if by the end of such initial 180-day
period the Company or one or more other Subsidiaries shall have entered into an
agreement with a third party to acquire such real property, equipment or other
tangible assets, or to consummate such Permitted Acquisition or other
acquisition, with such ABL Priority Collateral Proceeds), at which time a
prepayment shall be required in an amount equal to any such Net Proceeds that
have not been so applied or (y) if a Cash Dominion Period shall be in effect, at
which time a prepayment shall be required in an amount equal to any such ABL
Priority Collateral Proceeds that have not been so applied. (e) In the event and
on each occasion that any Designated Proceeds are received by or on behalf of
Murphy USA, the Company or any other Subsidiary in respect of any Designated
Proceeds Event, the Company shall, on the day such Designated Proceeds are
received (or, in the case of a Designated Proceeds Event described in clause (a)
of the definition of such term, within three Business Days after such Designated
Proceeds are received), prepay Term Borrowings in an amount equal to such
Designated Proceeds; provided that (i) in the case of any Designated Proceeds
Event described in clause (a) of the definition of such term, if no Cash
Dominion Period shall then be in effect and the Company shall deliver, prior to
the date of the required prepayment, to the Administrative Agent a certificate
of a Financial Officer of the Company to the effect that the Company intends to
cause the Designated Proceeds from such event (or a portion thereof specified in
such certificate) to be applied within 180 days after receipt of such Designated
Proceeds to acquire real property, equipment or other tangible assets to be used
in the business of the Company or the other Subsidiaries, or to consummate any
Permitted Acquisition (or any other acquisition of all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person) permitted hereunder,
and certifying that no Default has occurred and is continuing (it being
understood and agreed that no such certificate may be delivered if it shall have
the effect of duplicating any reinvestment periods arising from any certificate
theretofore delivered pursuant to the definition of the term “Designated
Proceeds”), then no prepayment shall be required pursuant to this paragraph in
respect of the Designated Proceeds from such event (or the portion of such
Designated Proceeds specified in such certificate, if applicable) except to the
extent of any such Designated Proceeds that have not been so applied by the end
of such 180-day period (or within a period of 90 days thereafter if by the end
of such initial 180-day period the Company or one or more other Subsidiaries
shall have entered into an agreement with a third party to acquire such real
property, equipment or other tangible assets, or to consummate such Permitted
Acquisition or other acquisition, with such Designated Proceeds), at which time
a prepayment shall be required in an amount equal to the Designated Proceeds
that have not been so applied and (ii) so long as no Cash Dominion Period shall
be in effect, if the aggregate amount of any prepayment of Term Borrowings
required to be made pursuant to this paragraph
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement083.jpg]
77 shall be less than $2,500,000, then such prepayment may, at the Company’s
election but subject to paragraph (f) of this Section, be deferred until such
time as the aggregate amount of such prepayment and any other prepayment of Term
Borrowings required under paragraph (d) or (e) of this Section is $2,500,000 or
more. (f) In the event and on each occasion that, as a result of the receipt of
any cash proceeds by Murphy USA, the Company or any other Subsidiary in
connection with any sale, transfer, lease or other disposition of any asset or
any other event, Murphy USA, the Company or any other Loan Party would be
required by the terms of the Senior Note Documents (or any Refinancing
Indebtedness in respect thereof) or any Subordinated Indebtedness to repay,
prepay, redeem, repurchase or defease, or make an offer to repay, prepay,
redeem, repurchase or defease, any Senior Notes (or such Refinancing
Indebtedness) or any Subordinated Indebtedness, then, prior to the time at which
it would be required to make such repayment, prepayment, redemption, repurchase
or defeasance or to make such offer, the Company shall (i) prepay Term
Borrowings or (ii) acquire assets in one or more transactions permitted hereby,
in each case in an amount that would be needed to eliminate such requirement.
(g) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the applicable Borrower, or the Borrower Agent on its behalf, shall,
subject to the next sentence, specify the Borrowing or Borrowings to be prepaid
in the notice of such prepayment delivered pursuant to paragraph (g) of this
Section. In the event of any mandatory prepayment of Term Borrowings made at a
time when Term Borrowings of more than one Class remain outstanding, the
applicable Borrower, or the Borrower Agent on its behalf, shall select Term
Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated among the Term Borrowings pro rata based on the aggregate principal
amounts of outstanding Borrowings of each such Class; provided that the amounts
so allocable to Term Loans of any Class other than the Tranche A Term Loans may
be applied to other Term Borrowings as provided in the applicable Extension
Agreement or Refinancing Facility Agreement. (h) The applicable Borrower, or the
Borrower Agent on its behalf, shall notify the Administrative Agent by telephone
(confirmed by fax or e-mail) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
(A) if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 and (B) a notice of prepayment of Term
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the applicable Borrower, or the
Borrower Agent on its behalf (by notice to the Administrative Agent on or prior
to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the applicable Class of the contents thereof. Each partial
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement084.jpg]
78 prepayment of any Borrowing shall be in an amount that would be permitted in
the case of an advance of a Borrowing of the same Type as provided in Section
2.02, except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13. SECTION 2.12. Fees. (a) The
Borrowers agree to pay to the Administrative Agent for the account of each
Revolving Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the average daily amount of the unused Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment terminates.
Accrued commitment fees shall be payable in arrears on the first Business Day
following the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Protective Advances Exposure of such Lender
shall be disregarded for such purpose). (b) Each Borrower agrees to pay (i) to
the Administrative Agent for the account of each Revolving Lender a
participation fee with respect to its participations in the Letters of Credit
issued for the account of such Borrower, which shall accrue at the Applicable
Revolving Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) in respect of
such Letters of Credit during the period from and including the Effective Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee with respect to Letter of
Credit issued by it for the account of such Borrower, which shall accrue at the
rate or rates per annum separately agreed upon between the Company and such
Issuing Bank on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) for the account of such Borrower
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any such LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment or extension of any such
Letter of Credit or and other processing fees, and other standard costs and
charges, of such Issuing bank relating the Letters of Credit as from time to
time in effect. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable in arrears on the first Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement085.jpg]
79 and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). (c) The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent. (d) All
fees payable hereunder shall be paid on the dates due, in immediately available
funds, to the Administrative Agent (or to an Issuing Bank, in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances. SECTION 2.13. Interest. (a) The Loans
comprising each ABR Revolving Borrowing and each Protective Advance shall bear
interest at the Alternate Base Rate plus the Applicable Revolving Rate. The
Loans comprising each ABR Term Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Term Rate. (b) The Loans comprising each
Eurocurrency Revolving Borrowing shall bear interest at the Adjusted LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable
Revolving Rate. The Loans comprising each Eurocurrency Term Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Term Rate. (c) Notwithstanding the foregoing, if
any principal of or interest on any Loan or any fee or other amount payable by
any Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section, (ii) in the case
of overdue interest on any Loan of any Class, 2% per annum plus the rate
applicable to ABR Borrowings of such Class as provided in paragraph (a) of this
Section or (iii) in the case of any other overdue amount, 2% per annum plus the
rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section. (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan or a
Protective Advance, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section and interest
accrued on any Protective Advance shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. (e) All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement086.jpg]
80 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. SECTION 2.14. Alternate Rate of Interest. (a) If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing of any Class:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period (including because
the LIBO Screen Rate is not available or published on a current basis); or (ii)
the Administrative Agent is advised by a Majority in Interest of the Lenders of
such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurocurrency Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Company and the Lenders of such
Class that the circumstances giving rise to such notice no longer exist, (A) any
Interest Election Request that requests the conversion of any Borrowing of such
Class to, or continuation of any Borrowing of such Class as, a Eurocurrency
Borrowing shall be ineffective, and such Borrowing shall be continued as an ABR
Borrowing, and (B) any Borrowing Request for a Eurocurrency Borrowing of such
Class shall be treated as a request for an ABR Borrowing. (b) If at any time the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in paragraph (a)(i) of this
Section have arisen (including because the LIBO Screen Rate is not available or
published on a current basis) and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in paragraph (a)(i) of this
Section have not arisen but (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the supervisor for the
administrator or the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published (and there is no successor
administrator that will continue publication of the LIBO Screen Rate) or (y) the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor in good faith to establish an alternate
rate of interest to the Adjusted LIBO Rate that gives due consideration to the
then prevailing market convention in the United States for determining a rate of
interest for syndicated loans denominated in dollars at such time, and the
Administrative Agent and the [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement087.jpg]
81 Company shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that if such alternative rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
paragraph (b) (in the case of sub-clause (y) thereof, only prior to the
applicable specified date), only to the extent the LIBO Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective, and such Borrowing shall be continued as an ABR Borrowing, and (y)
any Borrowing Request for a Eurocurrency Borrowing shall be treated as a request
for an ABR Borrowing. SECTION 2.15. Increased Costs. (a) If any Change in Law
shall: (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or Issuing Bank; (ii) impose on any Lender or Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; or (iii) subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of the term “Excluded Taxes” and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; and
the result of any of the foregoing shall be to increase the cost to such Lender
or other Recipient of making, converting to, continuing or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender, Issuing Bank or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit or Protective Advance), or to
reduce the amount of any sum received or receivable by such Lender, Issuing Bank
or other Recipient hereunder (whether of principal, interest or any other
amount) then, from time to time upon request of such Lender, Issuing Bank or
other Recipient, the Borrowers will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs or expenses incurred or reduction suffered.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement088.jpg]
82 (b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Protective Advances held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender or Issuing Bank,
the Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof. (d)
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 270 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof. SECTION 2.16. Break Funding
Payments. In the event of (a) the payment of any principal of any Eurocurrency
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert or continue any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto, (d) the failure to
prepay any Eurocurrency Loan on a date specified therefor in any notice of
prepayment given by a Borrower (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement089.jpg]
83 had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (but not including the Applicable Revolving Rate or
Applicable Term Rate applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate such
Lender would bid if it were to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market. The Company shall also compensate each Term Lender for the
loss, cost and expense attributable to any failure by the Company to deliver a
timely Interest Election Request with respect to a Eurocurrency Term Loan. A
certificate of any Lender delivered to the Company and setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section
shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. (b) Payment of Other Taxes by the Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. (c) Evidence of Payment. As
soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (d) Indemnification by the Loan Parties. The Loan
Parties shall jointly and severally indemnify each Recipient, within 20 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that the Loan Parties shall not be
obligated to indemnify such Recipient pursuant to this Section 2.17 in respect
of penalties, interest and other liabilities attributable to any Indemnified
Taxes or Other [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement090.jpg]
84 Taxes, if (i) written demand therefor has not been made by such Recipient
within 180 days from the date on which such Recipient knew of the imposition of
Indemnified Taxes or Other Taxes by the relevant Governmental Authority, (ii)
such penalties, interest and other liabilities have accrued after a Loan Party
has indemnified or paid any additional amount pursuant to this Section 2.17 or
(iii) such penalties, interest and other liabilities are attributable to the
gross negligence or willful misconduct of such Recipient, as determined by a
final and nonappealable judgment of a court of competent jurisdiction. After a
Recipient learns of the imposition of Indemnified Taxes or Other Taxes, such
Recipient will act in good faith to promptly notify the Loan Parties of its
obligations hereunder. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph. (f) Status of Lenders. (i) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by such Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the applicable Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(f)(ii)(A), (ii)(B) and (ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement091.jpg]
85 (ii) Without limiting the generality of the foregoing: (A) any Lender that is
a U.S. Person shall deliver to the Company and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding Tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable: (i) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI; (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit I-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or (iv) to the extent a Foreign
Lender is not the beneficial owner, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement092.jpg]
86 (C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and (D) if a
payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Company and
the Administrative Agent in writing of its legal inability to do so. (g)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund (in cash or applied as an
offset against another cash Tax liability of such party) of any Taxes as to
which it has been indemnified pursuant to this Section 2.17 (including by the
payment of additional amounts pursuant to this Section 2.17), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after- Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement093.jpg]
87 This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person. (h)
Defined Terms. For purposes of this Section 2.17, the term “Lender” shall
include any Issuing Bank and the term ‘applicable law’ includes FATCA. (i)
Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, New York City time), on the
date when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent, except that payments required to be made
directly to any Issuing Bank shall be so made, payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payment
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars. (b)
If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties (or as
required in Section 2.09(d) or 2.18(g) if such Section then applies). (c) If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Protective Advances resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and Protective Advances and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements and Protective Advances of other
Lenders to the extent necessary so that the amount of all such payments shall be
shared by the Lenders ratably [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement094.jpg]
88 in accordance with the aggregate amounts of principal of and accrued interest
on their Loans and participations in LC Disbursements and Protective Advances;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Protective Advances to any Person
that is an Eligible Assignee (as such term is defined from time to time). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation. (d) Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or Issuing Banks hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
Issuing Banks, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. (e) If any Lender shall fail to make any payment required to be
made by it hereunder to or for the account of the Administrative Agent or any
Issuing Bank, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and apply any such amounts to,
any future payment obligations of such Lender hereunder to or for the account of
the Administrative Agent or any Issuing Bank, in each case in such order as
shall be determined by the Administrative Agent in its discretion. (f) In the
event that any financial statements delivered under Section 5.01(a) or 5.01(b),
or any Compliance Certificate delivered under Section 5.01(d), shall prove to
have been inaccurate, and such inaccuracy shall have resulted in the payment of
any interest or fees at rates lower than those that were in fact applicable for
any period (based on the actual Total Leverage Ratio), then, if such inaccuracy
is discovered prior to the termination of the Commitments and the repayment in
full of the principal of all Loans and the reduction of the LC Exposure to zero,
the Borrowers shall pay to the Administrative Agent, for distribution to the
Lenders (or former Lenders) as their interests may appear, the accrued interest
or fees that should have been paid but were not paid as a result of such
inaccuracy. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement095.jpg]
89 (g) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
applicable Borrower, or the Borrower Agent on its behalf), (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or (C)
amounts to be applied from the ABL Collection Account during a Cash Dominion
Period (which shall be applied in accordance with Section 2.09(d)) or (ii) at a
time when an Event of Default has occurred and is continuing if the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably in the following order (the amounts so applied pursuant to any
clause set forth below to be distributed among the Persons entitled thereto
pursuant to such clause pro rata in accordance with the aggregate unpaid amounts
referred to in such clause owed to them on the date of any such distribution):
first, to pay any fees, indemnities, expense reimbursements or other amounts
then due to the Administrative Agent and the Issuing Banks from the Borrowers
(other than in connection with Banking Services Obligations or Secured Hedging
Agreement Obligations), second, to pay any fees, indemnities or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Secured Hedging Agreement
Obligations), third, to pay interest accrued on the Protective Advances, fourth,
to pay the principal of the Protective Advances, fifth, to pay interest then due
and payable on the Revolving Loans, sixth, to pay the principal of the Revolving
Loans and unreimbursed LC Disbursements, seventh, to pay to the Administrative
Agent an amount equal to 105% of the aggregate LC Exposure, to be held as cash
collateral for such Loan Document Obligations, eighth, to pay any amounts owing
with respect to Banking Services Obligations, ninth, to pay any amounts owing
with respect to Secured Hedging Agreement Obligations up to the amount most
recently provided to the Administrative Agent pursuant to Section 2.25, tenth,
to pay interest then due and payable on the Term Loans, eleventh, to pay
principal of the Term Loans, with the amount of such prepayment being applied to
installments of the Term Loans in accordance with Section 2.10, and twelfth, to
the payment of any other Secured Obligation due to the Administrative Agent, any
Issuing Bank, any Lender or any other Secured Party.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement096.jpg]
90 The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations. SECTION 2.19. Mitigation
Obligations; Replacement of Lenders. (a) If any Lender requests compensation
under Section 2.15, or if the Borrowers are required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 2.17, then such Lender shall (at
the request of the Company) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation. (b) If (i) any Lender requests
compensation under Section 2.15, (ii) the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, (iii) any
Lender has become a Defaulting Lender, (iv) any Lender has failed to consent to
a proposed amendment, waiver, discharge or termination that under Section 9.02
requires the consent of all the Lenders (or all the affected Lenders or all the
Lenders of the affected Class) and with respect to which the Required Lenders
(or, in circumstances where Section 9.02 does not require the consent of the
Required Lenders, a Majority in Interest of the Lenders of the affected Class)
shall have granted their consent, or (v) any Revolving Lender has failed to
agree to be an Extending Lender in respect of any Extension Offer with respect
to which a Majority in Interest of the Revolving Lenders (giving effect to the
consent of any Lenders that will agree to replace Revolving Lenders that are not
Extending Lenders) shall have granted their consent, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent or become an Extending Lender, all its interests,
rights and obligations under this Agreement and the other Loan Documents as a
Lender of a particular Class) to an Eligible Assignee that shall assume such
obligations (which may be another Lender, if a Lender accepts such assignment
and delegation); provided that (A) the Company shall have received the prior
written consent of the Administrative Agent (and, in circumstances where its
consent would be required under Section 9.04, each Issuing Bank), which consent
shall not unreasonably be withheld, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and, if applicable,
participations in LC Disbursements and Protective Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees) or the applicable Borrowers (in the
case of all other [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement097.jpg]
91 amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments, (D) such assignment does not conflict with applicable
law, (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent as contemplated by clause (iv) above, the assignee
shall have given such consent and, as a result of such assignment and delegation
and any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected, and (F) in the case
of any such assignment and delegation resulting from the failure to become an
Extending Lender, the assignee shall have become an Extending Lender and the
applicable Extension Permitted Amendment will become effective substantially
contemporaneously with such assignment and delegation. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto. SECTION 2.20. Defaulting Lenders. Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender: (a) commitment fees shall cease to accrue on the unused
amount of the Revolving Commitment of such Defaulting Lender pursuant to Section
2.12(a); (b) the Commitment, Revolving Exposure and Term Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, the Supermajority Lenders, a Majority in Interest of any Class or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof; (c) if any
Protective Advances Exposure or LC Exposure exists at the time any Revolving
Lender becomes a Defaulting Lender then: (i) the Protective Advances Exposure of
such Defaulting Lender (other than any portion thereof with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.04(b)) or the LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(d) and 2.05(f)) shall be reallocated among the Non-Defaulting
Revolving Lenders in accordance with their respective Applicable Percentages but
only to the extent [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement098.jpg]
92 that (A) the sum of all Non-Defaulting Revolving Lenders’ Revolving Exposures
after giving effect to such reallocation would not exceed the sum of all Non-
Defaulting Revolving Lenders’ Revolving Commitments and (B) after giving effect
to any such reallocation, no Non-Defaulting Revolving Lender’s Revolving
Exposure shall exceed its Revolving Commitment; (ii) if the reallocation
described in clause (i) above cannot, or can only partially, be effected, the
Borrowers shall within one Business Day following notice by the Administrative
Agent (A) first, prepay the portion of such Defaulting Lender’s Protective
Advances Exposure (other than any portion thereof referred to in the
parenthetical in such clause (i)) that has not been reallocated and (B) second,
cash collateralize for the benefit of the Issuing Banks the portion of such
Defaulting Lender’s LC Exposure (other than any portion thereof referred to in
the parenthetical in such clause (i)) that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding; (iii) if a Borrower cash collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrowers shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized; (iv) if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Sections 2.12(a) and 2.12(b) shall be
adjusted to give effect to such reallocation; and (v) if all or any portion of
such Defaulting Lender’s LC Exposure that is subject to reallocation pursuant to
clause (i) above is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all participation fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and (d) so long as such Revolving Lender
is a Defaulting Lender, no Issuing Bank shall be required to issue, amend or
extend any Letter of Credit, unless, in each case, it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be fully covered by the Revolving Commitments of the Non-Defaulting Revolving
Lenders and/or cash collateral provided by the Borrowers in accordance with
Section 2.20(c), and participating interests in any Protective Advance or in any
such issued, amended or extended Letter of Credit will be allocated among the
Non-Defaulting Revolving Lenders in a manner consistent with Section 2.20(c)(i)
(and such Defaulting Lender shall not participate therein).
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement099.jpg]
93 In the event that (x) a Bankruptcy Event with respect to a Lender Parent
shall have occurred following the date hereof, and for so long as such
Bankruptcy Event shall continue or (y) any Issuing Bank has a good faith belief
that any Revolving Lender has defaulted in fulfilling its obligations under one
or more other agreements in which such Lender commits to extend credit, such
Issuing Bank shall not be required to issue, amend or extend any Letter of
Credit, unless such Issuing Bank shall have entered into arrangements with
Murphy USA and the applicable Borrower, or the Borrower Agent on its behalf, or
the applicable Revolving Lender satisfactory to such Issuing Bank to defease any
risk to it in respect of such Lender hereunder. In the event that the
Administrative Agent, Murphy USA, the Company and, in the case of any Revolving
Lender, each Issuing Bank each agree (such agreement not to be unreasonably
withheld or delayed) that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then such Lender
shall thereupon cease to be a Defaulting Lender (but shall not be entitled to
receive any fees accrued during the period when it was a Defaulting Lender, and
all amendments, waivers or modifications effected without its consent in
accordance with the provisions of Section 9.02 and this Section during such
period shall be binding on it) and, in the case of a Revolving Lender, the LC
Exposure and the Protective Advances Exposure of the Revolving Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Revolving Lenders as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Loans in accordance
with its Applicable Percentage. The rights and remedies against, and with
respect to, a Defaulting Lender under this Section 2.20 are in addition to, and
cumulative and not in limitation of, all other rights and remedies that the
Administrative Agent and each Lender or any Loan Party may at any time have
against, or with respect to, such Defaulting Lender. SECTION 2.21. Incremental
Revolving Commitments. (a) The Company may on one or more occasions, by written
notice to the Administrative Agent, request the establishment, during the
Revolving Availability Period, of Incremental Revolving Commitments, provided
that the aggregate amount of all the Incremental Revolving Commitments
established hereunder during the term of this Agreement shall not exceed
$150,000,000. Each such notice shall specify (i) the date on which the Company
proposes that the Incremental Revolving Commitments shall be effective, which
shall be a date not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent, and (ii) the amount of the Incremental
Revolving Commitments being requested (it being agreed that (A) any Lender
approached to provide any Incremental Revolving Commitment may elect or decline,
in its sole discretion, to provide such Incremental Revolving Commitment and (B)
any Person that the Company proposes to become an Incremental Revolving Lender,
if such Person is not then a Lender, must be an Eligible Assignee and must be
approved by the Administrative Agent and each Issuing Bank (such approval not to
be unreasonably withheld)). (b) The terms and conditions of any Incremental
Revolving Commitment and the Loans and other extensions of credit to be made
thereunder shall be identical to those of the Revolving Commitments and
Revolving Loans and other extensions of credit made thereunder,
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement100.jpg]
94 and shall be treated as a single Class with such Revolving Commitments and
Revolving Loans; provided that, if the Company determines to increase the
interest rate or fees payable in respect of Incremental Revolving Commitments or
Loans and other extensions of credit made thereunder, such increase shall be
permitted if the interest rate or fees payable in respect of the other Revolving
Commitments or Revolving Loans and other extensions of credit made thereunder,
as applicable, shall be increased to equal such interest rate or fees payable in
respect of such Incremental Revolving Commitments or Loans and other extensions
of credit made thereunder, as the case may be; provided further that the
Company, at its election, may pay upfront or closing fees with respect to
Incremental Revolving Commitments without paying such fees with respect to the
other Revolving Commitments. (c) The Incremental Revolving Commitments shall be
effected pursuant to one or more Incremental Facility Agreements executed and
delivered by Murphy USA, the Borrowers, each Incremental Revolving Lender
providing such Incremental Revolving Commitments, the Administrative Agent and
each Issuing Bank; provided that no Incremental Revolving Commitments shall
become effective unless (i) on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Revolving Commitments (and assuming that the full amount of such Incremental
Revolving Commitments shall have been funded as Loans on such date), no Default
shall have occurred and be continuing (disregarding any Default that would arise
as a result of any portion of the assumed Borrowings on such date exceeding the
Borrowing Base then in effect), (ii) on the date of effectiveness thereof and
after giving effect to the making of Loans and issuance of Letters of Credit
thereunder to be made on such date, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date, (iii) the
Borrowers shall make any payments required to be made pursuant to Section 2.16
in connection with such Incremental Revolving Commitments and the related
transactions under this Section and (iv) Murphy USA and the Borrowers shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection with any such
transaction. Each Incremental Facility Agreement may, without the consent of any
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
give effect to the provisions of this Section. (d) Upon the effectiveness of an
Incremental Revolving Commitment of any Incremental Revolving Lender, (i) such
Incremental Revolving Lender shall be deemed to be a “Lender” (and a Lender in
respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, (ii) such
Incremental Revolving Commitment shall constitute (or, in the event such
Incremental Revolving Lender already has a Revolving Commitment, shall increase)
the [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement101.jpg]
95 Revolving Commitment of such Incremental Revolving Lender and (iii) the
Aggregate Revolving Commitment shall be increased by the amount of such
Incremental Revolving Commitment, in each case, subject to further increase or
reduction from time to time as set forth in the definition of the term
“Revolving Commitment”. For the avoidance of doubt, upon the effectiveness of
any Incremental Revolving Commitment, the Revolving Exposures and the Applicable
Percentages of all the Revolving Lenders shall automatically be adjusted to give
effect thereto. (e) On the date of effectiveness of any Incremental Revolving
Commitments, (i) the aggregate principal amount of the Revolving Loans
outstanding (the “Existing Revolving Borrowings”) immediately prior to the
effectiveness of such Incremental Revolving Commitments shall be deemed to be
repaid, (ii) each Incremental Revolving Lender that shall have had a Revolving
Commitment prior to the effectiveness of such Incremental Revolving Commitments
shall pay to the Administrative Agent in same day funds an amount equal to the
difference between (A) the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the aggregate amount of the Resulting
Revolving Borrowings (as hereinafter defined) and (B) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings, (iii) each Incremental
Revolving Lender that shall not have had a Revolving Commitment prior to the
effectiveness of such Incremental Revolving Commitments shall pay to
Administrative Agent in same day funds an amount equal to the product of (1)
such Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Revolving Lender the portion
of such funds that is equal to the difference between (A) the product of (1)
such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings, and (B) the product of
(1) such Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings, (v) after the
effectiveness of such Incremental Revolving Commitments, the Borrowers shall be
deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate amount equal to the aggregate amount of the
Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in Borrowing Requests delivered by each Borrower that shall have any
Existing Revolving Borrowings to the Administrative Agent in accordance with
Section 2.03 (and each applicable Borrower, or the Borrower Agent on its behalf,
shall deliver such Borrowing Request), (vi) each Revolving Lender shall be
deemed to hold its Applicable Percentage of each Resulting Revolving Borrowing
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) and (vii) each applicable Borrower shall pay each
Revolving Lender any and all accrued but unpaid interest on its Loans comprising
the Existing Revolving Borrowings. The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the applicable Borrower pursuant to the provisions of Section 2.16
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement102.jpg]
96 if the date of the effectiveness of such Incremental Revolving Commitments
occurs other than on the last day of the Interest Period relating thereto. (f)
The Administrative Agent shall notify the Lenders promptly upon receipt by the
Administrative Agent of any notice from the Company referred to in Section
2.21(a) and of the effectiveness of any Incremental Revolving Commitments, in
each case advising the Lenders of the details thereof and of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.21(e). SECTION 2.22.
Extension Offers. (a) The Company may on one or more occasions, by written
notice to the Administrative Agent, make one or more offers (each, an “Extension
Offer”) to all the Lenders of one or more Classes (each Class subject to such an
Extension Offer, an “Extension Request Class”) to make one or more Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company. Such notice shall
set forth (i) the terms and conditions of the requested Extension Permitted
Amendment and (ii) the date on which such Extension Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days or
more than 30 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent). Extension Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Extension Request Class that accept the applicable Extension Offer (such
Lenders, the “Extending Lenders”) and, in the case of any Extending Lender, only
with respect to such Lender’s Loans and Commitments of such Extension Request
Class as to which such Lender’s acceptance has been made. (b) An Extension
Permitted Amendment shall be effected pursuant to an Extension Agreement
executed and delivered by (i) in the case of an Extension Permitted Amendment in
respect of any Class of Term Loans, Murphy USA, the Company, each applicable
Extending Lender and the Administrative Agent, and (ii) in the case of an
Extension Permitted Amendment in respect of Revolving Commitments, Murphy USA,
the Borrowers, each applicable Extending Lender, a Majority in Interest of the
Revolving Lenders and the Administrative Agent; provided that no Extension
Permitted Amendment shall become effective unless (i) no Default shall have
occurred and be continuing on the date of effectiveness thereof, (ii) on the
date of effectiveness thereof, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct (A) in the case
of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, and (iii)
Murphy USA and the Borrowers shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by the
Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement103.jpg]
97 in the case of any Extension Offer relating to Revolving Commitments or
Revolving Loans, except as otherwise agreed to by each Issuing Bank and the
Administrative Agent, (i) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit or
Protective Advance as between the commitments of such new “Class” and the
remaining Revolving Commitments shall be made on a ratable basis as between the
commitments of such new “Class” and the remaining Revolving Commitments and (ii)
the Revolving Availability Period and the Revolving Maturity Date, as such terms
are used in reference to Letters of Credit issued by any Issuing Bank, may not
be extended without the prior written consent of such Issuing Bank; and provided
further that in the case of any Extension Offer relating to Revolving
Commitments or Revolving Loans, the Company shall have the right to replace any
Revolving Lender that does not agree to become an Extending Lender with an
Eligible Assignee that will agree to be an Extending Lender as provided in
Section 2.19(b). SECTION 2.23. Refinancing Provisions for the Term Facility. (a)
The Company may, on one or more occasions, by written notice to the
Administrative Agent, request the establishment hereunder of one or more
additional Classes of term loan commitments (the “Refinancing Term Loan
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Company (the “Refinancing
Term Loans”); provided that each Refinancing Term Loan Lender shall be an
Eligible Assignee and, if not already a Lender, shall otherwise be reasonably
acceptable to the Administrative Agent. (b) The Refinancing Term Loan
Commitments shall be effected pursuant to one or more Refinancing Facility
Agreements executed and delivered by Murphy USA, the Company, each Refinancing
Term Lender providing such Refinancing Term Loan Commitment and the
Administrative Agent; provided that no Refinancing Term Loan Commitments shall
become effective unless (i) no Default shall have occurred and be continuing on
the date of effectiveness thereof, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (iii) Murphy USA and the Company shall
have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction, and (iv) substantially concurrently with
the effectiveness thereof, the Company shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings and any
reasonable fees, premium and expenses relating to such refinancing) (and any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to Section 2.10 on a pro rata basis and, in the case of a prepayment of
Eurocurrency Term Borrowings, shall be subject to Section 2.16).
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement104.jpg]
98 (c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof: (i) the designation of such Refinancing
Term Loan Commitments and Refinancing Term Loans as a new “Class” for all
purposes hereof, (ii) the stated termination and maturity dates applicable to
the Refinancing Term Loan Commitments or Refinancing Term Loans of such Class,
provided that such stated termination and maturity dates shall not be earlier
than the latest Maturity Date then in effect, (iii) any amortization applicable
thereto and the effect thereon of any prepayment of such Refinancing Term Loans;
provided that the weighted average life to maturity of such Refinancing Term
Loans shall be no shorter than the remaining weighted average life to maturity
(determined at the time of the borrowing if such Refinancing Term Loans) of the
Term Borrowings being refinanced thereby, (iv) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (v) the fees applicable
to the Refinancing Term Loan Commitment or Refinancing Term Loans of such Class,
(vi) any original issue discount applicable thereto, (vii) the initial Interest
Period or Interest Periods applicable to Refinancing Term Loans of such Class,
(viii) any voluntary or mandatory commitment reduction or prepayment
requirements applicable to Refinancing Term Loan Commitments or Refinancing Term
Loans of such Class (which prepayment requirements, in the case of any
Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with the Tranche A
Term Loans, but may not provide for prepayment requirements that are more
favorable to the Lenders holding such Refinancing Term Loans than to the Lenders
holding Tranche A Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Term Loan Commitments or Refinancing
Term Loans of such Class and (ix) any financial covenant with which Murphy USA
and the Borrowers shall be required to comply (provided that any such financial
covenant for the benefit of any Class of Refinancing Term Lenders shall also be
for the benefit of all other Lenders). Except as contemplated by the preceding
sentence, the terms of the Refinancing Term Loan Commitments and Refinancing
Term Loans shall be substantially the same as the terms of the Tranche A Term
Commitments and the Tranche A Term Loans. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement. Each Refinancing Facility Agreement may, without the consent of any
Lender other than the applicable Refinancing Term Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section, including any amendments necessary to treat the
applicable Refinancing Term Loan Commitments and Refinancing Term Loans as a new
“Class” of loans and/or commitments hereunder. For the avoidance of doubt, each
Lender may elect or decline, in its sole discretion, to become a Refinancing
Term Lender. SECTION 2.24. Additional Borrowing Subsidiaries. After the
Effective Date, the Company may designate any Domestic Subsidiary of the Company
that is not an Excluded Subsidiary as a Borrowing Subsidiary by delivery to the
Administrative Agent of a Borrowing Subsidiary Joinder Agreement under which
such Subsidiary becomes a Borrowing Subsidiary and the Loan Parties reaffirm
their guarantees, pledges, grants and other commitments and obligations under
the Credit Agreement and Security Documents, executed by such Subsidiary, the
Company and the other Loan Parties, together with all documentation and other
information about such Subsidiary, including a Beneficial Ownership
Certification, as shall have been [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement105.jpg]
99 reasonably requested by the Administrative Agent or any Lender, pursuant to
administrative procedures specified by the Administrative Agent to the Lenders
in connection with such designation, that they reasonably determine is required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation, and upon such delivery thereof to the
Administrative Agent, and the acknowledgement by the Administrative Agent, such
Subsidiary shall for all purposes of this Agreement be a party to and a
Borrowing Subsidiary under this Agreement. Upon the execution by the Company and
delivery to the Administrative Agent of a Borrowing Subsidiary Termination with
respect to any Borrowing Subsidiary, such Subsidiary shall cease to be a
Borrowing Subsidiary; provided that no Borrowing Subsidiary Termination shall
become effective as to any Borrowing Subsidiary (other than to terminate its
right to make further Borrowings or obtain Letters of Credit under this
Agreement) until all Loans made to the terminated Borrowing Subsidiary have been
repaid, no Letter of Credit issued for the account of such terminated Borrowing
Subsidiary shall remain outstanding and all amounts payable by such terminated
Borrowing Subsidiary in respect of LC Disbursements, interest and/or fees (and,
to the extent notified by the Administrative Agent or any Lender, any other
amounts payable by the terminated Borrowing Subsidiary under any Loan Document)
have been paid in full, unless the obligations of such Borrowing Subsidiary in
respect of such Loan or Letter of Credit shall have been assumed, by a written
agreement in form and substance reasonably satisfactory to the Administrative
Agent, by another Borrower. In the event that any Borrowing Subsidiary shall
cease to be a Subsidiary, the Company will promptly execute and deliver to the
Administrative Agent a Borrowing Subsidiary Termination terminating its status
as a Borrowing Subsidiary, subject to the proviso in the immediately preceding
sentence. Promptly following receipt of any Borrowing Subsidiary Joinder
Agreement or Borrowing Subsidiary Termination, the Administrative Agent shall
send a copy thereof to each Lender. SECTION 2.25. Hedging Agreements. In
addition to the notice and information required by the definition of Secured
Hedging Agreement Obligations, each Lender or Affiliate thereof having any
Hedging Agreement with Murphy USA or any Subsidiary the obligations in respect
of which constitute Secured Hedging Agreement Obligations is authorized from
time to time to deliver to the Administrative Agent, and the Administrative
Agent is authorized from time to time to request from any such Lender or
Affiliate thereof, a summary of the amounts due or to become due in respect of
such Secured Hedging Agreement Obligations. The Administrative Agent shall be
entitled to use the most recent information provided to it in determining the
amounts to be applied in respect of such Secured Hedging Agreement Obligations
pursuant to Section 2.18(g). ARTICLE III Representations and Warranties Each of
Murphy USA and the Company represents and warrants to the Lenders that: SECTION
3.01. Organization; Powers. Murphy USA, the Company and each other Subsidiary is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement106.jpg]
100 power and authority and all material Governmental Approvals required for the
ownership and operation of its properties and the conduct of its business as now
conducted and as proposed to be conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business, and is in good
standing, in every jurisdiction where such qualification is required. SECTION
3.02. Authorization; Enforceability. The Transactions to be entered into by each
Loan Party are within such Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action of each Loan Party.
This Agreement has been duly executed and delivered by Murphy USA and the
Company and constitutes, and each other Loan Document to which any Loan Party is
to be a party, when executed and delivered by such Loan Party, will constitute,
a legal, valid and binding obligation of Murphy USA, the Company or the
applicable Loan Party, as the case may be, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. SECTION 3.03. Governmental Approvals; Absence of Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with or any other action by any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect and (ii) filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law, including any order of any Governmental Authority,
except to the extent any such violations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (c)
will not violate the charter, by- laws or other organizational documents of
Murphy USA, the Company or any other Subsidiary, (d) will not violate or result
(alone or with notice or lapse of time, or both) in a default under any
indenture or other agreement or instrument binding upon Murphy USA, the Company
or any other Subsidiary or any of their respective assets, or give rise to a
right thereunder to require any payment, repurchase or redemption to be made by
Murphy USA, the Company or any other Subsidiary, or give rise to a right of, or
result in, any termination, cancellation, acceleration or right of renegotiation
of any obligation thereunder, in each case except, other than in the case of the
Senior Notes Documents, to the extent that the foregoing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (e) except for Liens created under the Loan Documents, will not
result in the creation or imposition of any Lien on any asset of Murphy USA, the
Company or any other Subsidiary. SECTION 3.04. Financial Condition; No Material
Adverse Change. (a) Murphy USA has heretofore furnished to the Lenders (i) its
consolidated balance sheet as of December 31, 2018 and the related consolidated
statements of income, cash flows and changes in equity for the fiscal year ended
December 31, 2018, audited by and accompanied by the opinion of KPMG LLP,
independent registered public accounting firm, and (ii) its unaudited
consolidated balance sheet as at the end of, and related statements of income
and cash flows for, the fiscal quarter and the portion of the fiscal year ended
March 31, 2019 and June 30, 2019. Such financial statements present fairly, in
all material respects, the financial position, results of operations and cash
flows of Murphy USA, the Company and the Subsidiaries as of such dates and for
such [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement107.jpg]
101 periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes in the case of the statements
referred to in clause (ii) above. (b) Except as disclosed in the financial
statements referred to above or the notes thereto, after giving effect to the
Transactions, none of Murphy USA, the Company or any other Subsidiary has, as of
the Effective Date, any material contingent liabilities, unusual long-term
commitments or unrealized losses. (c) Since December 31, 2018, there has been no
event or condition that has resulted, or could reasonably be expected to result,
in a material adverse change in the business, assets, liabilities, operations or
condition (financial or otherwise) of Murphy USA, the Company and the other
Subsidiaries, taken as a whole. (d) The projections of Murphy USA and the
Subsidiaries for the fiscal years ending December 31, 2019 and to and including
the fiscal year ending December 31, 2023, provided to the Lenders prior to the
Effective Date (the “Projections”) have been prepared in good faith based upon
estimates and assumptions that were believed by Murphy USA and the Company to be
reasonable at the time made and are believed by Murphy USA and the Company to be
reasonable on the Effective Date, it being understood and agreed that the
Projections are not a guarantee of financial or other performance and actual
results may differ therefrom and such differences may be material. SECTION 3.05.
Properties. (a) Murphy USA, the Company and each other Subsidiary has good title
to, or valid leasehold interests in, all its property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes. (b) Murphy USA, the Company and each other Subsidiary
owns, or is licensed to use, all patents, trademarks, copyrights, licenses,
technology, software, domain names and other intellectual property that is
necessary for the conduct of its business as currently conducted, and proposed
to be conducted, and without conflict with the rights of any other Person,
except to the extent any such conflict, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. No patents,
trademarks, copyrights, licenses, technology, software, domain names or other
intellectual property used by Murphy USA, the Company or any other Subsidiary in
the operation of its business infringes upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. No claim or
litigation regarding any patents, trademarks, copyrights, licenses, technology,
software, domain names or other intellectual property owned or used by Murphy
USA, the Company or any other Subsidiary is pending or, to the knowledge of
Murphy USA, the Company or any other Subsidiary, threatened against Murphy USA,
the Company or any other Subsidiary that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. SECTION
3.06. Litigation and Environmental Matters. (a) There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Murphy USA, the Company or any other Subsidiary,
threatened against or affecting Murphy USA, the Company or any other Subsidiary
that (i) could reasonably be [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement108.jpg]
102 expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) involve any of the Loan Documents or the Transactions. (b) Except
with respect to any matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, none of Murphy
USA, the Company or any other Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any fact, incident, event or
condition that could reasonably be expected to form the basis for any
Environmental Liability. SECTION 3.07. Compliance with Laws and Agreements;
Anti-Corruption Laws and Sanctions. (a) Murphy USA, the Company and each other
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
(b) Murphy USA, the Company and the other Subsidiaries and, to the knowledge of
Murphy USA and the Company, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (i) Murphy USA, the Company or any other
Subsidiary or, to the knowledge of Murphy USA or the Company, any of their
respective directors, officers or employees, or (ii) to the knowledge of Murphy
USA or the Company, any agent of Murphy USA, the Company or any other Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. SECTION 3.08. Investment
Company Status. None of Murphy USA, the Company or any other Loan Party is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. SECTION 3.09. Taxes. Murphy USA, the Company and
each other Subsidiary has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) Murphy
USA, the Company or such Subsidiary, as applicable, has set aside on its books
reserves with respect thereto to the extent required by GAAP and (iii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation or (b) the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. SECTION 3.10. ERISA. No ERISA Events have occurred or
are reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company and each ERISA
Affiliate is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan. Neither
the Company nor any ERISA Affiliate has (a) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan, (b)
failed to make any [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement109.jpg]
103 contribution or payment to any Plan or Multiemployer Plan, or made any
amendment to any Plan, that has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code, or (c)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA that are not past due. SECTION
3.11. Subsidiaries and Joint Ventures; Disqualified Equity Interests. (a)
Schedule 3.11 sets forth, as of the Effective Date, the name and jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by
Murphy USA, the Company or any other Subsidiary in, (i) each Subsidiary and (ii)
each joint venture in which Murphy USA, the Company or any other Subsidiary owns
any Equity Interests, and identifies each Designated Subsidiary. The Equity
Interests in each Subsidiary have been duly authorized and validly issued and
are fully paid and non-assessable. Except as set forth on Schedule 3.11, as of
the Effective Date, there is no existing option, warrant, call, right,
commitment or other agreement to which Murphy USA, the Company or any other
Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by the Company or any other Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary. (b) As of the Effective Date, there are not any outstanding
Disqualified Equity Interests in Murphy USA or in any Subsidiary. SECTION 3.12.
Insurance. Schedule 3.12 sets forth a description of all insurance maintained by
or on behalf of Murphy USA, the Company and the other Subsidiaries as of the
Effective Date. SECTION 3.13. Solvency. Immediately after the making of each
Loan on the occasion of each Borrowing and the application of the proceeds
thereof, and giving effect to the rights of subrogation and contribution under
the Collateral Agreement, (a) the fair value of the assets of each Loan Party
will exceed its debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the assets of each Loan Party will be
greater than the amount that will be required to pay the probable liability on
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured and (d)
each Loan Party will not have unreasonably small capital with which to conduct
the business in which it is engaged, as such business is conducted at the time
of and is proposed to be conducted following the making of such Loan. SECTION
3.14. Disclosure. Murphy USA and the Company have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which Murphy USA,
the Company or any other Subsidiary is subject, and all other matters known to
Murphy USA or the Company, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Lender Presentation nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of Murphy USA, the
Company or any other Subsidiary to the Administrative Agent, any Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or furnished [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement110.jpg]
104 hereunder or thereunder, when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to forecasts or projected
financial information, each of Murphy USA and the Company represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time made and at the time so furnished and, if
furnished prior to the Effective Date, as of the Effective Date (it being
understood that such forecasts and projections may vary from actual results and
that such variances may be material). SECTION 3.15. Collateral Matters. (a) The
Collateral Agreement will, subject to the delivery of the Reaffirmation
Agreement, continue to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral (as defined therein) and (i) when the Collateral (as defined therein)
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Collateral
Agreement will constitute (or, in the case of such Collateral as was delivered
prior to the Effective Date, will continue to constitute) a fully perfected
security interest in all right, title and interest of the pledgors thereunder in
such Collateral, prior and superior in right to any other Person but subject to
the Permitted Intercreditor Agreement, and (ii) subject to the financing
statements in appropriate form having been filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute (or, in the case of such financing statements as were so filed prior
to the Effective Date, will continue to constitute) a fully perfected security
interest in all right, title and interest of the Loan Parties in the remaining
Collateral (as defined therein) to the extent perfection can be obtained by
filing Uniform Commercial Code financing statements, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02 but subject to the Permitted Intercreditor Agreement. (b) Each
Security Document, other than any Security Document referred to in paragraph (a)
of this Section, upon execution and delivery thereof by the parties thereto and
the making of the filings and taking of the other actions provided for therein,
will (or, in the case of such Security Documents delivered prior to the
Effective Date, will, subject to the delivery of the Reaffirmation Agreement,
continue to) be effective under applicable law to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02 but subject to the Permitted Intercreditor Agreement. SECTION 3.16.
Federal Reserve Regulations. None of Murphy USA, the Company or any other
Subsidiary is engaged or will engage principally or as one of its important
activities in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X. Not more than 25% of the
value of the assets subject to any restrictions on the sale, pledge or other
disposition of assets [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement111.jpg]
105 under this Agreement, any other Loan Document or any other agreement to
which any Lender or Affiliate of a Lender is party will at any time be
represented by margin stock. ARTICLE IV Conditions SECTION 4.01. Effective Date.
The amendment and restatement of the Existing Credit Agreement in the form of
this Agreement and the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions shall be satisfied (or
waived in accordance with Section 9.02): (a) The Administrative Agent shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission) that such
party has signed a counterpart of this Agreement, and the Lenders party hereto
on the Effective Date shall constitute the Required Lenders under, and as
defined in, the Existing Credit Agreement and (ii) from each Loan Party, either
(A) a counterpart of the Reaffirmation Agreement signed on behalf of such Loan
Party or (B) evidence satisfactory to the Administration Agent (which may
include a facsimile transmission) that such Loan Party has signed a counterpart
of the Reaffirmation Agreement. (b) The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent, the Lenders
and the Issuing Banks and dated the Effective Date) of each of (i) Davis Polk &
Wardwell LLP, counsel for the Loan Parties, and (ii) counsel for the Loan
Parties in Delaware, in each case in form and substance reasonably satisfactory
to the Administrative Agent. (c) The Administrative Agent shall have received
such documents and certificates as the Administrative Agent shall reasonably
have requested relating to the organization, existence and good standing of each
Loan Party, the authorization of the Transactions and any other legal matters
relating to the Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent. (d) The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the chief executive officer or the chief financial officer of each
of Murphy USA and the Company, confirming compliance with the conditions set
forth in the first sentence of paragraph (g) of this Section and in paragraphs
(a) and (b) of Section 4.02. (e) The Lenders shall have received all
documentation and other information about the Loan Parties, including Beneficial
Ownership Certifications, as have been reasonably requested by the
Administrative Agent or any Lender in writing at least five days prior to the
Effective Date and that they reasonably determine is required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement112.jpg]
106 rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation. (f) The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, payment or reimbursement of all fees and expenses
(including fees, charges and disbursements of counsel) required to be paid or
reimbursed by any Loan Party under any Loan Document or any other written
agreement entered into by Murphy USA or the Company with the Administrative
Agent or any Arranger. (g) The Collateral and Guarantee Requirement shall have
been satisfied. The Administrative Agent shall have received the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties in the jurisdictions contemplated by the perfection
certificate (as supplemented by each supplemental perfection certificate)
required to have been delivered under the Existing Credit Agreement and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 or that such financing statements and Liens have been, or
substantially contemporaneously with the effectiveness of the amendment and
restatement of the Existing Credit Agreement to be in the form of this Agreement
will be, terminated and released. (h) The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the chief
financial officer of each of Murphy USA and the Company, as to the solvency of
the Loan Parties on a consolidated basis after giving effect to the
Transactions, in form and substance reasonably satisfactory to the
Administrative Agent. (i) The Administrative Agent shall have received a
completed Borrowing Base Certificate, which shall set forth information required
therein as of July 31, 2019 and shall be dated the Effective Date and signed by
a Financial Officer of each of Murphy USA and the Company. (j) The principal of
and accrued and unpaid interest on all outstanding loans and letter of credit
disbursements under the Existing Credit Agreement, and all accrued and unpaid
fees and expense reimbursements payable under the Existing Credit Agreement,
shall have been (or, substantially contemporaneously with the effectiveness of
the amendment and restatement of the Existing Credit Agreement to be in the form
of this Agreement will be) paid in full, and the Administrative Agent shall have
received evidence reasonably satisfactory to it of such payment and such
discharge and release. The Administrative Agent shall notify Murphy USA, the
Company and the Lenders of the Effective Date, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the amendment and
restatement of the Existing Credit Agreement in the form of this Agreement and
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions shall have [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement113.jpg]
107 been satisfied (or waived in accordance with Section 9.02) at or prior to
5:00 p.m., New York City time, on August 27, 2019 (and, in the event such
conditions shall not have been so satisfied or waived, the Commitments shall
terminate at such time). SECTION 4.02. Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than any
conversion or continuation of any Loan), and of each Issuing Bank to issue,
amend to increase the amount thereof extend any Letter of Credit, is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions: (a) The representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct (i) in the case
of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the date of such Borrowing or the date of issuance, amendment or extension of
such Letter of Credit, as applicable, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date. (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing. (c) Other than in
the case of a Term Borrowing, after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, the Aggregate
Revolving Exposure shall not exceed the lesser of (i) the Aggregate Revolving
Commitment and (ii) the Borrowing Base then in effect. On the date of any
Borrowing (other than any Protective Advance or any conversion or continuation
of any Loan) or the issuance, amendment to increase the amount thereof or
extension of any Letter of Credit, Murphy USA and the Borrowers shall be deemed
to have represented and warranted that the conditions specified in paragraphs
(a), (b) and, other than in the case of a Term Borrowing, (c) of this Section
have been satisfied and that, after giving effect to such Revolving Borrowing,
or such issuance, amendment or extension of a Letter of Credit, the Aggregate
Revolving Exposure (or any component thereof) shall not exceed the maximum
amount thereof (or the maximum amount of any such component) specified in
Section 2.01 or 2.05(b). SECTION 4.03. Initial Credit Event in Respect of Each
Borrowing Subsidiary. The obligations of the Lenders to make Loans to and of the
Issuing Banks to issue Letters of Credit for the account of each Borrowing
Subsidiary shall be subject to the Administrative Agent having received, on or
prior to the date of the initial Borrowing by or Letter of Credit issuance for
such Borrowing Subsidiary, such documents, legal opinions and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
formation, existence and good standing of such Borrowing Subsidiary, the
authorization of the Transactions insofar as they relate to such Borrowing
Subsidiary and any other legal matters relating to such Borrowing Subsidiary,
its Borrowing Subsidiary Joinder Agreement or such Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement114.jpg]
108 ARTICLE V Affirmative Covenants Until the Commitments shall have expired or
been terminated, the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, all Letters of Credit shall have expired
or been terminated and all LC Disbursements shall have been reimbursed, Murphy
USA, the Company and each of the other Borrowers covenants and agrees with the
Lenders that: SECTION 5.01. Financial Statements and Other Information. Murphy
USA and the Company will furnish to the Administrative Agent, on behalf of each
Lender (and the Administrative Agent shall promptly deliver to each Lender
(which delivery may be made by posting on an Electronic Platform)): (a) within
90 days after the end of each fiscal year of Murphy USA (or, so long as Murphy
USA shall be subject to periodic reporting obligations under the Exchange Act,
by the date that the Annual Report on Form 10-K of Murphy USA for such fiscal
year would be required to be filed under the rules and regulations of the SEC,
giving effect to any automatic extension available thereunder for the filing of
such form), its audited consolidated balance sheet and the related consolidated
statements of income and comprehensive income, cash flows and stockholders’
equity as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of KPMG LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification, exception or emphasis and without any qualification,
exception or emphasis as to the scope of such audit) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of Murphy USA and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
year in accordance with GAAP; (b) within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Murphy USA (or, so long as
Murphy USA shall be subject to periodic reporting obligations under the Exchange
Act, by the date that the Quarterly Report on Form 10-Q of Murphy USA for such
fiscal quarter would be required to be filed under the rules and regulations of
the SEC, giving effect to any automatic extension available thereunder for the
filing of such form), its consolidated balance sheet as of the end of such
fiscal quarter, the related consolidated statements of income and comprehensive
income for such fiscal quarter and the then elapsed portion of the fiscal year
and the related statement of cash flows for the then elapsed portion of the
fiscal year, in each case setting forth in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the prior fiscal year, all certified by a Financial Officer of
Murphy USA as presenting fairly, in all material respects, the financial
position, results of operations and cash flows of Murphy USA and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement115.jpg]
109 quarter and such portion of the fiscal year in accordance with GAAP, subject
to normal year-end audit adjustments and the absence of certain footnotes; (c)
as soon as available but in any event within 15 Business Days of the end of each
calendar month, as of the last day of such calendar month (or within 3 Business
Days of the end of each week, as of the last day of such week, during the
continuance of an Event of Default or during any period (i) commencing on any
day when Availability has for three consecutive Business Days been less than the
greater of (A) 20% of the lesser of (1) the Aggregate Revolving Commitment then
in effect and (2) the Borrowing Base then in effect and (B) $80,000,000 and (ii)
ending after Availability has been greater than the amount set forth in clause
(i) above for 30 consecutive calendar days during which period no Event of
Default shall have occurred and be continuing; provided that if in any 12-month
period weekly reporting shall have commenced three times, then such reporting
shall on such third occasion continue until the later of (1) the first day after
Availability has been greater than the amount set forth in clause (i) above for
30 consecutive calendar days during which period no Event of Default shall have
occurred and be continuing and (2) the first day after the last day of the
12-month period beginning with the month during which weekly reporting shall
have commenced on the third occasion) a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports and supplemental documentation with respect to the Borrowing Base as the
Administrative Agent may request in its Permitted Discretion; (d) concurrently
with each delivery of financial statements under clause (a) or (b) above, a
completed Compliance Certificate signed by a Financial Officer of each of Murphy
USA and the Company, (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.11 (determined as
if a Covenant Period were then applicable) and, at any time when a Term Loan
shall be outstanding, 6.12, (iii) if any change in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of Murphy
USA most recently theretofore delivered under clause (a) or (b) above (or, prior
to the first such delivery, referred to in Section 3.04) that has had, or could
have, a significant effect on the calculations of the Consolidated Fixed Charge
Coverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio or the
Borrowing Base, specifying the nature of such change and the effect thereof on
such calculations, (iv) stating whether any other change in the historical
accounting practices, systems or reserves of Murphy USA and the Subsidiaries,
where such change could reasonably be expected to affect in any material respect
the calculation of the Borrowing Base, has occurred and, if any such change has
occurred, specifying the effect of such change on the calculations of the
Borrowing Base, (v) certifying that all notices required to be provided under
Sections 5.03 and 5.04 have been provided and (vi) at any time that any Term
Loan shall be outstanding, setting forth the aggregate amount of Net Proceeds
received in respect of Designated Proceeds Events occurring on or after the
Effective Date, together with a statement of the aggregate amount of Designated
Proceeds (determined without giving effect to the proviso set forth in the
definition of such term), [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement116.jpg]
110 if any, received on or after the Effective Date and the aggregate amount as
of the date of such Compliance Certificate of such Designated Proceeds, if any,
that have not been applied to prepay Term Loans; (e) within 90 days after the
end of each fiscal year of Murphy USA, a completed Supplemental Perfection
Certificate, signed by a Financial Officer of each of Murphy USA and the
Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate; (f) not later than 30 days after the commencement of
each fiscal year of Murphy USA, a detailed consolidated budget for such fiscal
year (including projected consolidated balance sheets and related projected
statements of income and cash flows as of the end of and for each fiscal quarter
during such fiscal year and as of the end of and for such fiscal year and
setting forth the assumptions used for purposes of preparing such budget) and,
promptly after the same become available, any significant revisions to such
budget; (g) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by Murphy
USA, the Company or any other Subsidiary with the SEC or with any national
securities exchange, or distributed by Murphy USA to its shareholders generally,
as the case may be; (h) promptly after any request therefor by the
Administrative Agent or any Lender, copies of (i) any documents described in
Section 101(k)(1) of ERISA that Murphy USA or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l)(1) of ERISA that Murphy USA or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan; provided that if Murphy USA or
any of its ERISA Affiliates has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, Murphy USA or the
applicable ERISA Affiliate shall promptly make a request for such documents and
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; (i) promptly after any
request therefor, such other information (i) regarding the operations, business
affairs, assets, liabilities (including contingent liabilities) and financial
condition of Murphy USA, the Company or any other Subsidiary, or compliance with
the terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request or (ii) reasonably requested by the Administrative Agent or
any Lender in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation; and (j) promptly
after the furnishing thereof and to the extent not otherwise required to be
furnished to the Lenders pursuant to any clause of this Section 5.01, copies of
any material requests or material notices received by Murphy USA, the Company or
any other Subsidiary (other than in the ordinary course of business) or material
statements or material reports furnished by Murphy USA, the Company or any other
Subsidiary [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement117.jpg]
111 pursuant to the terms of any Permitted Non-ABL Indebtedness Documents or any
Permitted Additional Unsecured Indebtedness Documents. Information required to
be delivered pursuant to clause (a), (b), (g) or (i) of this Section shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an Electronic Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
Murphy USA and the Company shall deliver, promptly after such restated financial
statements become available, revised Compliance Certificates with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of each of Murphy USA and the Company. SECTION 5.02. Notices
of Material Events. Murphy USA and the Borrowers will furnish to the
Administrative Agent (and the Administrative Agent shall promptly deliver to
each Lender (which delivery may be made by posting on an Electronic Platform))
prompt written notice of the following: (a) the occurrence of, or receipt by
Murphy USA or any Borrower of any written notice claiming the occurrence of, any
Default; (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Murphy USA,
the Company or any other Subsidiary, or any adverse development in any such
pending action, suit or proceeding not previously disclosed in writing by Murphy
USA, the Company or any other Subsidiary to the Administrative Agent and the
Lenders, that in each case could reasonably be expected to result in a Material
Adverse Effect or that in any manner questions the validity of any Loan
Document; (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of Murphy USA, the Company and the other Subsidiaries in an aggregate
amount of $25,000,000 or more; (d) (i) the occurrence of any disposition of a
Loan Party, or any disposition outside the ordinary course of business of, or
any casualty or condemnation event affecting, assets reflected in the
then-current Borrowing Base having a fair market value of $25,000,000 or more,
and such notice shall include such information as shall be required for the
Administrative Agent to adjust the Borrowing Base to reflect such disposition,
and (ii) the occurrence of any Prepayment Event or, at any time that any Term
Loan is outstanding, any Designated Proceeds Event; and (e) any other
development that has resulted, or could reasonably be expected to result, in a
Material Adverse Effect. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement118.jpg]
112 Each notice delivered under this Section shall be accompanied by a statement
of a Financial Officer or other executive officer of each of Murphy USA and the
Company or the applicable Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. SECTION 5.03. Additional Subsidiaries. If any Subsidiary
is formed or acquired after the Effective Date, Murphy USA and the Company will,
as promptly as practicable, and in any event within 30 days (or such longer
period as the Administrative Agent may agree to in writing), notify the
Administrative Agent thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary (if it is a Designated
Subsidiary) and with respect to any Equity Interests in or Indebtedness of such
Subsidiary owned by any Loan Party SECTION 5.04. Information Regarding
Collateral; Deposit and Securities Accounts. (a) Murphy USA and the Company will
furnish to the Administrative Agent prompt written notice of any change in (i)
the legal name of any Loan Party, as set forth in its organizational documents,
(ii) the jurisdiction of organization or the form of organization of any Loan
Party (including as a result of any merger or consolidation), (iii) the location
of the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party. Murphy USA and the Company
agree not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. (b) Murphy USA and the Company will furnish to the
Administrative Agent prompt written notice of the acquisition by any Loan Party
of any material assets after the Effective Date of the type that constitute, or
are intended to constitute, Collateral, other than any assets constituting
Collateral under the Security Documents in which the Administrative Agent shall
have a valid, legal and perfected security interest (with the priority
contemplated by the applicable Security Document) upon the acquisition thereof.
(c) Murphy USA and the Company will, in each case as promptly as practicable,
notify the Administrative Agent of the existence of any deposit account or
securities account maintained by a Loan Party in respect of which a Control
Agreement is required to be in effect pursuant to the definition of the term
“Collateral and Guarantee Requirement” but is not yet in effect. SECTION 5.05.
Existence; Conduct of Business. Murphy USA, the Company and each other
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business; provided that the foregoing shall not
prohibit any transaction permitted under Section 6.03 or 6.05.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement119.jpg]
113 SECTION 5.06. Payment of Obligations and Taxes. Murphy USA, the Company and
each other Subsidiary will pay its obligations, including Tax liabilities,
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) Murphy USA, the Company or such other Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect. SECTION 5.07. Maintenance of Properties.
Murphy USA, the Company and each other Subsidiary will keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted. SECTION 5.08. Insurance. Murphy USA,
the Company and each other Subsidiary will maintain, with financially sound and
reputable insurance companies, insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations. Each such policy of liability or casualty and
business interruption insurance maintained by or on behalf of Loan Parties shall
(a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (b) in the case of each
casualty and business interruption insurance policy, contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Secured Parties, as a loss payee thereunder and (c) provide for at least 30
days’ (or such shorter number of days as may be agreed to by the Administrative
Agent) prior written notice to the Administrative Agent of any cancellation of
such policy. Within 30 days of the Effective Date, Murphy USA and the Company
shall have delivered, or caused to have been delivered, to the Administrative
Agent evidence that the insurance required by this Section 5.08 is in effect,
together with endorsements naming the Administrative Agent, for the benefit of
the Secured Parties, as additional insured and loss payee thereunder to the
extent required under this Section 5.08. SECTION 5.09. Books and Records;
Inspection and Audit Rights. Murphy USA, the Company and each other Subsidiary
will keep proper books of record and account in which full, true and correct
entries in accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities. Murphy USA, the Company
and each other Subsidiary will permit the Administrative Agent or any Lender,
and any agent designated by any of the foregoing, upon reasonable prior notice,
(a) to visit and reasonably inspect its properties, (b) to examine and make
extracts from its books and records and (c) to discuss its operations, business
affairs, assets, liabilities (including contingent liabilities) and financial
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested. SECTION 5.10. Compliance with Laws.
Murphy USA, the Company and each other Subsidiary will comply with all laws,
including all orders of any Governmental Authority, applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement120.jpg]
114 SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the
Term Loans and Revolving Loans will be used, first, to repay all amounts
outstanding under the Existing Credit Agreement and, thereafter, for working
capital and other general corporate purposes of Murphy USA, the Company and the
other Subsidiaries. Letters of Credit will be issued only to support obligations
of the Company and the other Subsidiaries incurred in the ordinary course of
business. SECTION 5.12. Further Assurances. Murphy USA, the Company and each
other Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the Loan
Parties. Murphy USA and the Company will provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents. SECTION 5.13. Trademark
License Agreement. Murphy USA, the Company and each other Subsidiary will comply
with the Trademark License Agreement, except where failure to do so could not
reasonably be expected to impair access to intellectual property rights or
otherwise have a Material Adverse Effect. SECTION 5.14. Control Agreements. The
Loan Parties shall at all times (except as agreed by the Administrative Agent
pursuant to its authority as set forth in the definition of “Collateral and
Guarantee Requirement”) (a) cause the available amount in each deposit account
in which station receipts are deposited to be swept to the Concentration Account
at the end of each Business Day (whether directly or through local concentration
accounts that are in turn swept to the Concentration Account on such Business
Day) and (b) cause to be deposited directly into the Concentration Account (i)
all payments in respect of Credit Card Receivables, (ii) all proceeds of
Accounts and (iii) all cash swept from all deposit accounts in which station
receipts are deposited. SECTION 5.15. Field Examinations and Appraisals. (a) On
not more than one occasion during any 12-month period, at the request of the
Administrative Agent, the Loan Parties will permit, upon reasonable notice and
during normal business hours, the Administrative Agent to conduct a field
examination of the Collateral included in the Borrowing Base and related
reporting and control systems. Notwithstanding the foregoing, if at any time
Availability has for three consecutive Business Days been less than the greater
of (A) 25% of the lesser of (1) the Aggregate Revolving Commitment then in
effect and (2) the Borrowing Base then in effect, and (B) $100,000,000, two
field examinations shall be permitted during the 12-month period commencing on
such third Business Day; provided that, if an Event of Default has occurred and
is continuing, there shall be no limitation on the number or frequency of field
examinations but the number or frequency of field examinations shall be at the
Permitted Discretion of the Administrative Agent. For purposes of this Section
5.15, it is understood and agreed that a single field examination may be
conducted at multiple relevant sites and involve
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement121.jpg]
115 one or more Loan Parties and their assets. All such field examinations by
the Administrative Agent shall be at the sole expense of the Loan Parties. (b)
On not more than one occasion during any 12-month period, at the request of the
Administrative Agent, the Loan Parties will provide the Administrative Agent
with an appraisal (or update thereof) of their Retail Merchandise Inventory from
an appraiser selected and engaged by the Administrative Agent, and prepared on a
basis reasonably satisfactory to the Administrative Agent, such appraisal and
update to include, without limitation, information required by applicable law
and regulations. Notwithstanding the foregoing, if at any time Availability has
for three consecutive Business Days been less than the greater of (A) 25% of the
lesser of (1) the Aggregate Revolving Commitment then in effect and (2) the
Borrowing Base then in effect, and (B) $100,000,000, the Administrative Agent
shall be permitted to request, and the Loan Parties will provide, two appraisals
(or updates thereof) during the 12-month period commencing on such third
Business Day; provided that, if an Event of Default has occurred and is
continuing, there shall be no limitation on the number or frequency of
appraisals (or updates thereof) but the number or frequency of appraisals (or
updates thereof) shall be at the Permitted Discretion of the Administrative
Agent. For purposes of this Section 5.15, it is understood and agreed that a
single appraisal (or update thereof) may be conducted at multiple relevant sites
and involve one or more Loan Parties and their assets. All such appraisals and
updates thereof shall be at the sole expense of the Loan Parties. SECTION 5.16.
Post-Closing Obligations. Not later than fifteen Business Days after the
Effective Date, the Administrative Agent shall have received a completed
Perfection Certificate, signed by an executive officer or a Financial Officer of
each of Murphy USA and the Company, together with all attachments contemplated
thereby, including, to the extent not previously delivered pursuant to Section
4.01(g), the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search. ARTICLE VI Negative Covenants Until the
Commitments shall have expired or been terminated, the principal of and interest
on each Loan and all fees payable hereunder shall have been paid in full, all
Letters of Credit shall have expired or been terminated and all LC Disbursements
shall have been reimbursed, Murphy USA, the Company and each of the other
Borrowers covenants and agrees with the Lenders that: SECTION 6.01.
Indebtedness; Certain Equity Securities. None of Murphy USA, the Company or any
other Subsidiary will create, incur, assume or permit to exist any Indebtedness,
except: (a) Indebtedness created under the Loan Documents;
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement122.jpg]
116 (b) (i) the Senior Notes outstanding on the Effective Date, and Refinancing
Indebtedness in respect thereof, and (ii) the Guarantees of any Indebtedness
referred to in clause (i) above by Murphy USA, the Company and the other Loan
Parties; (c) Indebtedness existing on the Effective Date and set forth on
Schedule 6.01 and Refinancing Indebtedness in respect thereof; (d) Indebtedness
of any Subsidiary to Murphy USA, the Company or any other Subsidiary; provided
that (i) such Indebtedness shall not have been transferred to any Person other
than Murphy USA, the Company or any other Subsidiary, (ii) any such Indebtedness
owing by any Loan Party shall be unsecured and subordinated in right of payment
to the Loan Document Obligations on terms customary for intercompany
subordinated Indebtedness, as reasonably determined by the Administrative Agent,
and (iii) any such Indebtedness owing by any Subsidiary that is not a Loan Party
to any Loan Party shall be incurred in compliance with Section 6.04; (e)
Guarantees incurred in compliance with Section 6.04; (f) Indebtedness of the
Company or any other Subsidiary (i) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and Attributable Indebtedness, provided that such Indebtedness
is incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets or (ii) assumed in connection with the acquisition
of any fixed or capital assets, and Refinancing Indebtedness in respect of any
of the foregoing; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (f) shall not at any time exceed
$50,000,000; (g) Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Effective Date, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition after the
Effective Date, provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired and (ii) neither Murphy USA nor any Subsidiary (other than such
Person or any special purpose merger Subsidiary with which such Person is merged
or consolidated or the Person that so assumes such Person’s Indebtedness) shall
Guarantee or otherwise become liable for the payment of such Indebtedness, and
Refinancing Indebtedness in respect of any of the foregoing; provided that the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(g) shall not at any time exceed $50,000,000; (h) Indebtedness owed in respect
of any overdrafts and related liabilities arising from treasury, depository and
cash management services or in connection with any
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement123.jpg]
117 automated clearing-house transfers of funds; provided that such Indebtedness
shall be repaid in full within five Business Days of the incurrence thereof; (i)
Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of Murphy USA or any Subsidiary in the
ordinary course of business supporting obligations under (i) workers’
compensation, unemployment insurance and other social security laws and (ii)
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature, which obligations in each
case shall not be secured except by any Lien incurred in reliance on Section
6.02(a)(ii), 6.02(a)(viii), 6.02(a)(x) or 6.02(a)(xi); (j) Indebtedness in
respect of the letters of credit outstanding on the Effective Date and set forth
on Schedule 6.01(j) and Refinancing Indebtedness in respect thereof; (k)
Indebtedness of the Company or any other Subsidiary in the form of purchase
price adjustments, earn-outs, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investment
permitted by Section 6.04; (l) other unsecured Indebtedness of Murphy USA, the
Company or any Subsidiary, provided that (i) at the time of the incurrence
thereof and giving pro forma effect thereto in accordance with Section 1.04(b),
no Event of Default shall have occurred and be continuing, (ii) in the case of
any such Indebtedness of the Company or any other Loan Party, the final
scheduled maturity of any such Indebtedness shall not be earlier than the latest
Maturity Date in effect as of the date of the incurrence thereof, (iii) the
aggregate principal amount of Indebtedness of the Subsidiaries that are not Loan
Parties outstanding at any time in reliance on this clause (l) shall not exceed
$10,000,000 and (iv) all the Designated Proceeds received in respect of such
Indebtedness shall be applied in accordance with Section 2.11(e); (m) other
secured Indebtedness of the Company or any other Loan Party, provided that (i)
at the time of the incurrence thereof and giving pro forma effect thereto in
accordance with Section 1.04(b), no Event of Default shall have occurred and be
continuing, (ii) after giving pro forma effect thereto in accordance with
Section 1.04(b), the Secured Leverage Ratio shall not exceed 2.50 to 1.00 as of
the last day of the fiscal quarter of Murphy USA then most recently ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04(a)) and (iii) all the Designated Proceeds received in respect of
such Indebtedness shall be applied in accordance with Section 2.11(e); provided
further that (A) such Indebtedness is not Guaranteed by any Subsidiaries other
than the Loan Parties, (B) such Indebtedness is not secured by Liens on any
assets of Murphy USA or any Subsidiary other than (x) the Collateral (or assets
that, substantially concurrently with the incurrence of such Indebtedness,
become Collateral on which a Lien is granted to the Administrative Agent
pursuant to a Security Document) and/or (y) fee-owned real property and related
appurtenant rights and fixtures and the proceeds
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement124.jpg]
118 thereof, (C) (x) if such Indebtedness is secured by any Liens on Collateral,
the administrative agent, collateral agent and/or any similar representative
acting on behalf of the holders of such Indebtedness shall have become party to
a Permitted Intercreditor Agreement, providing that the Liens on the ABL
Priority Collateral securing such Indebtedness shall rank junior in priority to
the Liens on the ABL Priority Collateral securing the Secured Obligations and
(y) if such Indebtedness is secured by any Liens on any fee-owned real property
or related appurtenant rights and fixtures on which any Inventory of the Loan
Parties is located, the administrative agent, collateral agent and/or any
similar representative acting on behalf of the holders of such Indebtedness
shall have become party to a Collateral Access Agreement, (D) the final
scheduled maturity of any such Indebtedness shall not be earlier than the latest
Maturity Date in effect as of the date of the incurrence thereof and (E) the
Administrative Agent shall have received a certificate, dated the date such
Indebtedness is incurred and signed by a Financial Officer of Murphy USA or the
Company, confirming compliance with the requirements set forth in this clause
(m) and setting forth a reasonably detailed calculation of such pro forma
Secured Leverage Ratio; and (n) the Attributable Indebtedness in respect of
Sale/Leaseback Transactions entered into in reliance on clause (c)(ii) of
Section 6.06. SECTION 6.02. Liens. (a) None of Murphy USA, the Company or any
other Subsidiary will create, incur, assume or permit to exist any Lien on any
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except: (i) Liens created under the Loan Documents; (ii) Permitted Encumbrances;
(iii) any Lien on any asset of Murphy USA, the Company or any other Subsidiary
existing on the Effective Date and set forth on Schedule 6.02 (including any
Lien that attaches by law to the proceeds thereof); provided that (A) such Lien
shall not apply to any other asset of Murphy USA, the Company or any other
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the Effective Date and any extensions, renewals and refinancings thereof that
do not increase the outstanding principal amount thereof and, in the case of any
such obligations constituting Indebtedness, that are permitted under Section
6.01(c) as Refinancing Indebtedness in respect thereof; (iv) any Lien existing
on any asset prior to the acquisition thereof by the Company or any other
Subsidiary after the Effective Date or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Effective Date prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (B) such Lien
shall not apply to any other asset of Murphy [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement125.jpg]
119 USA, the Company or any other Subsidiary (other than, in the case of any
such merger or consolidation, the assets of any special purpose merger
Subsidiary that is a party thereto and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to the date of such acquisition or the date such Person becomes a Subsidiary (or
is so merged or consolidated), and which Indebtedness and other obligations are
permitted hereunder, that require a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
(1) of Murphy USA, the Company or any other Subsidiary other than the acquired
Subsidiary and its Subsidiaries or (2) to which such requirement would not have
applied but for such acquisition) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated), and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(g) as
Refinancing Indebtedness in respect thereof; (v) Liens on fixed or capital
assets acquired, constructed or improved by the Company or any other Subsidiary;
provided that (A) such Liens secure only Indebtedness permitted by Section
6.01(f) and obligations relating thereto not constituting Indebtedness and (B)
such Liens shall not apply to any other asset of Murphy USA, the Company or any
other Subsidiary (other than accessions and additions thereto and the proceeds
and products thereof); provided further that in the event purchase money
obligations are owed to any single Person with respect to the financing of more
than one purchase of fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person; (vi) in connection with the sale or transfer of any
Equity Interests or other assets in a transaction permitted under Section 6.05,
customary rights and restrictions contained in agreements relating to such sale
or transfer pending the completion thereof; (vii) in the case of (A) any
Subsidiary that is not a wholly-owned Subsidiary or (B) the Equity Interests in
any Person that is not a Subsidiary, any encumbrance or restriction, including
any put and call arrangements, related to Equity Interests in such Subsidiary or
such other Person set forth in the organizational documents of such Subsidiary
or such other Person or any related joint venture, shareholders’ or similar
agreement; (viii) Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Company or any other Subsidiary
in connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder; (ix) Liens on cash
collateral securing obligations in respect of letters of credit permitted under
Section 6.01(j); (x) Liens on assets of Foreign Subsidiaries securing
Indebtedness or other obligations of such Subsidiaries permitted under Section
6.01; [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement126.jpg]
120 (xi) other Liens on assets of the Company or any other Subsidiary securing
Indebtedness or other obligations; provided that (A) the aggregate outstanding
principal amount of the Indebtedness and other monetary obligations secured by
such Liens shall at no time exceed $75,000,000 and (B) the aggregate outstanding
principal amount of the Indebtedness and other monetary obligations secured by
any such Liens extending to ABL Priority Collateral shall at no time exceed
$25,000,000; (xii) Liens on (x) the Collateral (or on assets that, substantially
concurrently with the creation of such Lien, become Collateral on which a Lien
is granted to the Administrative Agent pursuant to a Security Document) and/or
(y) fee-owned real property and related appurtenant rights and fixtures and the
proceeds thereof securing Permitted Non-ABL Indebtedness and obligations
relating thereto not constituting Indebtedness; provided that any such Liens on
the ABL Priority Collateral shall, pursuant to a Permitted Intercreditor
Agreement, rank junior in priority to the Liens on the ABL Priority Collateral
securing the Secured Obligations; and (xiii) Liens arising under Sale/Leaseback
Transactions entered into in reliance on clause (c)(ii) of Section 6.06. (b)
Notwithstanding the foregoing, (i) none of the Liens permitted by Section
6.02(a) may at any time attach to any Loan Party’s (A) Accounts, other than
those permitted under clause (a) or (k) of the definition of Permitted
Encumbrances and Section 6.02(a)(i), 6.02(a)(iv), 6.02(a)(xi) or 6.02(a)(xii) or
(B) Inventory, other than those permitted under clauses (a) and (b) of the
definition of Permitted Encumbrances and Section 6.02(a)(i), 6.02(iv),
6.02(a)(xi) or 6.02(a)(xii) and (ii) none of Murphy USA, the Company or any
other Subsidiary shall create, incur, assume or permit to exist any Liens
securing Indebtedness on any retail sales establishments or other fixed assets
owned by Domestic Subsidiaries or on Equity Interests in the Company or any
other Subsidiary owned by Murphy USA or any Domestic Subsidiary, in each case,
other than those permitted under Section 6.02(a)(i), 6.02(a)(iv), 6.02(a)(v),
6.02(a)(xi), 6.02(a)(xii) or, solely in the case of fixed or capital assets,
6.02(a)(xiii). SECTION 6.03. Fundamental Changes; Business Activities. (a) None
of Murphy USA, the Company or any other Subsidiary will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Person (other than the Company) may merge
into Murphy USA in a transaction in which Murphy USA is the surviving
corporation, (ii) any Person (other than Murphy USA) may merge into the Company
in a transaction in which the Company is the surviving corporation, (iii) any
Person (other than Murphy USA or the Company) may merge or consolidate with any
Subsidiary (other than the Company) in a transaction in which the surviving
entity is a Subsidiary (and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party), (iv) any Subsidiary (other
than the Company) may merge into or consolidate with any Person (other than
Murphy USA or the Company) in a transaction permitted under Section 6.05 in
which, after giving effect to such transaction, the surviving entity is not a
Subsidiary and (v) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement127.jpg]
121 best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior thereto shall not be
permitted unless it is also permitted under Section 6.04. (b) None of Murphy
USA, the Company or any other Subsidiary will engage to any material extent in
any business other than businesses of the type conducted by Murphy USA, the
Company and the other Subsidiaries on the date hereof and businesses reasonably
related thereto. SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. None of Murphy USA, the Company or any other Subsidiary will
purchase, hold, acquire (including pursuant to any merger or consolidation with
any Person that was not a wholly-owned Subsidiary prior thereto), make or
otherwise permit to exist any Investment in any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person, or assets
acquired other than in the ordinary course of business that, following the
acquisition thereof, would constitute a substantial portion of the assets of
Murphy USA and the Subsidiaries, taken as a whole, except: (a) Permitted
Investments; (b) Investments existing on the Effective Date in Subsidiaries; (c)
other Investments existing on the Effective Date and set forth on Schedule 6.04
(but not any additions thereto made after the Effective Date); (d) investments
by Murphy USA, the Company and the other Subsidiaries in Equity Interests in
their subsidiaries; provided that (i) such subsidiaries are Subsidiaries prior
to such investments, (ii) any such Equity Interests held by a Loan Party shall
be pledged to the extent required by the definition of the term “Collateral and
Guarantee Requirement” and (iii) the aggregate amount of such investments by the
Loan Parties in, and loans and advances by the Loan Parties to, and Guarantees
by the Loan Parties of Indebtedness and other obligations of, Subsidiaries that
are not Loan Parties (excluding all such investments, loans, advances and
Guarantees existing on the Effective Date and permitted by clause (c) above)
shall not exceed $25,000,000 at any time outstanding; (e) loans or advances made
by Murphy USA, the Company or any other Subsidiary to any Subsidiary; provided
that (i) the Indebtedness resulting therefrom is permitted by Section 6.01(d)
and (ii) the amount of such loans and advances made by the Loan Parties to
Subsidiaries that are not Loan Parties shall be subject to the limitation set
forth in clause (d) above; (f) Guarantees by Murphy USA, the Company or any
other Subsidiary of Indebtedness or other obligations of Murphy USA, the Company
or any other Subsidiary (including any such Guarantees arising as a result of
any such Person being a joint and several co-applicant with respect to any
Letter of Credit or any other letter of credit or letter of guaranty); provided
that (i) a Subsidiary that has not Guaranteed the Secured
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement128.jpg]
122 Obligations pursuant to the Collateral Agreement shall not Guarantee any
Indebtedness or other obligations of any Loan Party and (ii) the aggregate
amount of Indebtedness and other obligations of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall be subject to the limitation
set forth in clause (d) above; (g) Investments held by any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Effective Date, or Investments of any Person that are acquired by any
Subsidiary as part of an acquisition of assets by such Subsidiary in a Permitted
Acquisition after the Effective Date, provided that such Investments exist at
the time such Person becomes a Subsidiary (or is so merged or consolidated) or
such assets are acquired and are not created in contemplation of or in
connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired; (h) Investments received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business; (i) Investments made as a result of the receipt of
noncash consideration from a sale, transfer, lease or other disposition of any
asset in compliance with Section 6.05; (j) Investments by Murphy USA, the
Company or any other Subsidiary that result solely from the receipt by Murphy
USA, the Company or such Subsidiary from any of its subsidiaries of a dividend
or other Restricted Payment in the form of Equity Interests, evidences of
Indebtedness or other securities (but not any additions thereto made after the
date of the receipt thereof); (k) Investments in the form of Hedging Agreements
permitted under Section 6.07; (l) payroll, travel and similar advances to
directors and employees of Murphy USA or any Subsidiary to cover matters that
are expected at the time of such advances to be treated as expenses of Murphy
USA or such Subsidiary for accounting purposes and that are made in the ordinary
course of business; (m) loans or advances to directors and employees of Murphy
USA or any Subsidiary made in the ordinary course of business; provided that the
aggregate amount of such loans and advances outstanding at any time shall not
exceed $10,000,000; (n) Permitted Acquisitions; (o) without duplication of
amounts paid pursuant to Section 6.08(b)(vi), other Investments with amounts
that could otherwise have been paid as Restricted Payments under Section
6.08(a)(vii); and [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement129.jpg]
123 (p) other Investments and acquisitions; provided that, at the time each such
Investment or acquisition is purchased, made or otherwise acquired, (i) no
Default shall have occurred and be continuing or would result therefrom and (ii)
the aggregate amount of all Investments made in reliance on this clause (p)
outstanding at any time, together with the aggregate amount of all consideration
paid in connection with all other acquisitions made in reliance on this clause
(p), shall not exceed $25,000,000 in the aggregate at any time. SECTION 6.05.
Asset Sales. None of Murphy USA, the Company or any other Subsidiary will sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will any Subsidiary issue any additional Equity Interest in
such Subsidiary (other than to Murphy USA, the Company or any other Subsidiary
in compliance with Section 6.04, and other than directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law), except: (a) sales, transfers, leases and other
dispositions in the ordinary course of business of inventory or used or surplus
equipment or of cash and Permitted Investments; (b) sales in the ordinary course
of business of immaterial assets, including individual retail sales
establishments and terminals; (c) sales, transfers, leases and other
dispositions to Murphy USA, the Company or any other Subsidiary; provided that
any such sales, transfers, leases or other dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Sections 6.04 and
6.09; (d) sales, transfers or other dispositions of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction; (e) dispositions of assets subject to any
casualty or condemnation proceeding (including dispositions in lieu of
condemnation); (f) dispositions of property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such disposition are promptly applied to the
purchase price of such replacement property; (g) [reserved]; (h) other sales,
transfers, leases and other dispositions of assets; provided that (i) the
aggregate fair value of all assets sold, transferred, leased or otherwise
disposed of in reliance on this clause shall not exceed $70,000,000 in any
fiscal year of Murphy USA, (ii) all such sales, transfers, leases and other
dispositions shall be made for fair value and at least 75% cash consideration,
(iii) no Default shall have occurred and be continuing at the time of, or would
result from, any such sale, transfer or other disposition, (iv) the Company
shall have given the Administrative Agent written notice advising of such sale,
transfer or other disposition, together with such information as shall be
required for the [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement130.jpg]
124 Administrative Agent to adjust the Borrowing Base to reflect such
disposition, to the extent required by the definition of the term “Borrowing
Base”, and (v) after giving effect to any adjustment to the Borrowing Base
arising from such sale, transfer or other disposition, the Aggregate Revolving
Exposure at the time shall not exceed the Borrowing Base as so adjusted; (i)
other sales, transfers and other dispositions of assets, provided that (i) the
aggregate fair value of all assets sold, transferred, leased or otherwise
disposed of in reliance on this clause shall not exceed $200,000,000 since the
Effective Date, (ii) all such sales, transfers and other dispositions shall be
made for fair value and at least 75% cash consideration, (iii) no Default shall
have occurred and be continuing at the time of, or would result from, any such
sale, transfer or other disposition, (iv) the Company shall have given the
Administrative Agent written notice advising of such sale, transfer or other
disposition, together with such information as shall be required for the
Administrative Agent to adjust the Borrowing Base to reflect such disposition,
to the extent required by the definition of the term “Borrowing Base”, and (v)
after giving effect to any adjustment to the Borrowing Base arising from such
sale, transfer or other disposition, Availability shall exceed the greater of
(A) 40% of the lesser of (x) the Aggregate Revolving Commitment and (y) the
Borrowing Base as so adjusted and (B) $100,000,000; and (j) sales, transfers,
leases and other dispositions of assets made as part of a Sale/Leaseback
Transaction made in reliance on clause (c)(ii) of Section 6.06, provided that
(i) the Company shall have given the Administrative Agent written notice
advising of such sale, transfer or other disposition, together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition, to the extent required by the
definition of the term “Borrowing Base”, and (ii) after giving effect to any
adjustment to the Borrowing Base arising from such sale, transfer or other
disposition, the Aggregate Revolving Exposure at the time shall not exceed the
Borrowing Base as so adjusted. Notwithstanding the foregoing, other than
dispositions to the Company or another Subsidiary in compliance with Section
6.04, and other than directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
requirements of law, no such sale, transfer or other disposition of any Equity
Interests in any Subsidiary shall be permitted unless (i) such Equity Interests
constitute all the Equity Interests in such Subsidiary held by Murphy USA and
the Subsidiaries and (ii) immediately after giving effect to such transaction,
Murphy USA and the Subsidiaries shall otherwise be in compliance with Section
6.04. SECTION 6.06. Sale/Leaseback Transactions. None of Murphy USA, the Company
or any other Subsidiary will enter into any Sale/Leaseback Transaction unless
(a) the sale or transfer of the property thereunder is permitted under Section
6.05, (b) any Indebtedness and Liens arising in connection therewith are
permitted under Sections 6.01 and 6.02 and (c) either (i) such Sale/Leaseback
Transaction (A) relates to a fixed or capital asset, (B) is made for cash
consideration in an amount not less than the fair value of such asset and (C) is
consummated within 90 days after Murphy USA, the Company or any other Subsidiary
acquires [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement131.jpg]
125 or completes the construction of such asset or (ii) such Sale/Leaseback
Transaction (A) relates to a fixed or capital asset that is not of the type that
is described in the definition of the term “ABL Priority Collateral”, (B) is
made for cash consideration in an amount not less than the fair value of such
asset and (C) after giving pro forma effect thereto (including the incurrence of
the Attributable Indebtedness in respect thereof) in accordance with Section
1.04(b), (1) no Default shall have occurred and be continuing, (2) Availability
shall exceed the greater of (x) 25% of the lesser of the Aggregate Revolving
Commitments and the Borrowing Base (as adjusted in accordance with Section 6.05)
and (y) $100,000,000, (3) unless Availability shall exceed the greater of (x)
40% of the lesser of the Aggregate Revolving Commitment and the Borrowing Base
(as adjusted in accordance with Section 6.05) and (y) $100,000,000, Murphy USA
and the Company shall be in compliance with the covenants set forth in Sections
6.11 (determined as if a Covenant Period were then applicable), (4) Murphy USA
and the Company shall be in compliance with, at any time when a Covenant Period
shall be in effect, Section 6.11 and, at any time when a Term Loan shall be
outstanding, Section 6.12 and (5) the Secured Leverage Ratio shall not exceed
2.50 to 1.00, in the case of clauses (3), (4) and (5), as of the end of or for
the period of four consecutive fiscal quarters of Murphy USA then most recently
ended for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)). SECTION 6.07. Hedging Agreements. None of
Murphy USA, the Company or any other Subsidiary will enter into any Hedging
Agreement, except (a) Hedging Agreements entered into to hedge or mitigate risks
to which Murphy USA, the Company or any other Subsidiary has actual exposure
(other than in respect of Equity Interests or Indebtedness of Murphy USA, the
Company or any other Subsidiary) and (b) Hedging Agreements entered into in
order to effectively cap, collar or exchange interest rates (from floating to
fixed rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Murphy USA, the
Company or any other Subsidiary. SECTION 6.08. Restricted Payments; Certain
Payments of Indebtedness. (a) None of Murphy USA, the Company or any other
Subsidiary will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that (i) Murphy USA may declare and
pay dividends with respect to its Equity Interests payable solely in additional
Equity Interests permitted hereunder, (ii) any Subsidiary may declare and pay
dividends or make other Restricted Payments in respect of its Equity Interests,
in each case ratably to the holders of such Equity Interests (or, if not
ratably, on a basis more favorable to Murphy USA and the Subsidiaries), (iii)
Murphy USA may repurchase Equity Interests upon the exercise of stock options if
such Equity Interests represent a portion of the exercise price of such options,
(iv) Murphy USA may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for capital stock in Murphy USA, (v) Murphy USA
may make Restricted Payments, not exceeding $30,000,000 in the aggregate for any
fiscal year, pursuant to and in accordance with stock option plans or other
benefit plans or agreements for directors, officers or employees of Murphy USA,
the Company and the other Subsidiaries, (vi) Murphy USA may make Restricted
Payments in cash in an aggregate amount not exceeding $25,000,000 for any fiscal
year, and (vii) Murphy USA may make additional Restricted Payments in cash so
long as at the time of declaration (in [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement132.jpg]
126 the case of a dividend) or payment (in all other cases) (A) no Default shall
have occurred and be continuing and (B) after giving effect to such Restricted
Payment, and any related incurrence of Indebtedness, on a pro forma basis in
accordance with Section 1.04(b), (1) Availability shall exceed the greater of
(x) 25% of the lesser of the Aggregate Revolving Commitment and the Borrowing
Base then in effect and (y) $100,000,000, (2) unless Availability shall exceed
the greater of (x) 40% of the lesser of the Aggregate Revolving Commitment and
the Borrowing Base then in effect and (y) $100,000,000, Murphy USA and the
Company shall be in compliance with the covenant set forth in Section 6.11
(determined as if a Covenant Period were then applicable) and (3) Murphy USA and
the Company shall be in compliance with, at any time when a Covenant Period
shall be in effect, Section 6.11 and, at any time when a Term Loan shall be
outstanding, Section 6.12, in the case of clauses (2) and (3), calculated as of
the end of or for the period of four consecutive fiscal quarters of Murphy USA
then most recently ended for which the financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)). (b) None of Murphy USA,
the Company or any other Subsidiary will make or agree to pay or make, directly
or indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Indebtedness
(other than intercompany Indebtedness), or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, defeasance, cancelation or termination of any Indebtedness (other
than Disqualified Equity Interests and intercompany Indebtedness), except: (i)
payments of or in respect of Indebtedness created under the Loan Documents; (ii)
regularly scheduled interest and principal payments as and when due in respect
of any Indebtedness, other than payments in respect of any Subordinated
Indebtedness prohibited by the subordination provisions thereof; (iii)
refinancings of Indebtedness with the proceeds of other Indebtedness permitted
under Section 6.01; (iv) payments of secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the assets securing such
Indebtedness in transactions permitted hereunder; (v) payments of or in respect
of Indebtedness made solely with Equity Interests in Murphy USA (other than
Disqualified Equity Interests); and (vi) without duplication of amounts paid
pursuant to Section 6.04(o), payments of Indebtedness in amounts that could have
been paid as Restricted Payments under Section 6.08(a)(vii). SECTION 6.09.
Transactions with Affiliates. None of Murphy USA, the Company or any other
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement133.jpg]
127 transactions with, any of its Affiliates, except (a) transactions that are
at prices and on terms and conditions not less favorable to Murphy USA, the
Company or such Subsidiary than those that would prevail in arm’s-length
transactions with unrelated third parties, (b) transactions between or among the
Loan Parties not involving any other Affiliate, (c) any Restricted Payment
permitted under Section 6.08, (d) issuances by Murphy USA of Equity Interests
(other than Disqualified Equity Interests), (e) compensation and indemnification
of, and other employment arrangements with, directors, officers and employees of
Murphy USA, the Company or any other Subsidiary entered in the ordinary course
of business and (f) the transactions and Investments permitted under clauses
(d), (e), (f), (l) and (m) of Section 6.04. SECTION 6.10. Restrictive
Agreements. None of Murphy USA, the Company or any other Subsidiary will,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that restricts or imposes any condition upon (a) the ability
of Murphy USA, the Company or any other Subsidiary to create, incur or permit to
exist any Lien upon any of its assets to secure any Secured Obligations or (b)
the ability of any Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to Murphy
USA, the Company or any other Loan Party or to Guarantee Indebtedness of Murphy
USA, the Company or any other Loan Party; provided that (i) the foregoing shall
not apply to (A) restrictions and conditions imposed by law or by any Loan
Document, (B) restrictions and conditions imposed by the Senior Notes Documents
as in effect on the Effective Date, (C) restrictions and conditions imposed by
any other Indebtedness permitted under Section 6.01, including any Refinancing
Indebtedness in respect of the Senior Notes permitted under Section 6.01(b),
provided that the restrictions and conditions imposed by any such Indebtedness
are not less favorable to the Lenders than the restrictions and conditions
imposed by the Senior Notes Documents or, in the case of any Refinancing
Indebtedness in respect of the Senior Notes, any Permitted Additional Unsecured
Indebtedness and any Permitted Non-ABL Indebtedness, such restrictions or
conditions, at the time such Indebtedness is incurred, in the good faith
judgment of Murphy USA or the Company, are on customary market terms for
Indebtedness of such type and could not reasonably be expected to impair the
ability of Murphy USA, the Company and the other Loan Parties to meet their
payment and other obligations under the Loan Documents, (D) restrictions and
conditions existing on the Effective Date identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), (E) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary, or a business unit,
division, product line or line of business, that are applicable solely pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary, or the business unit, division, product line or line of business,
that is to be sold and such sale is permitted hereunder and (F) in the case of
any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such Subsidiary and to any Equity Interests in such Subsidiary, (ii) clause
(a) of the foregoing shall not apply to (A) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by Section 6.01(f)
or 6.01(g) if such restrictions or conditions apply only to the assets securing
such Indebtedness or (B) customary provisions in leases and other agreements
restricting the assignment thereof and (iii) clause (b) of the foregoing shall
not apply to (A) restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement134.jpg]
128 became a Subsidiary and otherwise permitted by Section 6.01(g) (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), provided that such restrictions and conditions apply
only to such Subsidiary, and (B) restrictions and conditions imposed by
agreements relating to Indebtedness of Foreign Subsidiaries permitted under
Section 6.01, provided that such restrictions and conditions apply only to
Foreign Subsidiaries. Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” or the obligations of the Loan Parties under Sections 5.03, 5.04 or
5.12 or under the Security Documents. SECTION 6.11. Consolidated Fixed Charge
Coverage Ratio. During any period (each, a “Covenant Period”) (a) commencing on
any day when Availability has for three consecutive Business Days been less than
the greater of (i) 17.5% of the lesser of (A) the Aggregate Revolving Commitment
then in effect and (B) the Borrowing Base then in effect, and (ii) $70,000,000,
and (b) ending after Availability has been greater than the amount set forth in
clause (a) above for 30 consecutive calendar days, the Loan Parties will not
permit the Consolidated Fixed Charge Coverage Ratio for any Test Period
(commencing with the Test Period ended most recently prior to the commencement
of such Covenant Period for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the Test Period ended the last fiscal quarter included in
the financial statements referred to in Section 3.04(a))) to be less than 1.00
to 1.00. SECTION 6.12. Secured Leverage Ratio. Murphy USA and the Company will
not permit the Secured Leverage Ratio at any time when any Term Loan is
outstanding to be greater than 4.50 to 1.00. SECTION 6.13. Fiscal Year. Murphy
USA and the Company will not, and will not permit any other Subsidiary to,
change its fiscal year to end on a date other than December 31. SECTION 6.14.
Anti-Corruption Laws. No Borrowing will be made or Letter of Credit issued, and
no proceeds of any Borrowing will be used, (a) for the purpose of funding
payments to any officer or employee of a Governmental Authority or of a Person
controlled by a Governmental Authority, to any Person acting in an official
capacity for or on behalf of any Governmental Authority or Person controlled by
a Governmental Authority, or to any political party, official of a political
party, or candidate for political office, in each case in violation of
applicable Anti-Corruption Laws, (b) for the purpose of financing the activities
of any Sanctioned Person or (c) in any manner that would result in the violation
of Sanctions by any party hereto. ARTICLE VII Events of Default If any of the
following events (“Events of Default”) shall occur: (a) a Borrower shall fail to
pay any principal of any Loan or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement135.jpg]
129 and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise; (b) a Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days; (c) any
representation, warranty or statement made or deemed made by or on behalf of
Murphy USA, the Company or any other Subsidiary in any Loan Document or in any
report, certificate, financial statement or other information provided pursuant
to or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder shall prove to have been incorrect in any material
respect when made or deemed made; (d) Murphy USA or the Company shall fail to
observe or perform any covenant, condition or agreement contained in Section
5.02(a), 5.05 (with respect to the existence of Murphy USA, the Company or any
other Borrower), 5.11, 5.14 or 5.15 or in Article VI; (e) any Loan Party shall
fail to observe or perform any covenant, condition or agreement contained in (i)
Section 5.01(c), and such failure shall continue unremedied for a period of five
Business Days (or two Business Days at any time when the parenthetical in
Section 5.01(c) is applicable), or (ii) any Loan Document (other than those
specified in clause (a), (b), (d) or (e)(i) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company (with a copy to the
Administrative Agent in the case of any such notice from a Lender); (f) Murphy
USA, the Company or any other Subsidiary shall fail to make any payment (whether
of principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable; (g) any event or condition occurs that
results in any Material Indebtedness becoming due or being terminated or
required to be prepaid, repurchased, redeemed or defeased prior to its scheduled
maturity, or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause such Material Indebtedness to
become due, or to terminate such Material Indebtedness or require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the assets securing such Indebtedness or (ii) any Indebtedness that becomes due
as a result of a voluntary refinancing thereof permitted under Section 6.01;
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement136.jpg]
130 (h) one or more ERISA Events shall have occurred that could, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Murphy USA, the Company or any other Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Murphy USA, the Company or any other Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; (j) Murphy USA, the Company
or any other Subsidiary shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation (other than any liquidation permitted by
Section 6.03(a)(v)), reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Murphy USA, the
Company or any other Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding or (v) make a general assignment for the benefit of
creditors, or the board of directors (or similar governing body) of Murphy USA,
the Company or any other Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (j) or clause (i) of this Article; (k) Murphy
USA, the Company or any other Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due; (l) one or
more judgments for the payment of money in an aggregate amount in excess of
$25,000,000 shall be rendered against Murphy USA, the Company, any other
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Murphy USA, the Company or any other Subsidiary to
enforce any such judgment; (m) any Permitted Intercreditor Agreement is not or
ceases to be binding on or enforceable against any party thereto (or against any
Person on whose behalf any such party makes any covenant or agreements therein),
or shall otherwise not be effective to create the rights and obligations
purported to be created thereunder, in each case in any respect material to the
Administrative Agent or the other Secured Parties; (n) any Lien purported to be
created under any Security Document shall cease to be, or shall be asserted by
any Loan Party not to be, a valid and perfected Lien on any material Collateral,
with the priority required by the applicable Security Document,
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement137.jpg]
131 except as a result of (i) a sale or transfer of the applicable Collateral in
a transaction permitted under the Loan Documents, (ii) the release thereof as
provided in the applicable Security Document or Section 9.14 or (iii) the
Administrative Agent’s failure to maintain possession of any stock certificate,
promissory note or other instrument delivered to it under the Collateral
Agreement; (o) any material provision of any Loan Document or any Guarantee
purported to be created under any Loan Document shall fail or cease to be, or
shall be asserted by any Loan Party not to be, in full force and effect, except
as a result of the release thereof as provided in the applicable Loan Document
or Section 9.14; or (p) a Change in Control shall occur; then, and in every such
event (other than an event with respect to Murphy USA, the Company or any other
Borrower described in clause (i) or (j) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may
with the consent, and shall at the request, of the Required Lenders, by notice
to Murphy USA and the Company, take any or all of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part (but ratably as among the Classes of
Loans and the Loans of each Class at the time outstanding), in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers hereunder, shall become due and payable
immediately, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Murphy USA, the Company and each other Borrower; and in the case of any event
with respect to Murphy USA, the Company or any other Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers hereunder,
shall immediately and automatically become due and payable and the deposit of
such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Murphy USA, the
Company and each other Borrower. ARTICLE VIII The Administrative Agent Each of
the Lenders and the Issuing Banks hereby irrevocably appoints the entity named
as Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent and collateral agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders and the Issuing
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement138.jpg]
132 Banks hereby grants to the Administrative Agent any required powers of
attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Murphy USA, the Company or
any other Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks. The Administrative Agent shall not have any duties
or obligations except those expressly set forth in the Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or to exercise any discretionary power,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Murphy USA, the Company, any other Subsidiary or any
other Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or wilful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default”) is given to the Administrative Agent by Murphy USA,
the Company, any other Borrower, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement139.jpg]
133 certificate (including any Borrowing Base Certificate), report or other
document delivered thereunder or in connection therewith, including with respect
to the existence and aggregate amount of Banking Services Obligations or Secured
Hedging Agreement Obligations, (iii) qualification of (or lapse of any
qualification of) any Account, Credit Card Receivable or Inventory under the
eligibility criteria set forth herein, other than eligibility criteria expressly
referring to the matters described therein being acceptable or satisfactory to,
or being determined by, the Administrative Agent, (iv) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (v) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrowers, any Lender or any
Issuing Bank as a result of, any such determination of the Revolving Exposure,
Availability, the Borrowing Base or the component amounts of any thereof. The
Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank sufficiently in advance of the making of such Loan or the
issuance, extension or increase of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Each Lender and Issuing Bank hereby
agrees that (a) it has requested a copy of each Report prepared by or on behalf
of the Administrative Agent; (b) the Administrative Agent (i) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to any Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and any Person
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement140.jpg]
134 performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel,
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use and not share any Report with any other Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold the Administrative
Agent, each other Person preparing a Report and the Related Parties of any of
the foregoing harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by any of them as the direct or indirect result of any third parties
who obtain all or part of any Report through the indemnifying Lender. The
Administrative Agent may perform any of and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub- agent may perform any of and all of their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. Subject to the terms of this paragraph, the
Administrative Agent may resign at any time from its capacity as such. In
connection with such resignation, the Administrative Agent shall give notice of
its intent to resign to the Lenders, the Issuing Banks and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its intent to resign, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by Murphy USA and the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by Murphy USA, the Company and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Company, whereupon,
on the date of [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement141.jpg]
135 effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Security
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Sections 9.03 and 9.19, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above. Each Lender and Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender or Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Each
Lender, by delivering its signature page to this Agreement and funding its Loans
on the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date. Except with respect to the exercise of setoff
rights of any Lender in accordance with Section 9.08 or with respect to a
Lender’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Secured Obligations, it being understood and
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement142.jpg]
136 agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition. The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Secured Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Secured Obligations pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid, (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (ii) each of the Secured Parties’
ratable interests in the Secured Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership interests, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Obligations credit bid by the acquisition vehicle
or otherwise), such Secured Obligations shall automatically be reassigned to the
Secured Parties pro rata with their original interest in such
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement143.jpg]
137 Secured Obligations and the Equity Interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding such Secured Party (and/or any designee of such Secured Party which
will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid. In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Obligations or
agreement in respect of Banking Services will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Loan
Party under any Loan Document except as expressly provided in the Collateral
Agreement. By accepting the benefits of the Collateral, each Secured Party that
is a party to any such Hedging Agreement or agreement in respect of Banking
Services shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph. The Secured Parties irrevocably
authorize the Administrative Agent, (a) at its option and in its discretion, to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(a)(v) and (b) to subordinate any Lien on any Non-ABL
Priority Collateral granted to or held by the Administrative Agent under any
Loan Documents, or otherwise securing any Secured Obligations, to the Liens on
such Non-ABL Priority Collateral securing Permitted Non-ABL Indebtedness. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral. In case of the pendency of any proceeding with respect to any
Loan Party under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any LC Disbursement shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, LC Exposure and all other Secured Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement144.jpg]
138 Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such proceeding is
hereby authorized by each Lender, each Issuing Bank and each other Secured Party
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Banks or the other Secured Parties, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Notwithstanding
anything herein to the contrary, neither the Arrangers nor any Person named on
the cover page of this Agreement as a Syndication Agent or a Documentation Agent
shall have any duties or obligations under this Agreement or any other Loan
Document (except in its capacity, as applicable, as a Lender or an Issuing
Bank), but all such Persons shall have the benefit of the indemnities provided
for hereunder. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of Murphy USA, the Company or any
other Loan Party shall have any rights as a third party beneficiary of any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article. Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Loan Party, that at least one of the following is and will be true: (i) such
Lender is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments or this Agreement, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95- 60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement145.jpg]
139 in, administer and perform the Loans, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84- 14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent and such Lender. In addition,
unless either (1) sub-clause (i) in the immediately preceding paragraph is true
with respect to a Lender or (2) a Lender has provided another representation,
warranty and covenant in accordance with sub-clause (iv) in the immediately
preceding paragraph, such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
not, for the avoidance of doubt, to or for the benefit of any Loan Party, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto). ARTICLE IX Miscellaneous SECTION 9.01. Notices. (a)
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) of this Section), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand, overnight courier service or e-mail, mailed by certified or
registered mail or sent by fax, as follows: (i) if to Murphy USA, the Company or
any other Borrower, to the Company at 200 Peach Street, El Dorado, Arkansas
71730, Attention of Mindy West (Fax No. 870- 881-6893; email
mindy.west@murphyusa.com), with a copy to the Company at 200 Peach Street, El
Dorado, Arkansas 71730, Attention of John Moore (Fax No. 870-881- 6893; email
john.moore@murphyusa.com); (ii) if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor, Chicago, IL
60603, Attention of CBC Operations (Fax No. (312) 377-1091; email
abl.ftw@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 2200 Ross
Avenue, 9th Floor, Dallas, TX 75201, Attention of Jon Eckhouse (Fax No.
214-965-2594; jon.eckhouse@jpmorgan.com); (iii) if to any Issuing Bank, to it at
its address (or fax number) most recently specified by it in a notice delivered
to the Administrative Agent, Murphy USA and the Company (or, in the absence of
any such notice, to the address (or fax number) set forth
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement146.jpg]
140 in the Administrative Questionnaire of the Lender that is serving as such
Issuing Bank or is an Affiliate thereof); and (iv) if to any other Lender, to it
at its address (or fax number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement) (except that, if not sent during
the normal business hours for the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient) and notices delivered through electronic communications to
the extent provided in paragraph (b) of this Section shall be effective as
provided in such paragraph. (b) Notices and other communications to the Lenders
and Issuing Banks hereunder may be delivered or furnished by electronic
communications (including email and an Electronic Platform) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or Issuing Bank if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Electronic
Platform shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor. (c) Any party hereto may change its address, telephone
number, fax number or e- mail address for notices and other communications
hereunder by notice to the other parties hereto. (d) Murphy USA, the Company and
the Borrowing Subsidiaries agree that the Administrative Agent may, but shall
not be obligated to, make any Communication by posting such Communication on an
Electronic Platform. Any Electronic Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of any Electronic Platform
and expressly disclaim liability for errors or omissions in the Communications.
No warranty of any kind, express, implied or statutory, including any warranty
of merchantability, fitness for a particular purpose, non- infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement147.jpg]
141 be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or any Electronic Platform. In no
event shall the Administrative Agent or any of its Related Parties have any
liability to the Loan Parties, any Lender, any Issuing Bank or any other Person
for damages of any kind, including any direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise), arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through any Electronic Platform. SECTION 9.02.
Waivers; Amendments. (a) No failure or delay by the Administrative Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender, any Issuing Bank or any Affiliate thereof
may have had notice or knowledge of such Default at the time. (b) Except as
provided in Section 9.02(c), none of this Agreement, any other Loan Document or
any provision hereof or thereof may be waived, amended or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Murphy USA, the Company and the Required Lenders and, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders, provided that no such agreement shall: (i) waive any condition set
forth in Section 4.02 or 4.03 without the written consent of the Majority in
Interest of the Revolving Lender or, while any Tranche A Term Commitments shall
be in effect, any condition set forth in Section 4.02 without the written
consent of the Majority in Interest of the Tranche A Term Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02 or 4.03) or any other Loan Document, including any
amendment of any affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of a condition set forth in Section 4.02 or 4.03), (ii)
increase any Commitment of any Lender without the written consent of such
Lender, [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement148.jpg]
142 (iii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon or reduce any fees payable hereunder (in each case,
other than as a result of any change in the definition, or in any components
thereof, of the term “Total Leverage Ratio” or any waiver of default interest),
without the written consent of each Lender affected thereby, (iv) postpone the
scheduled maturity date of any Loan, or the date of any scheduled payment of the
principal amount of any Term Loan under Section 2.10, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment (in
each case, other than any waiver of default interest), without the written
consent of each Lender affected thereby, (v) change Section 2.18(b), 2.18(c) or
2.18(g) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender, (vi) change any of the
provisions of this Section or the percentage set forth in the definition of the
term “Majority in Interest”, “Required Lenders”, “Supermajority Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder (including,
for the avoidance of doubt, any provision requiring the consent of “each
Lender”), without the written consent of each Lender (or each Lender of such
Class, as the case may be); provided that, with the consent of the Required
Lenders, the provisions of this Section and the definition of the terms
“Majority in Interest”, “Required Lenders” or “Supermajority Lenders” may be
amended to include references to any new class of loans or commitments created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the existing Classes of
Loans, Commitments or Lenders, (vii) release Murphy USA, the Company or all or
substantially all the value of the Guarantees provided by the Subsidiary Loan
Parties (including, in each case, by limiting liability in respect thereof)
created under the Collateral Agreement without the written consent of each
Lender (except as expressly provided in Section 9.14 or the Collateral Agreement
and except for any such release by the Administrative Agent in connection with
any sale or other disposition of any Subsidiary upon the exercise of remedies
under the Security Documents), it being understood that an amendment or other
modification of the types of obligations guaranteed under the Collateral
Agreement shall not be deemed to be a release or limitation of any Guarantee,
(viii) release all or substantially all the Collateral from the Liens of the
Security Documents, or subordinate any such Liens, in each case, without the
written consent of each Lender (except as expressly provided in Article VIII or
Section 9.14 or 9.19 and except for any such release by the Administrative Agent
in connection with any sale or other disposition of the Collateral upon the
exercise of remedies under the Security Documents), it being understood that an
amendment or other modification of the types of
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement149.jpg]
143 obligations secured by the Security Documents shall not be deemed to be a
release of the Collateral from the Liens of the Security Documents, (ix) change
any provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
written consent of Lenders representing a Majority in Interest of each affected
Class, (x) change the definition of “Borrowing Base” or any of the component
definitions thereof, or increase any advance rate used in computing the
Borrowing Base, or add any new asset class to the Borrowing Base, in each case,
in a manner that could result in increased borrowing availability, without the
written consent of the Supermajority Lenders, or (xi) change the definition of
“Eligible Assignee” to include therein Murphy USA, the Company or any other
Affiliate of Murphy USA, without the written consent of each Lender; provided
further that no such agreement shall amend, modify, extend or otherwise affect
the rights or obligations of the Administrative Agent or any Issuing Bank
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be. (c) Notwithstanding anything herein to the contrary:
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by Murphy USA, the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, (A) such amendment does not adversely affect the rights
of any Lender or (B) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; (ii) any amendment, waiver or other modification of
this Agreement or any other Loan Document that by its terms affects the rights
or duties under this Agreement or such Loan Document of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by Murphy USA, the Company (and,
in the case of any other Loan Document, the other Loan Parties party thereto)
and the requisite number or percentage in interest of each affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time; (iii) no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (ii), (iii) or (iv) of the first proviso of paragraph (b) of this
Section and then only in the [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement150.jpg]
144 event such Defaulting Lender shall be affected by such amendment, waiver or
other modification; (iv) no consent with respect to any amendment, waiver or
other modification of this Agreement or any other Loan Document shall be
required of any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification; (v) this
Agreement may be amended in the manner provided in Sections 2.05(j) and 2.05(k)
and the term “LC Commitment”, as such term is used in reference to any Issuing
Bank, may be modified as contemplated by the definition of such term; (vi) this
Agreement and the other Loan Documents may be amended in the manner provided in
Sections 2.14(b), 2.21, 2.22, 2.23 and 2.24; (vii) the Administrative Agent may,
without the consent of any Secured Party, consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Security Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement”; (viii) in
connection with any incurrence of any Permitted Non-ABL Indebtedness, this
Agreement, the Collateral Agreement and the other Loan Documents may be amended
pursuant to an agreement or agreements in writing entered into by Murphy USA,
the Company and the Administrative Agent, (A) to subject to the Liens of the
Loan Documents assets or categories of assets of the Loan Parties that
previously did not constitute Collateral (and, in connection therewith, to
modify the definition of the term “Collateral and Guarantee Requirement” and the
form of Supplemental Perfection Certificate and to make such other modifications
to this Agreement and the other Loan Documents (and to enter into new Security
Documents) as the Administrative Agent determines to be necessary, appropriate
or desirable in order to give effect to, or in connection with, the inclusion of
new assets or categories of assets as Collateral) and (B) to reflect
subordination, pursuant to each Permitted Intercreditor Agreement, of Liens on
any Non-ABL Priority Collateral securing the Secured Obligations to the Liens on
such Non-ABL Priority Collateral securing Permitted Non-ABL Indebtedness and
other intercreditor matters set forth in each Permitted Intercreditor Agreement;
and (ix) the Permitted ABL Intercreditor Agreement and the Security Documents
may be amended, supplemented or otherwise modified as provided in Section 9.19.
(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement151.jpg]
145 Section 9.02 shall be binding upon each Person that is at the time thereof a
Lender and each Person that subsequently becomes a Lender. SECTION 9.03.
Expenses; Indemnity; Damage Waiver. (a) Murphy USA and the Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for any of the foregoing (which, in the case of the
preparation, negotiation, execution, delivery and administration of the Loan
Documents, shall be limited to a single counsel (and, if reasonably required, a
single local counsel in each applicable jurisdiction) for the Arrangers and the
Administrative Agent), in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein and any credit or
similar facility refinancing or replacing, in whole or in part, any of the
credit facilities provided for herein, including the preparation, execution and
delivery of any engagement or commitment letter and any fee letter relating
hereto, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with field examinations and appraisals
conducted in connection with the establishment of the credit facilities provided
for herein or provided for in the Loan Documents and (iv) all out-of-pocket
expenses incurred by the Administrative Agent, any Arranger, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for any
of the foregoing, in connection with the enforcement or protection of its rights
in connection with the Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out- of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. (b)
Murphy USA and the Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, the Syndication Agent, the Documentation
Agents, each Lender and each Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of any
engagement or commitment letter or any fee letter relating hereto, this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this
Agreement, the other Loan Documents or such other agreement or instrument of
their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds thereof (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on, at, to or from any [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement152.jpg]
146 property currently or formerly owned or operated by Murphy USA, the Company,
any other Subsidiary or any Affiliate (or Person that was formerly an Affiliate)
of any of them, or any other Environmental Liability related in any way to
Murphy USA, the Company, any other Subsidiary or any Affiliate (or Person that
was formerly an Affiliate) of any of them, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any Loan Party, any other party to this Agreement or any other
Loan Document, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee. This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.
(c) To the extent that Murphy USA and the Borrowers fail indefeasibly to pay any
amount required to be paid by them under paragraph (a) or (b) of this Section to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank or any
Related Party of any of the foregoing (and without limiting their obligation to
do so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), such Issuing Bank or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any sub-agent thereof) or any Issuing Bank in
connection with such capacity; provided further that, with respect to such
unpaid amounts owed to any Issuing Bank in its capacity as such, or to any of
its Related Parties acting for any Issuing Bank in connection with such
capacity, only the Revolving Lenders shall be required to pay such unpaid
amounts. For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures,
unused Revolving Commitments and, except for purposes of the immediately
preceding proviso, the outstanding Term Loans and unused Term Commitments, in
each case, at the time (or most recently outstanding and in effect). (d) To the
fullest extent permitted by applicable law, neither Murphy USA nor any Borrower
shall assert, or permit any of their Affiliates or Related Parties to assert,
and each hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including any Electronic Platform), or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof. (e) All amounts due under this Section shall be payable
promptly after written demand therefor. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement153.jpg]
147 SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) none of
Murphy USA, the Company or any Borrowing Subsidiary may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by Murphy USA, the Company or any Borrowing Subsidiary
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with this Section (and any other attempted assignment or transfer by
any Lender shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers, the
Syndication Agent, the Documentation Agents and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, the Arrangers, the Syndication
Agent, the Documentation Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b) (i)
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of: (A) the Company; provided that no
consent of the Company shall be required (1) for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, and (2) if an Event of Default has
occurred and is continuing, for any other assignment; provided further that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof; (B) the Administrative Agent;
provided that no consent of the Administrative Agent shall be required for an
assignment of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund; and (C) each Issuing Bank, in the case of any assignment of all or a
portion of a Revolving Commitment or any Lender’s obligations in respect of its
LC Exposure. (ii) Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of Term Commitments or Term Loans, $1,000,000 unless
each of the Company and the [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement154.jpg]
148 Administrative Agent otherwise consents; provided that no such consent of
the Company shall be required if an Event of Default has occurred and is
continuing; provided further that the Company shall be deemed to have consented
thereto unless it shall object thereto by written notice to the Administrative
Agent within 10 Business Days after having received notice thereof; (B) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; provided
that this clause (B) shall not be construed to prohibit the assignment of (x) a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans or (y) a proportionate part of all
the assigning Lender’s rights and obligations in respect of its Term Commitment
of any Class without assigning a proportionate part of the assigning Lender’s
Term Loans of such Class or a proportionate part of all the assigning Lender’s
rights and obligations in respect of its Term Loans of any Class without
assigning a proportionate part of the assigning Lender’s Term Commitment of such
Class; (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on an Electronic
Platform), together with a processing and recordation fee of $3,500, provided
that only one such processing and recordation fee shall be payable in the event
of simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.17(f) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws. (iii)
Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).
(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement155.jpg]
149 Commitment of, and principal amount (and stated interest) of the Loans and
LC Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and, as to entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice. (v) Upon receipt by the Administrative Agent of an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on an Electronic Platform) executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder) and the processing and recordation fee
referred to in this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee. (c) (i) Any Lender may, without the consent of
the Company, the Administrative Agent or any Issuing Bank, sell participations
to one or more Eligible Assignees (“Participants”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and Loans of any Class); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) Murphy USA, the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement156.jpg]
150 Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. Murphy USA and the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood and agreed that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. (ii) Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain records of the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under this Agreement or any other Loan Document
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (d) Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or other central
bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement157.jpg]
151 SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Syndication Agent, the Documentation Agents, any Issuing Bank, any
Lender or any Affiliate of any of the foregoing may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrowers (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents (including for purposes of determining whether Murphy USA and the
Borrowers are required to comply with Articles V and VI hereof, but excluding
Sections 2.15, 2.16, 2.17 and 9.03 hereof and any expense reimbursement or
indemnity provisions set forth in any other Loan Document), and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(f). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof. SECTION 9.06. Counterparts;
Integration; Effectiveness; Electronic Execution. (a) This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments and agreements of the Lenders and, if applicable,
their Affiliates under any commitment or engagement letter relating hereto and
any commitment advices submitted by them (but do not supersede any other
provisions of any such commitment or engagement letter or any separate letter
agreements with respect to fees payable to the Administrative Agent, any Issuing
Bank or any Arranger that do not by the terms of such documents terminate upon
the effectiveness of this Agreement, all of which provisions shall remain in
full force and effect). Except as provided in Section 4.01, the amendment and
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement158.jpg]
152 restatement of the Existing Credit Agreement to be in the form of this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of all the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement. (b) The words “execution”,
“signed”, “signature”, “delivery” and words of like import in or relating to any
document to be signed in connection with this Agreement or any other Loan
Document and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. SECTION 9.07. Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of Murphy USA or any Borrower
against any of and all the obligations then due of Murphy USA or any other Loan
Party now or hereafter existing under this Agreement held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations of
Murphy USA or such Borrower are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have. Each Lender and
Issuing Bank agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give notice
shall not affect the validity of such setoff and application.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement159.jpg]
153 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York. (b) Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of Murphy USA and the Borrowers hereby
irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined, exclusively
in such New York State or, to the extent permitted by law, in such Federal
court. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction. (c) Each of Murphy USA and the
Borrowers hereby irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. (d) Each party to
this Agreement irrevocably consents to service of process in the manner provided
for notices in Section 9.01. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law. SECTION 9.10. WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement160.jpg]
154 SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 9.12. Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, it being understood that the
Persons to whom such disclosure is made shall be subject to a professional or
other obligation of confidentiality or will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
(b) to the extent required or requested by any Governmental Authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to Murphy USA, the Company or any other Subsidiary and its obligations,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company, (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than Murphy USA or any Borrower or (j) in the case of
information pertaining to this Agreement routinely provided by arrangers to such
providers, to data service providers, including league table providers, that
serve the lending industry. For purposes of this Section, “Information” means
all information received from Murphy USA or the Borrowers relating to Murphy
USA, the Company or any other Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by Murphy USA or
the Borrowers; provided that, in the case of information received from Murphy
USA or the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. It
is agreed that, notwithstanding the restrictions of any prior confidentiality
agreement binding on any Arranger or the Administrative Agent, such parties may
disclose Information as provided in this Section 9.12
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement161.jpg]
155 SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender. SECTION 9.14. Release of Liens and Guarantees. (a)
A Subsidiary Loan Party (other than a Borrower) shall automatically be released
from its obligations under the Loan Documents, and all security interests
created by the Security Documents in Collateral owned by such Subsidiary Loan
Party shall be automatically released, upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Loan Party
ceases to be a Subsidiary; provided that (i) if so required by this Agreement,
the Required Lenders shall have consented to such transaction and the terms of
such consent shall not have provided otherwise, (ii) at any time when any
Permitted Non-ABL Indebtedness or any Permitted Additional Unsecured
Indebtedness is outstanding, no such release shall occur unless, substantially
concurrently therewith, such Subsidiary Loan Party shall have been released from
its obligations, if any (including pursuant to a Guarantee), under all Permitted
Non-ABL Indebtedness Documents and all Permitted Additional Unsecured
Indebtedness Documents, and all Liens on the assets of such Subsidiary Loan
Party securing any such Permitted Non-ABL Indebtedness shall have been released
and (iii) the Company shall have given the Administrative Agent written notice
of such transaction, together with such information as shall be required for the
Administrative Agent to adjust the Borrowing Base to reflect such disposition,
to the extent required by the definition of the term “Borrowing Base”. In the
event of any conflict between the provisions of this paragraph and any release
or termination provisions set forth in the Collateral Agreement or any other
Security Document, the provisions of this paragraph shall govern and control.
(b) Upon any sale or other transfer by any Loan Party (other than to Murphy USA,
the Company or any other Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents shall be automatically released;
provided that (i) at any time when any Permitted Non-ABL Indebtedness is
outstanding, no such release shall occur unless, substantially concurrently
therewith, all Liens on such Collateral securing any such Permitted Non-ABL
Indebtedness shall have been released and (ii) the Company shall have given the
Administrative Agent written notice of such transaction, together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition, to the extent required by the
definition of the term [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement162.jpg]
156 “Borrowing Base”. In the event of any conflict between the provisions of
this paragraph and any release or termination provisions set forth in the
Collateral Agreement or any other Security Document, the provisions of this
paragraph shall govern and control. (c) The Lenders, the Issuing Banks and the
other Secured Parties hereby further irrevocably authorize (i) the release of
Liens on the Non-ABL Priority Collateral as provided in each Permitted
Intercreditor Agreement and (ii) the release of Liens on the Collateral as
provided in the Security Documents. (d) In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. SECTION 9.15. Certain
Notices. Each Lender and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Loan Party that pursuant to the requirements
of the USA PATRIOT Act and the Beneficial Ownership Regulation it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act
and the Beneficial Ownership Regulation. SECTION 9.16. No Fiduciary
Relationship. Each of Murphy USA and the Company, on behalf of itself and its
subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, Murphy USA,
the Company, the other Subsidiaries and their Affiliates, on the one hand, and
the Administrative Agent, the Lenders, the Issuing Banks and their Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Lenders, the
Issuing Banks and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of Murphy USA, the Borrowers, the other Subsidiaries and
their Affiliates, and none of the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates has any obligation to disclose
any of such interests to Murphy USA, the Borrowers, the other Subsidiaries or
any of their Affiliates. To the fullest extent permitted by law, each of Murphy
USA and the Borrowers hereby agree not to assert any claims against the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates alleging a breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. SECTION 9.17. Non-Public
Information. (a) Each Lender acknowledges that all information, including
requests for waivers and amendments, furnished by Murphy USA, any Borrower or
the Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to Murphy USA, the Borrowers and the
Administrative Agent that (i) it [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement163.jpg]
157 has developed compliance procedures regarding the use of MNPI and that it
will handle MNPI in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws, and (ii) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain MNPI in accordance with its compliance procedures and
applicable law, including Federal, state and foreign securities laws. (b) Murphy
USA, the Borrowers and each Lender acknowledge that, if information furnished by
Murphy USA or any Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through an Electronic Platform,
(i) the Administrative Agent may post any information that Murphy USA or any
Borrower has indicated as containing MNPI solely on that portion of an
Electronic Platform designated for Private Side Lender Representatives and (ii)
if Murphy USA or the applicable Borrower has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of an Electronic Platform designated for
Private Side Lender Representatives. Each of Murphy USA and each of the
Borrowers agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of Murphy USA or such Borrower that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by Murphy
USA or any Borrower without liability or responsibility for the independent
verification thereof. SECTION 9.18. Judgment Currency. (a) If, for the purpose
of obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in dollars into another currency, each party hereto agrees, to the
fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction dollars could be purchased with such other currency on the
Business Day immediately preceding the day on which final judgment is given. (b)
The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase dollars
with the Judgment Currency; if the amount of dollars so purchased is less than
the sum originally due to the Applicable Creditor in dollars, such party agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency. The obligations of the parties
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder. SECTION 9.19. Permitted
Intercreditor Agreement. (a) Each of the Lenders, the Issuing Banks and the
other Secured Parties acknowledges that obligations of the Company and the other
Loan Parties under the Permitted Non-ABL Indebtedness, upon incurrence thereof,
may be secured by Liens on assets of the Company and the other Loan Parties that
constitute Collateral (and by fee-owned real property of the Company and the
other Loan Parties, whether or not such fee-owned real property constitutes
Collateral), and that the relative Lien priority and other creditor rights of
the Secured Parties and the secured parties in respect of Permitted Non-
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement164.jpg]
158 ABL Indebtedness will be set forth in a Permitted Intercreditor Agreement.
Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably authorizes and directs the Administrative Agent to execute and
deliver, in each case on behalf of such Secured Party and without any further
consent, authorization or other action by such Secured Party, (i) from time to
time upon the request of the Company, in connection with the establishment,
incurrence, amendment, refinancing or replacement of any Permitted Non-ABL
Indebtedness, any Permitted Intercreditor Agreement (it being understood and
agreed that the Administrative Agent is hereby authorized and directed to
determine the terms and conditions of any such Permitted Intercreditor Agreement
as contemplated by the definition of the term “Permitted Intercreditor
Agreement”, and that notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by any Lender, any Issuing Bank or any other Secured
Party, or by any Loan Party, as a result of, any such determination) and (ii)
any documents relating thereto. (b) Each of the Lenders, the Issuing Banks and
the other Secured Parties hereby irrevocably (i) consents to the subordination
of the Liens on the Non-ABL Priority Collateral securing the Secured Obligations
on the terms set forth in each Permitted Intercreditor Agreement, (ii) agrees
that, upon the execution and delivery thereof, such Secured Party will be bound
by the provisions of each Permitted Intercreditor Agreement as if it were a
signatory thereto and will take no actions contrary to the provisions thereof,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent as a result of any action taken by the
Administrative Agent pursuant to this Section or in accordance with the terms of
any Permitted Intercreditor Agreement and (iv) authorizes and directs the
Administrative Agent to carry out the provisions and intent of each such
document. (c) Each of the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably further authorizes and directs the Administrative
Agent to execute and deliver, in each case on behalf of such Secured Party and
without any further consent, authorization or other action by such Secured
Party, any amendments, supplements or other modifications of each Permitted
Intercreditor Agreement that the Company may from time to time request (i) to
give effect to any establishment, incurrence, amendment, extension, renewal,
refinancing or replacement of any Permitted Non-ABL Indebtedness, (ii) to
confirm for any party that the Intercreditor Agreement is effective and binding
upon the Administrative Agent on behalf of the Secured Parties or (iii) to
effect any other amendment, supplement or modification so long as the resulting
agreement would constitute a Permitted Intercreditor Agreement if executed at
such time as a new agreement. (d) Each of the Lenders, the Issuing Banks and the
other Secured Parties hereby irrevocably further authorizes and directs the
Administrative Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, any amendments, supplements or other modifications of any
Security Document to add or remove any legend that may be required pursuant to
any Permitted Intercreditor Agreement. (e) Each of the Lenders, the Issuing
Banks and the other Secured Parties acknowledges and agrees that JPMorgan Chase
Bank, N.A., or one or more of its Affiliates may (but is not obligated to) act
as administrative agent, collateral agent or a similar representative for
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement165.jpg]
159 the holders of any Permitted Non-ABL Indebtedness (and may itself be a
holder of any Permitted Non-ABL Indebtedness) and, in any such capacity, may be
a party to any Permitted Intercreditor Agreement. Each of the Lenders, the
Issuing Banks and the other Secured Parties waives any conflict of interest in
connection therewith and agrees not to assert against JPMorgan Chase Bank, N.A.
or any of its Affiliates any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto. (f) The Administrative Agent shall
have the benefit of the provisions of Article VIII and Section 9.03 with respect
to all actions taken by it pursuant to this Section or in accordance with the
terms of any Permitted Intercreditor Agreement to the full extent thereof. (g)
Each Secured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Section 9.19. SECTION 9.20. Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among the parties hereto, each party hereto acknowledges that any liability of
any EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable, (i) a reduction in full or in part or
cancelation of any such liability, (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. (c) The following terms shall for purposes of this Section have the
meanings set forth below: “Bail-In Action” means, as to any EEA Financial
Institution, the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement166.jpg]
160 of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any member state of the European Union, Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. SECTION
9.21. Amendment and Restatement of Existing Credit Agreement. This Agreement
shall amend and restate the Existing Credit Agreement in its entirety, and all
of the terms and provisions hereof shall supersede the terms and conditions
thereof. The Indebtedness of the Borrowers evidenced under this Agreement and
the other Loan Documents are given in renewal, extension or modification but not
in extinguishment or discharge of the Indebtedness under the Existing Credit
Agreement. Each party hereto acknowledges and agrees that, on and as of the
Effective Date, Schedule 2.01 hereto sets forth all the Commitments of all the
Lenders (and no Person whose name does not appear on Schedule 2.01 hereto shall
have, or shall be deemed to have, as of the Effective Date, a Commitment under
this Agreement). Notwithstanding anything to the contrary in this Agreement,
each Lender that is a lender under the Existing Credit Agreement hereby waives
any right under the Existing Credit Agreement to compensation for any loss, cost
or expense described in Section 2.16 thereof resulting from the prepayment of
term loans thereunder on the Effective Date. SECTION 9.22. Acknowledgment
Regarding Any Supported QFCs. (a) To the extent that the Loan Documents provide
support, through a guarantee or otherwise, for Hedging Agreements or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC, a “Supported QFC”), the parties hereto acknowledge and agree as
set forth in clause (b) below with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement167.jpg]
161 thereunder, the “U.S. Special Resolution Regimes”) in respect of such
Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States). (b) In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. SECTION 9.23. Certain
Guarantee Release. Effective as of the Effective Date, notwithstanding anything
to the contrary in this Agreement or the Collateral Agreement, the Guarantee of
591 Beverage, Inc., a Nebraska corporation, created under the Collateral
Agreement is hereby released, and such entity is discharged from all of its
obligations under the Collateral Agreement and shall cease to be a Subsidiary
Loan Party or a Loan Party for purposes of this Agreement and the other Loan
Documents. [Signature pages follow] [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement168.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. MURPHY USA INC., by /s/ Mindy K. West __________ Name: Mindy K.
West Title: Executive Vice President, Fuels, Chief Financial Officer and
Treasurer MURPHY OIL USA, INC., by /s/ Mindy K. West___________ Name: Mindy K.
West Title: Executive Vice President, Fuels, Chief Financial Officer and
Treasurer JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
by /s/ Stephanie Balette__________ Name: Stephanie Balette Title: Authorized
Officer [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement169.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: Regions Bank by /s/ Aaron Wade_______________
Name: Aaron Wade Title: Director For any Lender requiring a second signature
block: by _________________________ Name: Title:
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement170.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: ROYAL BANK OF CANADA by /s/ Anna
Bernat_____________ Name: Anna Bernat Title: Attorney in Fact For any Lender
requiring a second signature block: by /s/ Farhan Lodhi____________ Name: Farhan
Lodhi Title: Attorney in Fact [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement171.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: Fifth Third Bank by /s/ James Holacka___________
Name: James Holacka Title: Director - VP For any Lender requiring a second
signature block: by _________________________ Name: Title:
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement172.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: WELLS FARGO BANK, NATIONAL ASSOCIATION by /s/
Laura Nelson____________ Name: Laura Nelson Title: Vice President For any Lender
requiring a second signature block: by _________________________ Name: Title:
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement173.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: Bank of America, N.A. by /s/ Jason
Stowe____________ Name: Jason Stowe Title: Assistant Vice President For any
Lender requiring a second signature block: by _________________________ Name:
Title: [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement174.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: Hancock Whitney Bank by /s/ Nancy
Moragas__________ Name: Nancy Moragas Title: Senior Vice President For any
Lender requiring a second signature block: by _________________________ Name:
Title: [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement175.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: Branch Banking and Trust Company by /s/ David
Miller____________ Name: David Miller Title: Vice President For any Lender
requiring a second signature block: by _________________________ Name: Title:
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement176.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: PNC Bank, National Association by /s/ Nathan
Yocum__________ Name: Nathan Yocum Title: Vice President For any Lender
requiring a second signature block: by _________________________ Name: Title:
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement177.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: BancorpSouth Bank by /s/ Ronald L. Hendrix________
Name: Ronald L. Hendrix Title: Executive Vice President For any Lender requiring
a second signature block: by _________________________ Name: Title:
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement178.jpg]
SIGNATURE PAGE TO THE CREDIT AGREEMENT OF MURPHY OIL USA, INC., AS AMENDED AND
RESTATED Name of Institution: UMB Bank, n.a. by /s/ Cory Miller_____________
Name: Cory Miller Title: Senior Vice President For any Lender requiring a second
signature block: by _________________________ Name: Title:
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement179.jpg]
Schedule 1.01 Existing Letters of Credit Murphy Oil USA, Inc. JPM Tenor Currency
Outstanding L/C Release Expiry/ Beneficiary Reference Amount Available Date
Maturity Name Number Amount Date CPCS- SIGHT USD $102,475.00 102,475.00 JUNE 01,
JUNE 01, LIBERTY 911429 2019 2020 MUTUAL CPCS- SIGHT USD $1,550,000.00
1,550,000.00 JUNE 10, JUNE 1, SAFETY 007638 2019 2020 NATIONAL INS CO TOTAL
$1,652,475.00 $1,652,475.00 [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement180.jpg]
Schedule 2.01 Commitments ABL Commitments Lender Amount JPMorgan Chase Bank,
N.A. $70,652,173.91 Regions Business Capital 42,391,304.35 Bank of America, N.A.
28,260,869.56 Fifth Third Bank, N.A. 28,260,869.56 Royal Bank of Canada
28,260,869.56 Wells Fargo Bank, National Association 28,260,869.56 BancorpSouth
Bank 19,782,608.70 Branch Banking and Trust Company 19,782,608.70 Hancock
Whitney Bank 19,782,608.70 PNC Bank, National Association 19,782,608.70 UMB
Bank, N.A. 19,782,608.70 TOTAL $325,000,000.00 Term Commitments Lender Amount
JPMorgan Chase Bank, N.A. $54,347,826.09 Regions Business Capital 32,608,695.65
Bank of America, N.A. 21,739,130.44 Fifth Third Bank, N.A. 21,739,130.44 Royal
Bank of Canada 21,739,130.44 Wells Fargo Bank, National Association
21,739,130.44 BancorpSouth Bank 15,217,391.30 Branch Banking and Trust Company
15,217,391.30 Hancock Whitney Bank 15,217,391.30 PNC Bank, National Association
15,217,391.30 UMB Bank, N.A. 15,217,391.30 TOTAL $250,000,000.00
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement181.jpg]
Schedule 2.05 Initial LC Commitments Lender Amount JPMorgan Chase Bank, N.A.
$50,000,000.00 Regions Business Capital 42,391,304.35 Total: $92,391,304.35
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement182.jpg]
Schedule 3.11 Subsidiaries and Joint Ventures % of Class of Equity Interest
Owned by Murphy USA, the Company Y/N Jurisdiction of or any other Design Name
Organization Subsidiary Subsidated 591 Beverage, Nebraska 100% iaryY Inc. 864
Holdings, Delaware 100% Y Inc. 864 Beverage, Texas 100% Y Inc. Hankinson
Delaware 100% Y Holding, LLC Murphy Oil Delaware 100% Y Trading Company
(Eastern) Murphy Oil Delaware 100% Y USA, Inc. Spur Oil Delaware 100% Y
Corporation Superior Crude Delaware 100% Y Trading Company The Griffin LLC
Arkansas 99% N N Arkansas [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement183.jpg]
Schedule 3.125 Murphy USA Insurance Program Murphy USA Insurance Program As of
7101/2019 Type of Insurance Policy No. Broker Insurer Policy Period Limits
Deductibles Liability Insurance Primary Casualty Stephens Insurance Safety
National Auto Liability - All States CAS4058595 06/01/19 - 06/01/20 $2,000,000
$250,000 General Liability GL4058594 06/01/19-06/01/20 $5,000,000 $3,000,000
Workers' Compensation LDS4058592 06/01/19-06/01/20 Statutory $1,000,000
Employers' Liability LDS4058592 06/01/19 - 06/01/20 $2,000,000 $1,000,000
Workers' Compensation - Ohio 1325769 None Ohio State Fund 07/01/19 - 07/01/20
Statutory Workers' Compensation - Washington 603103538 None Washington State
Fund Annual Statutory Environmental Liability Insurance PPLG27270219007 Stephens
Insurance Chubb 06/01/19 -06/01/20 $10,000,000 Retail/Offices $1,000,000
Terminals $1,000,000 Environmental Liability Insurance - Meridian PEC0038327
Stephens Insurance Indian Harbor Insurance Co (XL) 07/25/12 - 07/25/22
$25,000,000 $500,000 Marine Terminal Operator's/Charterers Liability
MASILHS00091019 Stephens Insurance Starr Indemnity & Liability Co (CVStarr)
06/01/19 - 06/01/20 $10,000,000 $50,000 Cyber Liability B0621PMURP00419 Stephens
Insurance Liberty Managing Agency Limited 05101/19 -05/01/20 First Party
$25,000,000 $2,500,000 Privacy, Confidentiality, and Security Liability
$25,000,000 $2,500,000 Privacy, Regulation Defense, Awards and Fines $25,000,000
$2,500,000 Customer Care and Reputational Expense $25,000,000 $2,500,000
Multi-Media Indemnity $25,000,000 $2,500,000 Excess Liabilities (including
Sudden and Accidental Pollution) Various stephens Insurance Various 06/01/19 -
06/01/20 $150,000,000 Various Executive/Professional Liability D & 0 Liability;
Corp. Reimbursement Various McGriff Seibels & Williams Various 10/30/18 -
10/30/19 $150,000,000 $2,000,000 $50MM is Side A - Directors Only Fiduciary
Liability 025817414 McGriff Seibels & Williams AIG 10/30/18 -10/30/19
$15,000,000 $150,000 Employment Practices 025808317 McGriff Seibels & Williams
AIG 10/30/18 -10/30/19 $10,000,000 $500,000 Aircraft Hull and Liability (Company
Plane) GM02944219806 Stephens Insurance National Union Fire Insurance Co (AIG)
09/01/18-09/01/19 $75,000,000 Property Damage Insurance Ocean Marine
Cargo/Property In Storage B1353DC1804844000 Stephens Insurance Lloyd and
Partners Limited 10/01/18 -10/01/19 per values reported $100,000 (Storage)
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement184.jpg]
Office Property (El Dorado Offices) YU2L9L463280018 Stephens Insurance Liberty
Mutual 11/01/18 - 11/01/19 Blanket Building $38,g52,500 $50,000 Blanket Contents
$28,872,416 $50,000 Earthquake $10,000,000 $100,000 Flood $10,000,000 $100,000
Commercial Crime Coverage (Treasury, Employee Theft) SAA05928080500 McGriff
Seibels & Williams Great American Insurance Co 10/30/18 - 10/30/19 $25,000,000
$300,000 Onshore Property - Terminals 42PRP30138404 Stephens Insurance National
Fire & Marine Insurance Co 05/15/19 - 05/15/20 $20,000,000 $5,000,000 Onshore
Property - Terrorism B1230AW02065A17 Stephens Insurance Lloyds Of London
05/15/19 - 05/15/20 $20,000,000 $25,000 [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement185.jpg]
Schedule 6.01 Existing Indebtedness Debtor Description Amount Due Murphy Oil
USA, Inc. Vehicle Capital $2,600,000 Rolling 36 months Lease (various)
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement186.jpg]
Schedule 6.01(j) Letters of Credit LC Issuer Beneficiary Amount Expiry Date
Description Murphy USA BancorpSouth Liberty Mutual 15,297,525.00 7/31/2020
Guarantee of "Deductible" and/or Insurance Co. "Loss Limit" Reimbursement
primary casualty deductible program JP Morgan Liberty Mutual 102,475.00 6/1/2020
Guarantee of "Deductible" and/or Insurance Co. "Loss Limit" Reimbursement
primary casualty deductible program JP Morgan Safety National 1,550,000.00
6/1/2020 Guarantee of "Deductible" and/or Insurance Co. "Loss Limit"
Reimbursement primary casualty deductible program
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement187.jpg]
Schedule 6.02 Liens None. [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement188.jpg]
Schedule 6.04 Existing Investments Guaranty Listing None.
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement189.jpg]
Schedule 6.10 Existing Restrictions None. [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement190.jpg]
EXHIBIT A [FORM OF] ASSIGNMENT AND ASSUMPTION This Assignment and Assumption
(the “Assignment and Assumption”) is dated as of the Effective Date set forth
below and is entered into by and between the Assignor (as defined below) and the
Assignee (as defined below). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement dated as of August 30,
2013, as amended and restated as of August 27, 2019 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc., the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions referred to above and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, (a) all the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the credit facilities identified below
(including any Guarantees, Letters of Credit and Protective Advances included in
such facilities) and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor. 1. Assignor:
_______________________________________________________ EXHIBIT A
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement191.jpg]
2. Assignee: ________________________________________________________ [and is [a
Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1 3. Borrower: Murphy
Oil USA, Inc. [and the Borrowing Subsidiaries]2. 4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement 5. Assigned Interest: 3 Percentage Assigned of Aggregate Amount
Aggregate Amount of Amount of the of Commitments/Loans of Commitments/Loans of
Commitments/Loans the applicable Class of the applicable Class of the applicable
Facility Assigned all Lenders Assigned Class of all Lenders4 Tranche A Term $ $
% Commitments/Loans Revolving $ $ % Commitments/Revolving Exposure [ ]5 $ $ %
Effective Date: , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about Murphy USA and its subsidiaries, including the Borrowers and
the other Subsidiaries, and their securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal, state and foreign securities laws. 1
Select as applicable. 2 Include bracketed language if assigning Revolving
Commitments. 3 Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable. 4 Set forth, to at least 9 decimals, as a
percentage of the Commitments/Loans of all Tranche A Term Lenders, Revolving
Lenders or Incremental Term Lenders of any Series, as applicable. 5 In the event
any new Class of Loans or Commitments is established pursuant to Section 2.22 or
2.23 of the Credit Agreement, refer to the Class of such Loans or Commitments
assigned. EXHIBIT A [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement192.jpg]
The terms set forth above are hereby [Consented to and]7 Accepted: agreed to:
JPMORGAN CHASE BANK, N.A., as ________________, as Assignor, Administrative
Agent, By: By: _____________________________ ___________________________ Name:
Name: Title: Title: ________________, as Assignee,6 Consented to: By: [MURPHY
OIL USA, INC., _____________________________ Name: By: Title:
_____________________________ Name: Title:]8 [NAME OF EACH ISSUING BANK, By:
_____________________________ Name: Title:] 9 6 The Assignee must deliver to
each applicable Borrower all applicable Tax forms required to be delivered by it
under Section 2.17(f) of the Credit Agreement. 7 No consent of the
Administrative Agent is required for an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund under Section 9.04(b) of the Credit Agreement. 8 No
consent of the Company is required for an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or, if an Event of Default has occurred and is
continuing, for any other assignment under Section 9.04(b) of the Credit
Agreement. 9 Required in the case of any assignment of all or any portion of a
Revolving Commitment or any Lender’s obligation in respect of its LC Exposure
under Section 9.04(b) of the Credit Agreement. Prepare a separate signature
block for each Issuing Bank. EXHIBIT A [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement193.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, other than statements made by it herein, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Murphy USA, the Borrowers, any of the other Subsidiaries or any
other Affiliate of Murphy USA or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by Murphy USA, the
Borrowers, any of the other Subsidiaries or any other Affiliate of Murphy USA or
any other Person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including Section 2.17(f)
thereof), duly completed and executed by the Assignee, and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan EXHIBIT A
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement194.jpg]
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. 2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to or on or after the Effective
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves. 3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York. EXHIBIT A [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement195.jpg]
EXHIBIT B [FORM OF] BORROWING BASE CERTIFICATE Borrowing Base as of [ ] A.
Eligible Cash $ B. Available Eligible Credit Card Receivables $ C. Available
Eligible Investment Grade Accounts $ D. Available Eligible Other Accounts $ E.
Available Eligible Midstream Refined Products $ Inventory F. Available Eligible
Retail Refined Products $ Inventory G. Available Eligible Retail Merchandise
Inventory $ H. Lesser of 50% of Borrowing Base or (F + G) $ I. Availability
Reserves $ J. Borrowing Base (lines A + B + C + D + E + H - I) $ K. Lower of:
Borrowing Base (line H) $ Aggregate Revolving Commitment $ $ L. Revolving Credit
Outstanding: Loans $ Letters of Credit $ Total Revolving Credit Outstanding $ M.
Facility availability (lines K - L) $ CERTIFICATION Each of the undersigned,
[specify title] of Murphy USA Inc. and [specify title] of Murphy Oil USA, Inc.,
hereby certifies (solely in their capacities as officers and not individually)
to JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement
EXHIBIT B [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement196.jpg]
dated as of August 30, 2013, as amended and restated as of August 27, 2019 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc., the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), that the information provided herein
is complete and accurate as of the date hereof, and is prepared in a manner
consistent in all material respects with the Borrowing Base provisions of the
Credit Agreement (excluding any applicable provisions contained therein that
involve the discretion of the Administrative Agent). The undersigned agree that
in the event of any conflict between this Borrowing Base Certificate and related
provisions of the Credit Agreement, the terms of the Credit Agreement shall
control. Date: _______________________ MURPHY USA INC.,
By:______________________________ Name: Title: MURPHY OIL USA, INC.,
By:______________________________ Name: Title: EXHIBIT B
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement197.jpg]
EXHIBIT C [FORM OF] BORROWING REQUEST JPMorgan Chase Bank, N.A. as
Administrative Agent Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor, Chicago, IL
60603 Attention of CBC Operations (Fax No. (713) 732-7608) with a copy to
JPMorgan Chase Bank, N.A. as Administrative Agent 2200 Ross Avenue, 9th Floor
Dallas, TX 75201 Attention of Jon Eckhouse (Fax No. 214-965-2594) [Date] Ladies
and Gentlemen: Reference is made to the Credit Agreement dated as of August 30,
2013, as amended and restated as of August 27, 2019 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc. [(the “Borrower
Agent”)], the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement. This notice
constitutes a Borrowing Request and [the Borrower specified below] [the Borrower
Agent on behalf of the Borrower specified below] hereby gives you notice,
pursuant to Section 2.03 of the Credit Agreement, that it requests a Borrowing
under the Credit Agreement, and in connection therewith specifies the following
information with respect to such Borrowing: (A) Name of
Borrower1:_________________________ (B) Class of Borrowing:2
____________________________________ 1 Specify the Company or, in the case of
Revolving Loans, the applicable Borrowing Subsidiary. 2 Specify Tranche A Term
Borrowing, Revolving Borrowing or, if any new Class of Commitments is
established under Section 2.22 or 2.23, a Borrowing of such Class. EXHIBIT C
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement198.jpg]
(C) Aggregate principal amount of Borrowing:3 $_________________ (D) Date of
Borrowing (which is a Business Day): ________________ (E) Type of Borrowing:4
____________________________________ (F) Interest Period and the last day
thereof:5 _____________________ (G) Location and number of the applicable
Borrower’s account to which proceeds of the requested Borrowing are to be
disbursed: [Name of Bank] (Account
No.:_________________________________________) [Issuing Bank to which proceeds
of the requested Borrowing are to be
disbursed:__________________________________________]6 The [undersigned
Borrower] [the Borrower Agent on behalf of the Borrower specified above] hereby
certifies that the conditions specified in paragraphs (a), (b) and, other than
in the case of a Term Borrowing, (c) of Section 4.02 of the Credit Agreement
have been satisfied. Very truly yours, [SPECIFY APPLICABLE BORROWER OR THE
COMPANY], By: Name: Title: 3 Must comply with Sections 2.01 and 2.02(c) of the
Credit Agreement. 4 Specify ABR Borrowing or Eurocurrency Borrowing. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. 5 Applicable to Eurocurrency Borrowings only. Shall
be subject to the definition of “Interest Period” and can be a period of one,
two, three or six months. If an Interest Period is not specified, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. May not end after the applicable Maturity Date. 6 Specify only
in the case of an ABR Revolving Borrowing requested to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(f) of the Credit Agreement.
EXHIBIT C [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement199.jpg]
EXHIBIT D-1 [FORM OF] BORROWING SUBSIDIARY JOINDER AGREEMENT BORROWING
SUBSIDIARY JOINDER AGREEMENT dated as of [ ], (this “Agreement”), among MURPHY
OIL USA, INC., a Delaware corporation (the “Company”), [NAME OF NEW BORROWER], a
[ ] [corporation] (the “New Borrower”), each other LOAN PARTY listed on the
signature pages hereto (each a “Loan Party”) and JPMORGAN CHASE BANK, N.A., in
its capacity as Administrative Agent under the Credit Agreement defined below.
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of August 27, 2019 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy USA Inc., the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not defined
herein have the meanings specified in the Credit Agreement. Under the Credit
Agreement, the Lenders have agreed, upon the terms and subject to the conditions
therein set forth, to make Revolving Loans to the Company and the Borrowing
Subsidiaries, and the Issuing Banks have agreed to issue Letters of Credit for
the account of the Company and the Borrowing Subsidiaries. Pursuant to Section
2.24 of the Credit Agreement, the Company and the New Borrower desire that the
New Borrower become a Borrowing Subsidiary. In accordance with Section 2.24 of
the Credit Agreement, upon execution of this Agreement by each of the Company,
the New Borrower and the other Loan Parties and delivery thereof to the
Administrative Agent, and the acknowledgement hereof by the Administrative
Agent, the New Borrower shall be a party to the Credit Agreement and a
“Borrowing Subsidiary” and a “Borrower” for all purposes thereof. The New
Borrower hereby agrees to be bound by all provisions of the Credit Agreement.
The New Borrower represents and warrants that all representations and warranties
made by or on behalf of Murphy USA or its Subsidiaries in the Credit Agreement,
as such representations and warranties relate to the New Borrower, are true and
correct as of the date hereof to the same extent as though made as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct on and as of such earlier date. Without limiting its
obligations under or the provisions of the Credit Agreement and Security
Documents, each of the Company and the other Loan Parties (the “Reaffirming
Parties”) hereby (a) acknowledges that the Secured Obligations shall include the
due and punctual payment of (i) the principal of and interest (including EXHIBIT
D-1 [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement200.jpg]
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to the New Borrower, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the New
Borrower in respect of any Letter of Credit, when and as due, including payments
in respect of reimbursement of disbursements, interest thereon and obligations
to provide cash collateral, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the New Borrower under the Credit Agreement and the Security Documents, (b)
affirms and confirms its guarantees, pledges, grants, indemnification
obligations and other commitments and obligations under each Security Document
to which it is a party, (c) agrees that each Security Document to which it is a
party and all guarantees, pledges, grants and other commitments and obligations
thereunder shall continue to be in full force and effect following the
effectiveness of this Agreement and (d) confirms that all of the liens and
security interests created and arising under the Security Documents remain in
full force and effect, and are not released or reduced, as collateral security
for the Secured Obligations. If required, the New Borrower is, simultaneously
with the execution of this Agreement, executing and delivering such Collateral
Documents (and such other documents and instruments) as requested by the
Administrative Agent in accordance with the Credit Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile (or other
electronic transmission) shall be effective as delivery of a manually executed
counterpart of this Agreement. On and after the effectiveness of this Agreement,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference in any other
Loan Document to the “Credit Agreement”, shall be deemed to be a reference to
the Credit Agreement as supplemented hereby. This Agreement shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. EXHIBIT D-1
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement201.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. MURPHY OIL USA, INC., By: Name: Title: [NEW BORROWER], By: Name:
Title: [OTHER LOAN PARTIES], By: Name: Title: Acknowledged by: JPMORGAN CHASE
BANK, N.A., as Administrative Agent, By: Name: Title: EXHIBIT D-1
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement202.jpg]
EXHIBIT D-2 [FORM OF] BORROWING SUBSIDIARY TERMINATION AGREEMENT [Date] JPMorgan
Chase Bank, N.A. as Administrative Agent Mailcode: IL1 1190, 10 S. Dearborn,
22nd Floor, Chicago, IL 60603 Attention of CBC Operations (Fax No. (713)
732-7608) with a copy to JPMorgan Chase Bank, N.A. as Administrative Agent 2200
Ross Avenue, 9th Floor Dallas, TX 75201 Attention of Jon Eckhouse (Fax No.
214-965-2594) Ladies and Gentlemen: Reference is made to the Credit Agreement
dated as of August 30, 2013, as amended and restated as of August 27, 2019 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used but not defined herein
have the meanings specified in the Credit Agreement. The Company hereby
terminates the status of [Name of Terminated Borrowing Subsidiary], a [ ]
[corporation] (the “Terminated Borrowing Subsidiary”), as a Borrowing Subsidiary
under the Credit Agreement. The Company and the Terminated Borrowing Subsidiary
acknowledge that this Borrower Termination Agreement shall not become effective
until all Loans made to the Terminated Borrowing Subsidiary have been repaid, no
Letter of Credit issued for the account of such Terminated Borrowing Subsidiary
shall remain outstanding and all amounts payable by such Terminated Borrowing
Subsidiary in respect of LC Disbursements, interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable by the Terminated Borrowing Subsidiary under any Loan Document) have
been paid in full, provided that this Borrower Termination Agreement shall be
effective immediately to terminate the right of the Terminated Borrowing
Subsidiary to request or receive further Borrowings or obtain Letters of Credit
under the Credit Agreement. EXHIBIT D-2 [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement203.jpg]
Upon the effectiveness of this Borrower Termination Agreement, the Terminated
Borrowing Subsidiary shall be released from all obligations as a Borrowing
Subsidiary under the Credit Agreement. THIS BORROWER TERMINATION AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. Very truly yours, MURPHY OIL USA, INC., By: Name: Title: Acknowledged by:
JPMORGAN CHASE BANK, N.A., as Administrative Agent, By: Name: Title: EXHIBIT D-2
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement204.jpg]
EXHIBIT E [FORM OF] COMPLIANCE CERTIFICATE [The form of this Compliance
Certificate has been prepared for convenience only, and is not to affect, or to
be taken into consideration in interpreting, the terms of the Credit Agreement
referred to below. The obligations of Murphy USA and the Company under the
Credit Agreement are as set forth in the Credit Agreement, and nothing in this
Compliance Certificate, or the form hereof, shall modify such obligations or
constitute a waiver of compliance therewith in accordance with the terms of the
Credit Agreement. In the event of any conflict between the terms of this
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement shall govern and control, and the terms of this Compliance
Certificate are to be modified accordingly.] Reference is made to the Credit
Agreement dated as of August 30, 2013, as amended and restated as of August 27,
2019 (as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc.,
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Each capitalized term used but not defined herein shall have the meaning
specified in the Credit Agreement. Each of the undersigned, [specify title] of
Murphy USA and [specify title] of the Company, hereby certifies (solely in their
capacities as officers and not individually), as follows: 1. I am a Financial
Officer of Murphy USA or the Company, as applicable. 2. [Attached as Schedule I
hereto are the consolidated financial statements required by Section 5.01(a) of
the Credit Agreement as of the end of and for the fiscal year ended [ ], setting
forth in each case in comparative form the figures for the prior fiscal year,
together with an audit opinion thereon of [KPMG LLP] required by Section
5.01(a).] [or] [The consolidated financial statements required by Section
5.01(a) of the Credit Agreement as of the end of and for the fiscal year ended [
], setting forth in each case in comparative form the figures for the prior
fiscal year, together with an audit opinion thereon of [KPMG LLP] required by
Section 5.01(a), have been filed with the SEC and are available on the website
of the SEC at http://www.sec.gov.] [or] 2. [Attached as Schedule I hereto are
the consolidated financial statements required by Section 5.01(b) of the Credit
Agreement as of the end of and for the fiscal quarter ended [ ] and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the prior fiscal year.] [or] [The consolidated EXHIBIT E
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement205.jpg]
financial statements required by Section 5.01(b) of the Credit Agreement as of
the end of and for the fiscal quarter ended [ ] and the then elapsed portion of
the fiscal year have been [filed with the SEC and are available on the website
of the SEC at http://www.sec.gov].] Such financial statements present fairly, in
all material respects, the financial position, results of operations and cash
flows of Murphy USA and its consolidated Subsidiaries on a consolidated basis as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes.] 3. All notices required under
Sections 5.03 and 5.04 of the Credit Agreement have been provided. 4. I have
reviewed the terms of the Credit Agreement and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of Murphy USA and the Subsidiaries during the accounting period
covered by the attached financial statements. The foregoing examination did not
disclose, and I have no knowledge of, (a) the existence of any condition or
event that constitutes a Default or an Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate, except as set forth in a separate attachment, if any,
to this Certificate, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (b) any change in GAAP or in the
application thereof since the date of the consolidated balance sheet most
recently heretofore delivered pursuant to Section 5.01(a) or 5.01(b) of the
Credit Agreement (or prior to the first such delivery, referred to in Section
3.04 of the Credit Agreement), that has had, or could have, a significant effect
on the calculations of the Consolidated Fixed Charge Coverage Ratio, the Secured
Leverage Ratio, the Total Leverage Ratio or the Borrowing Base, except as set
forth in a separate attachment, if any, to this Certificate, specifying the
nature of such change and the effect thereof on such calculations, or (c) any
other change in the historical accounting practices, systems or reserves of
Murphy USA and the Subsidiaries, where such change could reasonably be expected
to affect in any material respect the calculation of the Borrowing Base, except
as set forth in a separate attachment, if any, to this Certificate, specifying
the nature of such change and the effect thereof on such calculations. 5. The
financial covenant analyses and other information set forth on Annex A hereto
are true and accurate on and as of the date of this Certificate. 6. [Set forth
on Annex B hereto is a true and accurate calculation of the aggregate amount of
Net Proceeds received in respect of Designated Proceeds Events occurring on or
after the Effective Date, specifying the aggregate amount of Designated Proceeds
(determined without giving effect to the proviso set forth in the definition of
such term), if any, received on or after the Effective Date and the aggregate
amount as of the date of this Certificate of such Designated Proceeds, if any,
that have not been applied to prepay Term Loans.]1 1 Include only if Term Loans
are outstanding. EXHIBIT E [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement206.jpg]
The foregoing certifications are made and delivered on [ ] pursuant to Section
5.01(d) of the Credit Agreement. MURPHY USA INC.,
By:______________________________ Name: Title: MURPHY OIL USA, INC.,
By:______________________________ Name: Title: EXHIBIT E
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement207.jpg]
ANNEX A TO COMPLIANCE CERTIFICATE AS OF OR FOR THE FISCAL [QUARTER] [YEAR] ENDED
[mm/dd/yy]. 1. Consolidated Net Income: (i) - (ii) = $[___,___,___] (i) the net
income or loss of Murphy USA and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP: $[___,___,___] (ii)
To the extent included in net income referred to in (i): (a) the income of any
Person (other than Murphy USA) that is not a consolidated Subsidiary except to
the extent of the amount of cash dividends or similar cash distributions
actually paid by such Person to Murphy USA, the Company or, subject to clauses
(b) and (c) below, any other consolidated Subsidiary during such period:
$[___,___,___] (b) the income of any consolidated Subsidiary (other than a
Subsidiary Loan Party) to the extent that, on the date of determination, the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such Subsidiary, any agreement or other
instrument binding upon Murphy USA or any Subsidiary or any law applicable to
Murphy USA or any Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other similar cash distributions have been legally
and effectively waived: $[___,___,___] EXHIBIT E
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement208.jpg]
ARTICLE(c) Xthe income or loss of, and any amounts referred to in clause (a)
above paid to, any consolidated Subsidiary that is not wholly owned by Murphy
USA to the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary: $[___,___,___] 2.
Consolidated2 EBITDA:2 (i) + (ii) - (iii) = . $[___,___,___] (i) Consolidated
Net Income for such period (see item 1 above): $[___,___,___] (ii)3 (a)
consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations): $[___,___,___] (b)
consolidated income tax expense for such period: $[___,___,___] (c) all amounts
attributable to depreciation for such period and amortization of intangible
assets for such period: $[___,___,___] (d) any extraordinary loss for such
period: $[___,___,___] (e) any noncash expenses for such period resulting from
the grant of stock options or other equity-based incentives to any director,
officer or employee of Murphy USA, the Company or any other Subsidiary pursuant
to a written plan or agreement approved by the board of directors of Murphy USA:
$[___,___,___] (f) any losses for such period attributable to early
$[___,___,___] extinguishment of Indebtedness or obligations under 2
Consolidated EBITDA shall be calculated so as to exclude the effect of any gain
or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by Murphy USA or any of its consolidated
Subsidiaries, other than dispositions of inventory and other dispositions in the
ordinary course of business. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of Murphy
USA, attributable to any Subsidiary that is not wholly owned by Murphy USA,
shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period, if during such period Murphy USA, the
Company or any other Subsidiary shall have consummated a Material Acquisition or
a Material Disposition, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b) of the
Credit Agreement. 3 Items to be set forth without duplication and to the extent
deducted in determining Consolidated Net Income. EXHIBIT E
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement209.jpg]
any Hedging Agreement: (g) any unrealized losses for such period attributable to
the application of “mark to market” accounting in respect of Hedging Agreements:
$[___,___,___] (h) the cumulative effect for such period of any change in
accounting principles: $[___,___,___] (i) any other noncash charge for such
period (including any impairment charge or asset write-off related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities pursuant to GAAP, but excluding any additions to bad debt
reserves or bad debt expense, any noncash charge that results from the
write-down or write-off of inventory, any noncash charge that results from the
write-down or write-off of accounts receivable or that is in respect of any
other item that was included in Consolidated Net Income in a prior period and
any noncash charge to the extent it represents an accrual of or a reserve for
cash expenditures in any future period): $[___,___,___] (iii)4 (a) any
extraordinary gains for such period, all determined on a consolidated basis in
accordance with GAAP: $[___,___,___] (b) any gains for such period attributable
to the early extinguishment of Indebtedness or obligations under any Hedging
Agreement: $[___,___,___] (c) any unrealized gains for such period attributable
to the application of “mark to market” accounting in respect of Hedging
Agreements: $[___,___,___] (d) noncash items of income for such period
(excluding any noncash items of income (i) in respect of which cash was received
in a prior period or will be received in a future period or (ii) that represents
the reversal of any accrual made in a prior period for anticipated cash charges,
but only to the extent such $[___,___,___] accrual reduced Consolidated EBITDA
for such 4 Items to be set forth without duplication and to the extent included
in determining such Consolidated Net Income. EXHIBIT E
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement210.jpg]
prior period): (e) the cumulative effect for such period of any change in
accounting principles: $[___,___,___] 3. Total Indebtedness:5 (i) + (ii) =
$[___,___,___] (i) the aggregate principal amount of Indebtedness of Murphy USA
and its consolidated Subsidiaries outstanding as of such date, in the amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP:6 $[___,___,___] (ii) the aggregate
principal amount of Indebtedness of Murphy USA and its consolidated Subsidiaries
(including all Attributable Indebtedness in respect of Sale/Leaseback
Transactions of Murphy USA and its consolidated Subsidiaries), in each case that
is outstanding as of such date but not required to be reflected on a balance
sheet in accordance with GAAP, determined on a consolidated basis:7
$[___,___,___] 4. Consolidated Cash Interest Expense:8 (i) + (ii) + (iii) + (iv)
- (v) – (vi) – (vii) =9 $[___,___,___] (i) the interest expense (including
imputed interest expense in respect of Capital Lease Obligations) of Murphy USA
and its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP: $[___,___,___] (ii) any interest or other
financing costs becoming payable during such period in respect of Indebtedness
of Murphy USA or its consolidated Subsidiaries to the extent such interest or
other financing costs shall have been capitalized $[___,___,___] rather than
included in consolidated interest expense for 5 To be calculated only while Term
Loans are outstanding. 6 To be calculated without giving effect to any election
to value any Indebtedness at “fair value”, as described in Section 1.04(a) of
the Credit Agreement, and subject to the other requirements of Section 1.04(a)
of the Credit Agreement. 7 For purposes of clause (ii) above, the term
“Indebtedness” shall not include contingent obligations of Murphy USA, the
Company or any other Subsidiary as an account party in respect of any letter of
credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness. 8 For purposes of calculating
Consolidated Cash Interest Expense for any period, if during such period Murphy
USA, the Company or any other Subsidiary shall have consummated a Material
Acquisition or a Material Disposition or shall have incurred any Permitted
Additional Unsecured Indebtedness or any Permitted Non-ABL Indebtedness,
Consolidated Cash Interest Expense for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.04(b) of the Credit
Agreement. 9 Items to be set forth without duplication. Items in clauses (v)
through (viii) to be deducted only to the extent included in the sum of the
amounts described in clause (i) through (iv) for such period. EXHIBIT E
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement211.jpg]
such period in accordance with GAAP: (iii) any cash payments made during such
period in respect of obligations referred to in clause (vi) below that were
amortized or accrued in a previous period: $[___,___,___] (iv) any cash
dividends paid during such period in respect of Disqualified Equity Interests in
Murphy USA : $[___,___,___] (v) noncash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period: $[___,___,___] (vi) noncash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period: $[___,___,___]
(vii) noncash amounts attributable to pay-in-kind interest or other noncash
interest expense (including as a result of purchase accounting): $[___,___,___]
5. Consolidated Fixed Charges:10 (i) + (ii)) + (iii) + (iv) + (v) + (vi) + (vii)
+ (viii)11 = $[___,___,___] (i) Consolidated Cash Interest Expense for such
period (see item 4): $[___,___,___] (ii) the aggregate amount of scheduled
principal payments made during such period in respect of Long-Term Indebtedness
of Murphy USA and its consolidated Subsidiaries (other than payments made by
Murphy USA or any Subsidiary to Murphy USA or a Subsidiary): $[___,___,___]
(iii) the aggregate amount of principal payments (other than scheduled principal
payments) made during such period in respect of Long-Term Indebtedness of Murphy
USA and its consolidated Subsidiaries (other than payments made by Murphy USA or
any Subsidiary to Murphy USA or a Subsidiary), but only to the extent that such
payments reduced any scheduled principal payments that would have become due
within one year after the date of the applicable payment: $[___,___,___] 10 For
purposes of calculating Consolidated Fixed Charges for any period, if during
such period Murphy USA, the Company or any other Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Fixed
Charges for such period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.04(b) of the Credit Agreement. 11 Items to
be set forth without duplication. EXHIBIT E [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement212.jpg]
(iv) the aggregate amount of (x) principal payments on Capital Lease
Obligations, determined in accordance with GAAP, and (y) principal payments on
other Indebtedness of the type described in Section 6.01(f) of the Credit
Agreement, in each case made by Murphy USA and the Subsidiaries during such
period: $[___,___,___] (v) Capital Expenditures for such period (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring purchase money Long- Term Indebtedness): $[___,___,___]
(vi) the aggregate amount of income taxes paid in cash by Murphy USA and the
consolidated Subsidiaries during such period: $[___,___,___] (vii) cash
contributions to Plans in respect of minimum ERISA funding requirements for such
period: $[___,___,___] (viii) the aggregate amount of Restricted Payments made
by Murphy USA and the Subsidiaries during such period (other than (x) Restricted
Payments made to Murphy USA or a Subsidiary, (y) Restricted Payments made solely
in additional Equity Interests otherwise permitted under the Credit Agreement
and (z) Restricted Payments made in reliance on clause (iii) or (iv) of Section
6.08(a) of the Credit Agreement): $[___,___,___] 6. Consolidated Fixed Charge
Coverage Ratio: (i) / (ii) = $[___,___,___] (i) Consolidated EBITDA for such
period (see item 2): $[___,___,___] (ii) Consolidated Fixed Charges for such
period (see item 5): $[___,___,___] 7. Total Leverage Ratio:12 (i) / (ii) =
$[___,___,___] (i) Total Indebtedness as of such date (see item 3):
$[___,___,___] (ii) Consolidated EBITDA for such period (see item 2):
$[___,___,___] 8. Secured Leverage Ratio: (i) / (ii) = $[___,___,___] (i) Total
Indebtedness as of such date (see item 3) that is secured by a Lien on any asset
or property of Murphy USA, the Company or any other Subsidiary:13 $[___,___,___]
12 To be calculated only while Term Loans are outstanding. EXHIBIT E
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement213.jpg]
(ii) Consolidated EBITDA for such period (see item 2): $[___,___,___] 13 All
Attributable Indebtedness in respect of Sale/Leaseback Transactions to be
included in clause (i). EXHIBIT E [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement214.jpg]
ANNEX B TO COMPLIANCE CERTIFICATE NET PROCEEDS RECEIVED IN RESPECT OF DESIGNATED
PROCEEDS EVENTS14 Designated Net Proceeds15 Reinvested Net Amount of Net Total
Amount Proceeds Event Proceeds Proceeds Not of Disregarded Disregarded for
Applied to Net Proceeds18 Purposes of Prepay Term Determining Loans17 Designated
Proceeds16 14 Include only if Term Loans are outstanding. 15 Sets forth Net
Proceeds received by or on behalf of Murphy USA, the Company or any other
Subsidiary after the Effective Date. 16 Amount not to exceed $100,000,000. 17
Amount not to exceed $250,000,000. 18 Total calculation should be the sum of the
amount of reinvested Net Proceeds disregarded for purposes of determining
Designated Proceeds and the amount of Net Proceeds not applied to prepay Term
Loans. EXHIBIT E [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement215.jpg]
EXHIBIT F [FORM OF] INTEREST ELECTION REQUEST JPMorgan Chase Bank, N.A. as
Administrative Agent Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor, Chicago, IL
60603 Attention of CBC Operations (Fax No. (713) 732-7608) with a copy to
JPMorgan Chase Bank, N.A. as Administrative Agent 2200 Ross Avenue, 9th Floor
Dallas, TX 75201 Attention of Jon Eckhouse (Fax No. 214-965-2594) [Date] Ladies
and Gentlemen: Reference is made to the Credit Agreement dated as of August 30,
2013, as amended and restated as of August 27, 2019 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc. [the “Borrower
Agent”)], the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement. This notice
constitutes an Interest Election Request and [the Borrower specified below] [the
Borrower Agent on behalf of the Borrower specified below] hereby gives you
notice, pursuant to Section 2.07 of the Credit Agreement, that it requests the
conversion or continuation of a [Revolving] [Term] Borrowing under the Credit
Agreement, and in connection therewith specifies the following information with
respect to such Borrowing and each resulting Borrowing: 1. Name of Borrower:
_______________________________ EXHIBIT F [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement216.jpg]
2. Borrowing to which this request applies: _______________________________
Principal Amount: _______________________________ Type:
_______________________________ Interest Period1:
_______________________________ 3. Effective date of this election2:
_______________________________ 4. Resulting Borrowing[s]3 Principal Amount4:
_______________________________ Type5 _______________________________ Interest
Period6 _______________________________ Very truly yours, [SPECIFY APPLICABLE
BORROWER OR THE COMPANY], By: ______________________________ Name: Title: 1 In
the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor. 2 Must be a Business Day. 3 If different options are
being elected with respect to different portions of the Borrowing specified in
item 2 above, provide the information required by this item 4 for each resulting
Borrowing. Each resulting Borrowing shall be in an aggregate amount that is an
integral multiple of, and not less than, the amount specified for a Borrowing of
such Class and Type in Section 2.02(c) of the Credit Agreement. 4 Indicate the
principal amount of the resulting Borrowing and the percentage of the Borrowing
in item 2 above. 5 Specify whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing. 6 Applicable only if the resulting
Borrowing is to be a Eurocurrency Borrowing. Shall be subject to the definition
of “Interest Period” and can be a period of one, two, three or six months (or,
if agreed to by each Lender participating in the resulting Borrowing, nine or
twelve months). Cannot extend beyond the Maturity Date. If an Interest Period is
not specified, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. EXHIBIT F [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement217.jpg]
EXHIBIT G [FORM OF] PERFECTION CERTIFICATE [date] Reference is made to the
Credit Agreement dated as of August 30, 2013, as amended and restated as of
August 27, 2019 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Murphy USA Inc.
(“Murphy USA”), Murphy Oil USA, Inc. (the “Company”), the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement or the Collateral Agreement referred to therein, as applicable. The
undersigned, [specify title] of Murphy USA, solely in [his/her] capacity as an
officer, and not individually, and [specify title], of the Company, solely in
[his/her] capacity as an officer, and not individually, hereby certify to the
Administrative Agent as follows: 1. Legal Names. (a) Set forth on Schedule 1 is
(i) the exact legal name of each Loan Party, as such name appears in its
certificate of organization, and (ii) each other legal name such Loan Party has
had in the past five years, including the date of the relevant name change. (b)
Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedules 1, 2A and 2B set forth the information required by Sections 1 and 2 of
this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition. 2. Jurisdictions and Locations. (a) Set
forth on Schedule 2A is (i) the jurisdiction of organization and the form of
organization of each Loan Party, (ii) the organizational identification number,
if any, assigned to such Loan Party by such jurisdiction and, if such Loan Party
is organized under the laws of a jurisdiction that requires such information to
be set forth on the face of a Uniform Commercial Code financing statement, the
federal taxpayer identification number, if any, of such Loan Party and (iii) the
address (including the county) of the chief executive office of such Loan Party.
(b) Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts, (ii) all locations where such Loan Party maintains a place of EXHIBIT
G [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement218.jpg]
business or any Collateral (with fair value of $250,000 or more) not otherwise
identified on Schedule 2A or 2B and (iii) the name and address of any Person
other than a Loan Party that has possession of any Collateral (with fair value
of $250,000 or more) (indicating whether such Person holds such Collateral
subject to a Lien (including warehousemen’s, mechanics’ and other statutory
liens)). 3. Unusual Transactions. All Accounts have been originated by the Loan
Parties and all Inventory has been either acquired by the Loan Parties in the
ordinary course of business or manufactured by the Loan Parties, except as set
forth on Schedule 3. 4. File Search Reports. File search reports have been
obtained from the Uniform Commercial Code (“UCC”) filing office relating to the
location of organization of each Loan Party identified on Schedule 2A. The file
search reports obtained pursuant to this Section 4 reflect no Liens on any of
the Collateral other than those permitted under the Credit Agreement. 5. UCC
Filings. UCC financing statements have been prepared for filing in the proper
UCC filing office in the jurisdiction in which each Loan Party is located (as
provided in 9-307 of the UCC), in each case as set forth with respect to such
Loan Party in Section 2 above. Set forth on Schedule 5 is a complete and correct
list of each such filing and the UCC filing office or county recorder’s office
in which such filing is to be made. 6. Equity Interests. Set forth on Schedule 6
is a complete and correct list, for each Loan Party, of all the stock,
partnership interests, limited liability company membership interests or other
Equity Interests owned by such Loan Party, specifying the issuer and certificate
number of, and the number and percentage of ownership represented by, such
Equity Interests. 7. Deposit Accounts. Set forth on Schedule 7 is a complete and
correct list of all deposit accounts maintained by each Loan Party, other than
Excluded Deposit Accounts, specifying the name and address of the depositary
institution, the type of account and the account number. 8. Securities Accounts.
Set forth on Schedule 8 is a complete and correct list of all securities
accounts maintained by each Loan Party, other than Excluded Securities Accounts,
specifying the name and address of the financial institution holding the
securities account (including a securities intermediary or commodities
intermediary), the type of account and the account number. 9. Credit Card
Agreements. Set forth on Schedule 9 is a complete and correct list of the name
and address of each credit card processor with respect to the Credit Card
Receivables of the Loan Parties. [Signature page follows] EXHIBIT G
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement219.jpg]
IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first set forth above. MURPHY USA INC., By:
______________________________ Name: Title: MURPHY OIL USA, INC., By:
______________________________ Name: Title: EXHIBIT G
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement220.jpg]
Schedule 1 Legal Names Former Legal Names Loan Party’s Exact Legal Name
(including date of change) EXHIBIT G [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement221.jpg]
Schedule 2A Jurisdictions and Locations Federal Organizational Taxpayer
Jurisdiction Chief Executive Form of Identification Identification Loan Party of
Office Address Organization Number Number Organization (including county) (if
any) (if applicable) EXHIBIT G [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement222.jpg]
Schedule 2B Other Addresses Other Locations where a Place of Business or any
Collateral is Loan Party County Maintained EXHIBIT G
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement223.jpg]
Schedule 5 UCC Filings Loan Party UCC Filing Jurisdiction UCC Filing
Office/Local Filing Office EXHIBIT G [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement224.jpg]
Schedule 6 Equity Interests Percentag Number of Certificate No. (if Type of
Total Shares e of Par Loan Party Issuer Shares uncertificated, Organization
Outstanding Interest Value Owned please indicate so) Pledged EXHIBIT G
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement225.jpg]
Schedule 7 Deposit Accounts Account Depositary Institution Type of Loan Party
Name and (including address) Account Number EXHIBIT G
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement226.jpg]
Schedule 8 Securities Accounts Loan Party Financial Institution (including
address) Type of Account Account Number EXHIBIT G
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement227.jpg]
Schedule 9 Credit Card Agreements EXHIBIT G [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement228.jpg]
EXHIBIT H [FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE [date] Reference is made
to the Credit Agreement dated as of August 30, 2013, as amended and restated as
of August 27, 2019 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Murphy USA Inc.
(“Murphy USA”), Murphy Oil USA, Inc. (the “Company”), the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement or the Collateral Agreement referred to therein, as applicable. This
Supplemental Perfection Certificate is delivered pursuant to Section 5.01(e) of
the Credit Agreement (this certificate and each other certificate heretofore
delivered pursuant to Section 5.01(e) of the Credit Agreement being referred to
as a “Supplemental Perfection Certificate”), and supplements the information set
forth in the Perfection Certificate delivered on the Effective Date (as
supplemented from time to time by the Supplemental Perfection Certificates
delivered after the Effective Date and prior to the date hereof, the “Prior
Perfection Certificate”). Each of the undersigned, [specify title]1 of Murphy
USA, solely in [his/her] capacity as an officer, and not individually, and
[specify title]2 of the Company, solely in [his/her] capacity as an officer, and
not individually, hereby certifies to the Administrative Agent as follows: 1
Each Supplemental Perfection Certificate must be signed by a Financial Officer
of Murphy USA. 2 Each Supplemental Perfection Certificate must be signed by a
Financial Officer of the Borrower. EXHIBIT H [[DMS:5225620v13:08/27/2019--01:54
PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement229.jpg]
1. Legal Names. Except as set forth on Schedule 1 hereto, Schedule 1 to the
Prior Perfection Certificate remains complete and correct. 2. Jurisdictions and
Locations. Except as set forth on Schedule 2A hereto, Schedule 2A to the Prior
Perfection Certificate remains complete and correct. 3. Reserved. 4. Reserved.
5. Reserved. 6. Equity Interests. Except as set forth on Schedule 6 hereto,
Schedule 6 to the Prior Perfection Certificate remains complete and correct. 7.
Deposit Accounts. Except as set forth on Schedule 7 hereto, Schedule 7 to the
Prior Perfection Certificate remains complete and correct. 8. Securities
Accounts. Except as set forth on Schedule 8 hereto, Schedule 8 to the Prior
Perfection Certificate remains complete and correct. 9. Credit Card Agreements.
Except as set forth on Schedule 9 hereto, Schedule 9 to the Prior Perfection
Certificate sets forth a complete and correct list of the name and address of
each credit card processor with respect to the Credit Card Receivables of the
Loan Parties. [Signature page follows] EXHIBIT H
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement230.jpg]
IN WITNESS WHEREOF, the undersigned have duly executed this Certificate as of
the date first set forth above. MURPHY USA INC., By:
______________________________ Name: Title: MURPHY OIL USA, INC., By:
______________________________ Name: Title: EXHIBIT H
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement231.jpg]
EXHIBIT I-1 [FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES Reference is made to the
Credit Agreement dated as of August 30, 2013, as amended and restated as of
August 27, 2019 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Murphy Oil USA, Inc.
(the “Company”), Murphy USA Inc., the lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement. Pursuant to the provisions of Section 2.17 of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (b) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Company with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent and (b) the undersigned shall
have at all times furnished the Company and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which any payment is to be made to the undersigned, or in either of the
two calendar years preceding any such payment. [NAME OF LENDER], By:
____________________________ Name: Title: Date: EXHIBIT I-1
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement232.jpg]
EXHIBIT I-2 [FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES Reference is made to the
Credit Agreement dated as of August 30, 2013, as amended and restated as of
August 27, 2019 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Murphy Oil USA, Inc.
(the “Company”), Murphy USA Inc., the lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement. Pursuant to the provisions of Section 2.17 of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code and (d) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which any payment is to be made to
the undersigned, or in either of the two calendar years preceding any such
payment. [NAME OF PARTICIPANTS], By: ____________________________ Name: Title:
Date: EXHIBIT I-2 [[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement233.jpg]
EXHIBIT I-3 [FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES Reference is made to the
Credit Agreement dated as of August 30, 2013, as amended and restated as of
August 27, 2019 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Murphy Oil USA, Inc.
(the “Company”), Murphy USA Inc., the lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement. Pursuant to the provisions of Section 2.17 of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code. The undersigned
has furnished its participating Lender with IRS Form W- 8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form W- 8BEN-E, as
applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form W- 8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which any payment is to be made to the undersigned, or in either of the
two calendar years preceding any such payment. [NAME OF PARTICIPANTS], By:
____________________________ Name: Title: Date: EXHIBIT I-3
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 
[murphyusacreditagreement234.jpg]
EXHIBIT I-4 [FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES Reference is made to the
Credit Agreement dated as of August 30, 2013, as amended and restated as of
August 27, 2019 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Murphy Oil USA, Inc.
(the “Company”), Murphy USA Inc., the lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement. Pursuant to the provisions of Section 2.17 of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (c) with respect to the extension
of credit pursuant to the Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Company with IRS Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(a) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment. [NAME OF LENDER],
By: ____________________________ Name: Title: Date: EXHIBIT I-4
[[DMS:5225620v13:08/27/2019--01:54 PM]]



--------------------------------------------------------------------------------



 